UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 12/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Mutual Beacon Fund APACHE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George D. Lawrence Management For For 2 Elect Director John E. Lowe Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Proxy Access Shareholder For For ARKEMA Meeting Date:JUN 02, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AKE Security ID:F0392W125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.85 per Share Management For For 4 Approve Stock Dividend Program (New Shares) Management For Against 5 Approve Auditors' Special Report on Related-Party Transactions Management For For 6 Reelect Victoire de Margerie as Director Management For For 7 Reelect Francois Enaud as Director Management For For 8 Reelect Laurent Mignon as Director Management For For 9 Advisory Vote on Compensation of Thierry Le Henaff, Chairman and CEO Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Amend Article 16 of Bylaws Re: Attendance at General Meetings Management For For 13 Amend Article 10 of Bylaws Re: Age Limit for Directors Management For For 14 Elect Helene Leroy-Moreau as Director Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For AVON PRODUCTS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Maria Elena Lagomasino Management For For 1.7 Elect Director Sara Mathew Management For For 1.8 Elect Director Helen McCluskey Management For For 1.9 Elect Director Sheri McCoy Management For For 1.10 Elect Director Charles H. Noski Management For For 1.11 Elect Director Gary M. Rodkin Management For For 1.12 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For B/E AEROSPACE, INC. Meeting Date:SEP 10, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director Jonathan M. Schofield Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BARCLAYS PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Crawford Gillies as Director Management For For 4 Elect John McFarlane as Director Management For For 5 Re-elect Mike Ashley as Director Management For For 6 Re-elect Tim Breedon as Director Management For For 7 Re-elect Reuben Jeffery III as Director Management For For 8 Re-elect Antony Jenkins as Director Management For For 9 Re-elect Wendy Lucas-Bull as Director Management For For 10 Re-elect Tushar Morzaria as Director Management For For 11 Re-elect Dambisa Moyo as Director Management For For 12 Re-elect Frits van Paasschen as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect Karen de Segundo as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Savio Kwan as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Re-elect Richard Tubb as Director Management For For 16 Elect Sue Farr as Director Management For For 17 Elect Pedro Malan as Director Management For For 18 Elect Dimitri Panayotopoulos as Director Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Richard D. Fairbank Management For For 1.1b Elect Director Patrick W. Gross Management For For 1.1c Elect Director Ann Fritz Hackett Management For For 1.1d Elect Director Lewis Hay, III Management For For 1.1e Elect Director Benjamin P. Jenkins, III Management For For 1.1f Elect Director Pierre E. Leroy Management For For 1.1g Elect Director Peter E. Raskind Management For For 1.1h Elect Director Mayo A. Shattuck, III Management For For 1.1i Elect Director Bradford H. Warner Management For For 1.1j Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against Against CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Yoav Chelouche as External Director for an Additional Three Year Term Management For For 2.2 Reelect Guy Gecht as External Director for an Additional Three Year Term Management For For 3 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend and Extend Employee Stock Purchase Plan Management For For 5 Increase Coverage of Comapny D&O Policy Management For For 6 Approve Employment Terms of Gil Shwed, CEO and Chairman Management For Against 7 Authorize Board Chairman to Serve as CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CIGNA CORPORATION Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Partridge Management For For 1.2 Elect Director James E. Rogers Management For For 1.3 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against For DIRECTV Meeting Date:SEP 25, 2014 Record Date:JUL 29, 2014 Meeting Type:SPECIAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ENSCO PLC Meeting Date:MAY 18, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Ratify KPMG as US Independent Auditor Management For For 4 Appoint KPMG LLP as UK Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Amend Executive Incentive Bonus Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Accept Financial Statements and Statutory Reports Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For Withhold 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For Withhold 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For Withhold 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For Withhold 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For INTELLECT DESIGN ARENA LTD Meeting Date:JAN 29, 2015 Record Date: Meeting Type:SPECIAL Ticker:538835 Security ID:Y4R932109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Grant of Options to Eligible Employees of the Company Under the Intellect Stock Option Plan 2015 (ISOP 2015) Management For Did Not Vote 2 Approve Grant of Options to Eligible Employees of the Company's Subsidiary, Holding and/or Associate Companies Under the ISOP 2015 Management For Did Not Vote JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against For 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For KONINKLIJKE KPN NV Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Intention to Appoint Frank van der Post to Management Board Management None None 2b Approve Cash and Stock Awards to Van Der Post of EUR 1.19 Million Management For For 3 Other Business (Non-Voting) Management None None KONINKLIJKE KPN NV Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.07 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Appoint Ernst & Young Accountants LLP as External Auditors Re: Financial Year 2016 Management For For 10 Opportunity to Make Recommendations Management None None 11 Proposal to Elect Jolande Sap to Supervisory Board Management For For 12 Proposal to Elect Peter Hartman to Supervisory Board Management For For 13 Announce Vacancies on the Supervisory Board Arising in 2016 Management None None 14 Approve Remuneration of the Supervisory Board Strategy & Organization Committee Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None LIBERTY GLOBAL PLC Meeting Date:FEB 24, 2015 Record Date:DEC 26, 2014 Meeting Type:SPECIAL Ticker:LBTYK Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For 2 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For For LORILLARD, INC. Meeting Date:JAN 28, 2015 Record Date:DEC 08, 2014 Meeting Type:SPECIAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MEDTRONIC, INC. Meeting Date:AUG 21, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Scott C. Donnelly Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Preetha Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Management For For 7 Reduce Supermajority Vote Requirement for Removal of Directors Management For For 8 Reduce Supermajority Vote Requirement for Amendment of Articles Management For For MEDTRONIC, INC. Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For MERCK & CO., INC. Meeting Date:MAY 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NOVARTIS AG Meeting Date:FEB 27, 2015 Record Date:JAN 15, 2015 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.60 per Share Management For For 4 Approve CHF 14.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 7.7 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 84 Million Management For For 6.3 Approve Remuneration Report Management For For 7.1 Reelect Joerg Reinhardt as Director and Board Chairman Management For For 7.2 Reelect Dimitri Azar as Director Management For For 7.3 Reelect Verena Briner as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Nancy Andrews as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against OPEN TEXT CORPORATION Meeting Date:SEP 26, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:OTC Security ID:683715106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director P. Thomas Jenkins Management For For 1.2 Elect Director Mark Barrenechea Management For For 1.3 Elect Director Randy Fowlie Management For For 1.4 Elect Director Gail E. Hamilton Management For For 1.5 Elect Director Brian J. Jackman Management For For 1.6 Elect Director Stephen J. Sadler Management For For 1.7 Elect Director Michael Slaunwhite Management For For 1.8 Elect Director Katharine B. Stevenson Management For For 1.9 Elect Director Deborah Weinstein Management For For 2 Ratify KPMG LLP as Auditors Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PINNACLE ENTERTAINMENT, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:PROXY CONTEST Ticker:PNK Security ID:723456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1a Elect Director Charles L. Atwood Management For For 1b Elect Director Stephen C. Comer Management For For 1c Elect Director Bruce A. Leslie Management For For 1d Elect Director James L. Martineau Management For For 1e Elect Director Desiree Rogers Management For For 1f Elect Director Anthony M. Sanfilippo Management For For 1g Elect Director Jaynie M. Studenmund Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Increase Authorized Common Stock Management For For 6 Renew Shareholder Rights Plan (Poison Pill) Management For For 7 Approve Right of Shareholder to Approve Amendments for Spin-off Entity Bylaws Shareholder Against Against 8 Require a Majority Vote for the Election of Directors for Spin-off Entity Shareholder Against Against 9 Require Shareholder to Call Special Meetings for Spin-off Entity Shareholder Against Against 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote for Spin-off Entity Shareholder Against Against 11 Require Shareholder to Approve Opt-in State Anti-Takeover Statutes for Spin-off Entity Shareholder Against Against 12 Remove Ability of Board to Amend Bylaws Shareholder Against Against 13 Require Majority Vote of Then-Outstanding Shares of Capital Stock to Approve Bylaw Amendments Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1a Management Nominee - Charles L. Atwood Shareholder None Did Not Vote 1b Management Nominee - Stephen C. Comer Shareholder None Did Not Vote 1c Management Nominee - Bruce A. Leslie Shareholder None Did Not Vote 1d Management Nominee - James L. Martineau Shareholder None Did Not Vote 1e Management Nominee - Desiree Rogers Shareholder None Did Not Vote 1f Management Nominee - Anthony M. Sanfilippo Shareholder None Did Not Vote 1g Management Nominee - Jaynie M. Studenmund Shareholder None Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Ratify Ernst & Young LLP as Auditors Management None Did Not Vote 4 Approve Omnibus Stock Plan Management None Did Not Vote 5 Increase Authorized Common Stock Management None Did Not Vote 6 Renew Shareholder Rights Plan (Poison Pill) Management None Did Not Vote 7 Approve Right of Shareholder to Approve Amendments for Spin-off Entity Bylaws Shareholder For Did Not Vote 8 Require a Majority Vote for the Election of Directors for Spin-off Entity Shareholder For Did Not Vote 9 Require Shareholder to Call Special Meetings for Spin-off Entity Shareholder For Did Not Vote 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote for Spin-off Entity Shareholder For Did Not Vote 11 Require Shareholder to Approve Opt-in State Anti-Takeover Statutes for Spin-off Entity Shareholder For Did Not Vote 12 Remove Ability of Board to Amend Bylaws Shareholder For Did Not Vote 13 Require Majority Vote of Then-Outstanding Shares of Capital Stock to Approve Bylaw Amendments Shareholder For Did Not Vote POLARIS CONSULTING & SERVICES LIMITED Meeting Date:MAR 19, 2015 Record Date: Meeting Type:SPECIAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Associate Stock Option Plan 2015 (ASOP 2015) Management For Against 2 Approve Stock Option Plan Grants to Employees of Associate, Holding and/or Subsidiary Companies Under the ASOP 2015 Management For Against POLARIS FINANCIAL TECHNOLOGY LTD. Meeting Date:JUL 23, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 6.25 Per Share Management For For 3 Reelect A. Agarwal as Director Management For For 4 Approve S.R. Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect R.C. Bharghava as Independent Non-Executive Director Management For For 6 Elect A. Jhunjhunwala as Independent Non-Executive Director Management For For 7 Elect A. Kumar as Independent Non-Executive Director Management For For 8 Elect R. Venkatraman as Independent Non-Executive Director Management For For 9 Elect V. Balaraman as Independent Non-Executive Director Management For For 10 Approve Commission Remuneration for Non-Executive Directors Management For For POLARIS FINANCIAL TECHNOLOGY LTD. Meeting Date:JUL 23, 2014 Record Date: Meeting Type:COURT Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For REED ELSEVIER PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Erik Engstrom as Director Management For For 7 Re-elect Anthony Habgood as Director Management For For 8 Re-elect Wolfhart Hauser as Director Management For For 9 Re-elect Adrian Hennah as Director Management For For 10 Re-elect Lisa Hook as Director Management For For 11 Re-elect Nick Luff as Director Management For For 12 Re-elect Robert Polet as Director Management For For 13 Re-elect Linda Sanford as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve the Proposed Reed Elsevier NV Resolutions on Amendments to the Corporate Structure Management For For 20 Approve Change of Company Name to RELX plc Management For For ROWAN COMPANIES PLC Meeting Date:AUG 15, 2014 Record Date:JUN 19, 2014 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Martin Scicluna as Director Management For For 5 Re-elect Stephen Hester as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RTL GROUP S.A. Meeting Date:APR 15, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RTL Security ID:L80326108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2.1 Approve Financial Statements Management For For 2.2 Approve Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends of EUR 5.50 Per Share Management For For 4.1 Approve Discharge of Directors Management For For 4.2 Approve Discharge of Auditors Management For For 5.1 Approve Cooptation of Thomas Gotz as Non-Executive Director Management For Against 5.2a Reelect Anke Schaferkordt as Executive Director Management For For 5.2b Reelect Guillaume de Posch as Executive Director Management For For 5.2c Reelect Elmar Heggen as Executive Director Management For Against 5.3a Reelect Achim Berg as Non-Executive Director Management For Against 5.3b Reelect Thomas Gotz as Non-Executive Director Management For Against 5.3c Reelect Bernd Kundrun as Non-Executive Director Management For Against 5.3d Reelect Jonathan F. Miller as Non-Executive Director Management For For 5.3e Reelect Thomas Rabe as Non-Executive Director Management For Against 5.3f Reelect Jacques Santer as Non-Executive Director Management For For 5.3g Reelect Rolf Schmidt-Holtz as Non-Executive Director Management For Against 5.3h Reelect James Sing as Non-Executive Director Management For For 5.3i Reelect Martin Taylor as Non-Executive Director Management For Against 5.4 Renew Appointment PricewaterhouseCoopers as Auditor Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Han-Joong as Outside Director Management For For 2.1.2 Elect Lee Byung-Gi as Outside Director Management For For 2.2 Elect Kwon Oh-Hyun as Inside Director Management For For 2.3 Elect Kim Han-Joong as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SINOPEC ENGINEERING GROUP CO LTD Meeting Date:JAN 12, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:02386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Jianhua as Director Management For For 2 Elect Lu Dong as Director Management For For 3 Elect Zhou Yingguan as Supervisor Management For For 4 Elect Fan Jixian as Supervisor Management For For 5 Elect Wang Guoliang as Supervisor Management For For SINOPEC ENGINEERING GROUP CO LTD Meeting Date:MAR 10, 2015 Record Date:FEB 06, 2015 Meeting Type:SPECIAL Ticker:02386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Counter Guarantee to Sinopec Group Management For For 2 Approve Amendments to Articles of Association Management For For SINOPEC ENGINEERING GROUP CO LTD Meeting Date:MAY 18, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:02386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements Management For For 4 Approve Final Dividend Distribution Plan for the Year 2014 Management For For 5 Approve Interim Profit Distribution Plan for the Year 2015 Management For For 6 Approve Grant Thornton China (Special General Partnership) and Grant Thornton Hong Kong Limited as Domestic Auditor and International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Approve Business Operation Plan, Investment Plan and Financial Budget Plan for the Year 2015 Management For For 8 Elect Deng Qunwei as Supervisor Management For For 1 Authorize Repurchase of Issued Share Capital Management For For 2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SINOPEC ENGINEERING GROUP CO LTD Meeting Date:MAY 18, 2015 Record Date:APR 17, 2015 Meeting Type:SPECIAL Ticker:02386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued Domestic Share and H Share Capital Management For For SOCIETE GENERALE Meeting Date:MAY 19, 2015 Record Date:MAY 14, 2015 Meeting Type:ANNUAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Advisory Vote on Compensation of Frederic Oudea, Chairman and CEO Management For For 6 Advisory Vote on Compensation of Severin Cabannes, Jean Francois Sammarcelli and Bernardo Sanchez Incera, Vice CEOs Management For For 7 Advisory Vote on the Aggregate Remuneration Granted in 2014 to Certain Senior Management, Responsible Officers and Risk-Takers Management For For 8 Reelect Frederic Oudea as Director Management For For 9 Reelect Kyra Hazou as Director Management For For 10 Reelect Ana Maria Llopis Rivas as Director Management For For 11 Elect Barbara Dalibard as Director Management For For 12 Elect Gerard Mestrallet as Director Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For STRYKER CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Howard E. Cox, Jr. Management For For 1.1b Elect Director Srikant M. Datar Management For For 1.1c Elect Director Roch Doliveux Management For For 1.1d Elect Director Louise L. Francesconi Management For For 1.1e Elect Director Allan C. Golston Management For For 1.1f Elect Director Kevin A. Lobo Management For For 1.1g Elect Director William U. Parfet Management For For 1.1h Elect Director Andrew K. Silvernail Management For For 1.1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SYMANTEC CORPORATION Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TDC A/S Meeting Date:MAR 05, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Pierre Danon as Director Management For For 5c Reelect Stine Bosse as Director Management For For 5d Reelect Angus Porter as Director Management For For 5e Reelect Soren Sorensen as Director Management For For 5f Reelect Pieter Knook as Director Management For For 5g Elect Benoit Scheen as New Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve Remuneration of Directors Management For For 7c Amend Articles Re: Board-Related Management For For 8 Other Business Management None None TESCO PLC Meeting Date:JUN 26, 2015 Record Date:JUN 24, 2015 Meeting Type:ANNUAL Ticker:TSCO Security ID:G87621101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect John Allan as Director Management For For 5 Elect Dave Lewis as Director Management For For 6 Elect Alan Stewart as Director Management For For 7 Elect Richard Cousins as Director Management For For 8 Elect Byron Grote as Director Management For For 9 Elect Mikael Olsson as Director Management For For 10 Re-elect Mark Armour as Director Management For For 11 Re-elect Deanna Oppenheimer as Director Management For For 12 Appoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Dan Propper as Director for a Three Year Term Management For For 1.2 Reelect Ory Slonim as Director for a Three Year Term Management For Against 2.1 Reelect Joseph Nitzani as External Director and Approve Director's Remuneration Management For Against 2.2 Elect Jean-Michel Halfon as External Director and Approve Director's Remuneration Management For For 3.1 Approve Annual Cash Bonus Objectives for CEO and President, for 2014 and Onwards Management For For 3.2 Approve Grant Annual Equity Awards to CEO and President, Starting 2015 Management For For 4 Approve Purchase of D&O Liability Insurance Policie Management For For 5 Reappoint Kesselman & Kesselman as Auditors Management For For 6 Discuss Financial Statements and the Report of the Board for 2013 Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against TIME WARNER CABLE INC. Meeting Date:OCT 09, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TIME WARNER INC. Meeting Date:JUN 19, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James L. Barksdale Management For For 1b Elect Director William P. Barr Management For For 1c Elect Director Jeffrey L. Bewkes Management For For 1d Elect Director Stephen F. Bollenbach Management For For 1e Elect Director Robert C. Clark Management For For 1f Elect Director Mathias Dopfner Management For For 1g Elect Director Jessica P. Einhorn Management For For 1h Elect Director Carlos M. Gutierrez Management For For 1i Elect Director Fred Hassan Management For For 1j Elect Director Kenneth J. Novack Management For For 1k Elect Director Paul D. Wachter Management For For 1l Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Board Oversight of Tobacco Use Depicted in Products Shareholder Against Against 6 Adopt Quantitative GHG Goals for Operations Shareholder Against Against TRANSOCEAN LTD. Meeting Date:SEP 22, 2014 Record Date:SEP 03, 2014 Meeting Type:SPECIAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2 Elect Merrill A. "Pete" Miller, Jr. as Director Management For For TRANSOCEAN LTD. Meeting Date:MAY 15, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2014 Management For For 4 Approve Dividends of USD 0.60 per Share from Capital Contribution Reserves Management For For 5A Elect Glyn A. Barker as Director Management For For 5B Elect Vanessa C.L. Chang as Director Management For For 5C Elect Frederico F. Curado as Director Management For For 5D Elect Chadwick C. Deaton as Director Management For For 5E Elect Vincent J. Intrieri as Director Management For For 5F Elect Martin B. McNamara as Director Management For For 5G Elect Samuel J. Merksamer as Director Management For For 5H Elect Merrill A. 'Pete' Miller, Jr. as Director Management For For 5I Elect Edward R. Muller as Director Management For For 5J Elect Tan Ek Kia as Director Management For For 6 Elect Merrill A. 'Pete' Miller, Jr. as Board Chairman Management For For 7A Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 7B Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 7C Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 7D Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 8 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 9 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2015 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11A Approve Maximum Remuneration of Board of Directors for the Period Between the 2015 and 2016 Annual General Meetings in the Amount of USD 4.12 Million Management For For 11B Approve Maximum Remuneration of the Execution Management Team for Fiscal Year 2016 in the Amount of USD 29.62 Million Management For For 12 Approve Omnibus Stock Plan Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig A. Jacobson Management For For 1.2 Elect Director Laura R. Walker Management For For 2 Amend Certificate of Incorporation Management For For 3 Ratify Auditors Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Management For Against TRIBUNE MEDIA COMPANY Meeting Date:MAY 20, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TRCO Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Kreger Management For For 1.2 Elect Director Peter Liguori Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRIBUNE PUBLISHING COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:TPUB Security ID:896082104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Dibble Management For For 1.2 Elect Director Philip G. Franklin Management For For 1.3 Elect Director John H. Griffin, Jr. Management For For 1.4 Elect Director Eddy W. Hartenstein Management For For 1.5 Elect Director Renetta McCann Management For For 1.6 Elect Director Ellen Taus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRONOX LIMITED Meeting Date:MAY 20, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For Withhold 1.4 Elect Director Peter Johnston Management For For 1.5 Elect Director Ilan Kaufthal Management For For 1.6 Elect Director Jeffry N. Quinn Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WALGREEN CO. Meeting Date:DEC 29, 2014 Record Date:NOV 17, 2014 Meeting Type:SPECIAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Ginger L. Graham Management For For 1f Elect Director John A. Lederer Management For For 1g Elect Director Dominic P. Murphy Management For For 1h Elect Director Stefano Pessina Management For For 1i Elect Director Barry Rosenstein Management For For 1j Elect Director Leonard D. Schaeffer Management For For 1k Elect Director Nancy M. Schlichting Management For For 1l Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Stock Retention Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect A. Michael Frinquelli as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 2.1 Elect Monica Cramer-Manhem as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Sheila Nicoll as Director for Olympus Reinsurance Company Ltd. Management For For 6.2 Elect Christine Repasy as Director for Olympus Reinsurance Company Ltd. Management For For 6.3 Elect Warren Trace as Director for Olympus Reinsurance Company Ltd. Management For For 7.1 Elect Monica Cramer-Manhem as Director for Star Re Ltd. Management For For 7.2 Elect Christine Repasy as Director for Star Re Ltd. Management For For 7.3 Elect Warren Trace as Director for Star Re Ltd. Management For For 7.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 8.1 Elect Stuart Liddell as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.2 Elect Sheila Nicoll as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.3 Elect Christine Repasy as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.4 Elect Warren Trace as Director for Alstead Reinsurance (SAC) Ltd. Management For For 9.1 Elect Monica Cramer-Manhem as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.2 Elect Jan Onselius as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.3 Elect Warren Trace as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.4 Elect Allan L. Waters as Director for Sirius Bermuda Insurance Company Ltd. Management For For 10.1 Elect Michael Dashfield as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.2 Elect Lars Ek as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.3 Elect Goran Thorstensson as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.4 Elect Allan L. Waters as Director for White Mountains Re Sirius Capital Ltd. Management For For 11.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 11.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 11.3 Elect Sheila Nicoll as Director for Split Rock Insurance, Ltd. Management For For 11.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 12.1 Elect Raymond Barrette as Director for Any New non-United States Operating Subsidiary Management For For 12.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary Management For For 12.3 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary Management For For 12.4 Elect Warren Trace as Director for Any New Non-United States Operating Subsidiary Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Mutual European Fund ACCOR Meeting Date:APR 28, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.95 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Jean-Paul Bailly as Director Management For For 6 Reelect Philippe Citerne as Director Management For For 7 Reelect Mercedes Erra as Director Management For For 8 Reelect Bertrand Meheut as Director Management For For 9 Approve Agreement with Sebastien Bazin Management For For 10 Authorize Repurchase of Up to 23 Million Shares Management For For 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 347 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 69 Million Management For For 14 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 69 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase for Contributions in Kind, up to Aggregate Nominal Amount of EUR 69 Million Management For For 17 Authorize Capitalization of Reserves of Up to EUR 347 Million for Bonus Issue or Increase in Par Value Management For For 18 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 12-17 at EUR 347 Million Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 21 Set Limit for Shares Granted to CEO and Vice-CEOs Pursuant to Item 20 at 15 Percent of All Shares Granted Pursuant to Item 20 Management For For 22 Amend Article 24 of Bylaws Re: Attendance to General Meetings Management For For 23 Advisory Vote on Compensation of Sebastien Bazin Management For For 24 Advisory Vote on Compensation of Sven Boinet Management For For 25 Approve the Plant for the Planet Program Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For AGEAS SA/NV Meeting Date:APR 29, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.55 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Discuss and Approve Remuneration Report Management For For 4.1 Elect Christophe Boizard as Executive Director Management For For 4.2 Elect Filip Coremans as Executive Director Management For For 4.3 Reelect Jozef De Mey as Independent Non-Executive Director Management For For 4.4 Reelect Guy de Selliers as Independent Non-Executive Director Management For For 4.5 Reelect Lionel Perl as Independent Non-Executive Director Management For For 4.6 Reelect Jan Zegering Hadders as Independent Non-Executive Director Management For For 4.7 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5.1 Approve Cancellation of 7,217,759 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 5.2.3 Insert New Article 6bis Re: Issue Premiums Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 11 Re: Deliberations and Decisions Management For For 5.5 Amend Article 12 Re: Management of the Company Management For For 5.6 Amend Article 13 Re: Representation Management For For 5.7 Amend Article 15 Re: General Meeting of Shareholders Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Proposal to Cancel all VVPR Strips Management For For 8 Close Meeting Management None None ANGLO AMERICAN PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Mark Cutifani as Director Management For For 4 Re-elect Judy Dlamini as Director Management For For 5 Re-elect Byron Grote as Director Management For For 6 Re-elect Sir Philip Hampton as Director Management For For 7 Re-elect Rene Medori as Director Management For For 8 Re-elect Phuthuma Nhleko as Director Management For For 9 Re-elect Ray O'Rourke as Director Management For For 10 Re-elect Sir John Parker as Director Management For For 11 Re-elect Mphu Ramatlapeng as Director Management For For 12 Re-elect Jim Rutherford as Director Management For For 13 Re-elect Anne Stevens as Director Management For For 14 Re-elect Jack Thompson as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve Remuneration Report Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ARKEMA Meeting Date:JUN 02, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AKE Security ID:F0392W125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.85 per Share Management For For 4 Approve Stock Dividend Program (New Shares) Management For Against 5 Approve Auditors' Special Report on Related-Party Transactions Management For For 6 Reelect Victoire de Margerie as Director Management For For 7 Reelect Francois Enaud as Director Management For For 8 Reelect Laurent Mignon as Director Management For For 9 Advisory Vote on Compensation of Thierry Le Henaff, Chairman and CEO Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Amend Article 16 of Bylaws Re: Attendance at General Meetings Management For For 13 Amend Article 10 of Bylaws Re: Age Limit for Directors Management For For 14 Elect Helene Leroy-Moreau as Director Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For ASSICURAZIONI GENERALI SPA Meeting Date:APR 28, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:T05040109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Director Management For For 3 Approve Remuneration Report Management For For 4 Approve Restricted Stock Plan Management For For 5 Authorize Share Repurchase Program to Service Long-Term Incentive Plans Management For For 6 Approve Equity Plan Financing Management For For BALFOUR BEATTY PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:BBY Security ID:G3224V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Philip Aiken as Director Management For For 4 Re-elect Robert Amen as Director Management For For 5 Elect Stuart Doughty as Director Management For For 6 Re-elect Iain Ferguson as Director Management For For 7 Re-elect Maureen Kempston Darkes as Director Management For For 8 Elect Leo Quinn as Director Management For For 9 Re-elect Graham Roberts as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise EU Political Donations and Expenditure Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary and Preference Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BARCLAYS PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Crawford Gillies as Director Management For For 4 Elect John McFarlane as Director Management For For 5 Re-elect Mike Ashley as Director Management For For 6 Re-elect Tim Breedon as Director Management For For 7 Re-elect Reuben Jeffery III as Director Management For For 8 Re-elect Antony Jenkins as Director Management For For 9 Re-elect Wendy Lucas-Bull as Director Management For For 10 Re-elect Tushar Morzaria as Director Management For For 11 Re-elect Dambisa Moyo as Director Management For For 12 Re-elect Frits van Paasschen as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BG GROUP PLC Meeting Date:MAY 05, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Helge Lund as Director Management For For 5 Re-elect Vivienne Cox as Director Management For For 6 Re-elect Pam Daley as Director Management For For 7 Re-elect Martin Ferguson as Director Management For For 8 Re-elect Andrew Gould as Director Management For For 9 Re-elect Baroness Hogg as Director Management For For 10 Re-elect Sir John Hood as Director Management For For 11 Re-elect Caio Koch-Weser as Director Management For For 12 Re-elect Lim Haw-Kuang as Director Management For For 13 Re-elect Simon Lowth as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BNP PARIBAS SA Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Pierre Andre de Chalendar as Director Management For For 7 Reelect Denis Kessler as Director Management For Against 8 Reelect Laurence Parisot as Director Management For Against 9 Ratify Appointment of Jean Lemierre as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman since Dec. 1, 2014 Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO Management For For 14 Advisory Vote on Compensation of Baudouin Prot, Chairman until Dec. 1, 2014 Management For For 15 Advisory Vote on Compensation of Georges Chodron de Courcel, Vice-CEO until June 30, 2014 Management For Against 16 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 18 Amend Article 18 of Bylaws Re: Absence of Double-Voting Rights Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For CAIRN ENERGY PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Ian Tyler as Director Management For For 6 Re-elect Todd Hunt as Director Management For For 7 Re-elect Iain McLaren as Director Management For For 8 Re-elect Alexander Berger as Director Management For For 9 Re-elect Jacqueline Sheppard as Director Management For For 10 Re-elect Simon Thomson as Director Management For For 11 Elect James Smith as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 16 Approve Any Disposals by the Company or Any Subsidiary Undertaking of the Company of Any or All Shares in Cairn India Limited Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.20 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect John P. Elkann as Non-Executive Director Management For Against 3.d Reelect Mina Gerowin as Non- Executive Director Management For For 3.e Reelect Maria Patrizia Grieco as Non-Executive Director Management For For 3.f Reelect Leo W. Houle as Non-Executive Director Management For For 3.g Reelect Peter Kalantzis as Non-Executive Director Management For For 3.h Reelect John B. Lanaway as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacquiline Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Close Meeting Management None None COMMERZBANK AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2016 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Fix Maximum Variable Compensation Ratio for Management Board Members to 140 Percent of Fixed Remuneration Management For For 9 Fix Maximum Variable Compensation Ratio for Key Employees to 200 Percent of Fixed Remuneration Management For For 10.1 Elect Sabine Dietrich to the Supervisory Board Management For For 10.2 Elect Anja Mikus to the Supervisory Board Management For For 10.3 Elect Solms Wittig as Alternate Supervisory Board Member Management For For 11 Authorize Repurchase of Up to Five Percent of Issued Share Capital for Trading Purposes Management For For 12 Approve Creation of EUR 569.3.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 13 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to a Nominal Amount of EUR 13.6 Billion; Approve Creation of EUR 569.3 Million Pool of Capital to Guarantee Conversion Rights Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 22, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Reelect Barbara Dalibard as Supervisory Board Member Management For For 8 Elect Aruna Jayanthi as Supervisory Board Member Management For For 9 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 10 Amend Article 22 of Bylaws Re: Record Date Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For DEEP OCEAN HOLDING B.V. Meeting Date:JUN 19, 2015 Record Date: Meeting Type:SPECIAL Ticker: Security ID:0902004DP Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Elect Bart H. Heijermans as Chariman and Secretary Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For 4 Elect Management Board Members (Bundled) Management For For 5 Approve Remuneration of New Board Member Management For For 6 Close Meeting Management None None DEUTSCHE TELEKOM AG Meeting Date:MAY 21, 2015 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Reelect Wulf Bernotat to the Supervisory Board Management For For 7 Elect Michael Kaschke to the Supervisory Board Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 13, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mike Biggs as Director Management For For 4 Re-elect Paul Geddes as Director Management For For 5 Re-elect Jane Hanson as Director Management For For 6 Elect Sebastian James as Director Management For For 7 Re-elect Andrew Palmer as Director Management For For 8 Re-elect John Reizenstein as Director Management For For 9 Re-elect Clare Thompson as Director Management For For 10 Re-elect Priscilla Vacassin as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 29, 2015 Record Date:JUN 25, 2015 Meeting Type:SPECIAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Market Purchase of Ordinary Shares Management For For DUFRY AG Meeting Date:APR 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Juan Carlos Torres Carretero as Director and Board Chairman Management For For 4.2.1 Reelect Andres Holzer Neumann as Director Management For For 4.2.2 Reelect Jorge Born as Director Management For For 4.2.3 Reelect Xavier Bouton as Director Management For Against 4.2.4 Reelect James Cohen as Director Management For For 4.2.5 Reelect Julian Diaz Gonzalez as Director Management For For 4.2.6 Reelect Jose Lucas Ferreira as Director Management For For 4.2.7 Reelect George Koutsolioutsos as Director Management For For 4.2.8 Reelect Joaquin Moya-Angeler Cabrera as Director Management For For 5.1 Appoint Jorge Born as Member of the Compensation Committee Management For For 5.2 Appoint Xavier Bouton as Member of the Compensation Committee Management For Against 5.3 Appoint James Cohen as Member of the Compensation Committee Management For For 5.4 Appoint Andres Holzer Neumann as Member of the Compensation Committee Management For For 6 Ratify Ernst & Young Ltd as Auditors Management For For 7 Designate Buis Buergi AG as Independent Proxy Management For For 8.1 Approve Remuneration of Directors in the Amount of CHF 7.4 Million Management For For 8.2 Approve Remuneration of Executive Committee in the Amount of CHF 50.5 Million Management For For 9 Approve Up to CHF 157.1 Million Share Capital Increase via the Issuance of New Shares in Connection with Acquisition of World Duty Free SpA Management For For 10 Amend Articles Re: Deletion of Provisions Regarding Acquisitions of Assets Management For For 11 Transact Other Business (Voting) Management For Abstain ENEL SPA Meeting Date:MAY 28, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 1 Amend Articles Re: Director Honorability Requirements Management For For 3 Elect Alfredo Antoniozzi as Director Shareholder None For 4 Approve 2015 Monetary Long-Term Incentive Plan Management For For 5 Approve Remuneration Report Management For For FIRSTGROUP PLC Meeting Date:JUL 16, 2014 Record Date:JUL 14, 2014 Meeting Type:ANNUAL Ticker:FGP Security ID:G34604101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect John McFarlane as Director Management For For 5 Elect Warwick Brady as Director Management For For 6 Elect Drummond Hall as Director Management For For 7 Elect Imelda Walsh as Director Management For For 8 Re-elect Tim O'Toole as Director Management For For 9 Re-elect Chris Surch as Director Management For For 10 Re-elect Brian Wallace as Director Management For For 11 Re-elect Jim Winestock as Director Management For For 12 Re-elect Mick Barker as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FLSMIDTH & CO.A/S Meeting Date:MAR 26, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:FLS Security ID:K90242130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3a Approve Remuneration of Directors for 2014 in the Amount of DKK 1.2 Million for the Chairman, DKK 800,000 for the Vice Chairman, and DKK 400,000 for Other Directors; Approve Remuneration for Committee Work Management For For 3b Approve Remuneration of Directors for 2015 Management For For 4 Approve Allocation of Income and Dividends of DKK 9 Per Share Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Torkil Bentzen as Director Management For For 5c Reelect Martin Ivert as Director Management For For 5d Reelect Sten Jacobsson as Director Management For For 5e Reelect Tom Knutzen as Director Management For For 5f Reelect Caroline Marie as Director Management For For 6 Ratify Deloitte as Auditors Management For For 7.1 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For Against 7.2 Amend Articles Re: Change from Bearer Shares to Registered Shares Management For Abstain 7.3 Authorize Share Repurchase Program Management For For 8 Other Business Management None None G4S PLC Meeting Date:JUN 04, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:GFS Security ID:G39283109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ashley Almanza as Director Management For For 5 Re-elect John Connolly as Director Management For For 6 Re-elect Adam Crozier as Director Management For For 7 Re-elect Mark Elliott as Director Management For For 8 Re-elect Winnie Kin Wah Fok as Director Management For For 9 Re-elect Himanshu Raja as Director Management For For 10 Re-elect Paul Spence as Director Management For For 11 Re-elect Clare Spottiswoode as Director Management For For 12 Re-elect Tim Weller as Director Management For For 13 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:DEC 23, 2014 Record Date:DEC 17, 2014 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related Party Transactions Management For For 2 Amend the Terms of Contract Signed Between Executive Director and Company Management For Against 3 Amend Previously Approved Decision on Use of Reserves for Realization of Investment Plans Management For For 4 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:JUN 12, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Auditors Management For For 3 Ratify Auditors Management For Against 4 Approve Director Remuneration for 2014 Management For Against 5 Amend the Terms of Contract Signed Between Executive Director and Company Management For Against 6 Approve Director Liability Contracts Management For For 7 Approve Transactions with Subsidiaries Management For For 8 Approve Transactions with Deutsche Telekom AG Management For For 9 Approve Transaction Involving Albanian Mobile Communications Sh.A. and Deutsche Telekom AG Management For For 10 Amend Company Articles Management For For 11 Authorize Share Repurchase Program Management For For 12 Elect Directors Management For Against 13 Appoint Members of Audit Committee Management For For 14 Announce Director Appointments Management None None 15 Various Announcements Management None None HOLCIM LTD. Meeting Date:MAY 08, 2015 Record Date: Meeting Type:SPECIAL Ticker:HOLN Security ID:H36940130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Issuance of Up to 264.2 Million New Shares Without Preemptive Rights in Connection with Merger with Lafarge Management For For 1.2 Approve Creation of CHF 264.2 Million Pool of Capital without Preemptive Rights for the Purpose of a Re-Opened Exchange Offer or Squeeze-Out Management For For 2 Approve Creation of CHF 59.1 Million Pool of Capital with Preemptive Rights for Stock Dividend Management For For 3 Amend Articles Re: Change Company Name; Nomination, Compensation & Governance Committee Management For For 4.1 Elect Bruno Lafont as Director Management For For 4.2 Elect Paul Desmarais as Director Management For For 4.3 Elect Gerard Lamarche as Director Management For For 4.4 Elect Nassef Sawiris as Director Management For For 4.5 Elect Philippe Dauman as Director Management For For 4.6 Elect Oscar Fanjul as Director Management For For 4.7 Elect Bertrand Collomb as Director Management For For 5.1 Appoint Paul Desmarais as Member of the Compensation Committee Management For For 5.2 Appoint Oscar Fanjul as Member of the Compensation Committee Management For For 6.1 Approve Remuneration of Directors in the Amount of CHF 6.95 Million Management For For 6.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 7 Transact Other Business (Voting) Management For Against IMI PLC Meeting Date:MAY 07, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:IMI Security ID:G47152114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Carl-Peter Forster as Director Management For For 6 Elect Ross McInnes as Director Management For For 7 Re-elect Birgit Norgaard as Director Management For For 8 Re-elect Mark Selway as Director Management For For 9 Elect Daniel Shook as Director Management For For 10 Elect Lord Smith of Kelvin as Director Management For For 11 Re-elect Bob Stack as Director Management For For 12 Re-elect Roy Twite as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Approve IMI Incentive Plan Management For For 18 Approve IMI Sharesave Plan Management For For A Authorise Issue of Equity without Pre-emptive Rights Management For For B Authorise Market Purchase of Ordinary Shares Management For For C Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Discussion on Company's Corporate Governance Structure Management None None 2f Adopt Financial Statements Management For For 3a Receive Explanation on Company's Reserves and Dividend Policy Management None None 3b Approve Dividends of EUR 0.12 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Approve Amendments to Remuneration Policy Management For For 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6 Ratify KPMG as Auditors Management For For 7a Elect Gheorghe to Supervisory Board Management For For 7b Reelect Kuiper to Supervisory Board Management For For 7c Reelect Breukink to Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 9a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 10 Other Business (Non-Voting) and Closing Management None None INTERNATIONAL CONSOLIDATED AIRLINES GROUP SA Meeting Date:JUN 17, 2015 Record Date:JUN 13, 2015 Meeting Type:ANNUAL Ticker:IAG Security ID:E67674106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Directors Management For For 4a Reappoint Ernst & Young, S.L. as Auditors Management For For 4b Authorise Board to Fix Remuneration of Auditors Management For For 5a Fix Number of Directors at 12 Management For For 5b Re-elect Antonio Vazquez Romero as Director Management For For 5c Re-elect Sir Martin Broughton as Director Management For For 5d Re-elect William Walsh as Director Management For For 5e Re-elect Cesar Alierta Izuel as Director Management For Against 5f Re-elect Patrick Cescau as Director Management For For 5g Re-elect Enrique Dupuy de Lome as Director Management For For 5h Re-elect Baroness Kingsmill as Director Management For For 5i Re-elect James Lawrence as Director Management For For 5j Re-elect Maria Fernanda Mejia Campuzano as Director Management For For 5k Re-elect Kieran Poynter as Director Management For For 5l Re-elect Dame Marjorie Scardino as Director Management For For 5m Re-elect Alberto Terol Esteban as Director Management For For 6a Approve Remuneration Report Management For For 6b Approve Remuneration Policy Management For For 6c Approve the Rules on Rights to Plane Tickets of Non-executive Directors who Cease to Hold Office Management For For 7a Amend Articles of Title III, Section 1st of the Corporate Bylaws: 21, 22, 23, 31 Management For For 7b Amend Articles of Title III, Section 2nd of the Corporate Bylaws: 37, 38, 39, 40, 44, 45 Management For For 8 Amend Articles of Shareholders' Meeting Regulations Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise Issuance of Securities Including Warrants Convertible Into and/or Exchangeable for Shares with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Approve Allotment of Shares of the Company for Share Awards Including the Awards to Executive Directors under the Performance Share Plan and Incentive Award Deferral Plan Management For For 14 Authorise Board to Ratify and Execute Approved Resolutions Management For For KINGFISHER PLC Meeting Date:JUN 09, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Bernard as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Janis Kong as Director Management For For 10 Elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KLOECKNER & CO SE Meeting Date:MAY 12, 2015 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 0.20 per Share Management For For 2 Approve Discharge of Management Board for Fiscal 2014 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Approve Affiliation Agreements with kloeckner.i GmbH Management For For KONINKLIJKE KPN NV Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Intention to Appoint Frank van der Post to Management Board Management None None 2b Approve Cash and Stock Awards to Van Der Post of EUR 1.19 Million Management For For 3 Other Business (Non-Voting) Management None None KONINKLIJKE KPN NV Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.07 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Appoint Ernst & Young Accountants LLP as External Auditors Re: Financial Year 2016 Management For For 10 Opportunity to Make Recommendations Management None None 11 Proposal to Elect Jolande Sap to Supervisory Board Management For For 12 Proposal to Elect Peter Hartman to Supervisory Board Management For For 13 Announce Vacancies on the Supervisory Board Arising in 2016 Management None None 14 Approve Remuneration of the Supervisory Board Strategy & Organization Committee Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None KONINKLIJKE PHILIPS N.V. Meeting Date:MAY 07, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:PHIA Security ID:N6817P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Approve Seperation of the Lighting Business from Royal Philips Management For For 4a Reelect F.A. Van Houten to Management Board Management For For 4b Reelect R.H. Wirahadiraksa to Management Board Management For For 4c Reelect P.A.J. Nota to Management Board Management For For 5a Reelect J.P. Tai to Supervisory Board Management For For 5b Reelect H. Von Prondzynski to Supervisory Board Management For For 5c Reelect C.J.A Van Lede to Supervisory Board Management For For 5d Elect D.E.I. Pyott to Supervisory Board Management For For 6 Approve Remuneration of Supervisory Board Management For For 7a Ratify Ernest & Young Accountants LLP as Auditors Management For For 7b Amend Articles Re: Change the Term of Appointment of External Auditors Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Share Issuances Under 8a Management For For 9 Authorize Repurchase of Shares Management For For 10 Approve Cancellation of Repurchased Shares Management For For 11 Other Business (Non-Voting) Management None None LANCASHIRE HOLDINGS LTD Meeting Date:APR 29, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect Peter Clarke as Director Management For For 6 Elect Tom Milligan as Director Management For For 7 Re-elect Emma Duncan as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Samantha Hoe-Richardson as Director Management For For 10 Re-elect Alex Maloney as Director Management For For 11 Re-elect Martin Thomas as Director Management For For 12 Re-elect Elaine Whelan as Director Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Common Shares Management For For LIBERTY GLOBAL PLC Meeting Date:FEB 24, 2015 Record Date:DEC 26, 2014 Meeting Type:SPECIAL Ticker:LBTYK Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For 2 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 08, 2014 Record Date:JUL 04, 2014 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Alison Brittain as Director Management For For 6 Re-elect Vindi Banga as Director Management For For 7 Re-elect Marc Bolland as Director Management For For 8 Re-elect Patrick Bousquet-Chavanne as Director Management For For 9 Re-elect Miranda Curtis as Director Management For For 10 Re-elect John Dixon as Director Management For For 11 Re-elect Martha Lane Fox as Director Management For For 12 Re-elect Andy Halford as Director Management For For 13 Re-elect Jan du Plessis as Director Management For For 14 Re-elect Steve Rowe as Director Management For For 15 Re-elect Alan Stewart as Director Management For For 16 Re-elect Robert Swannell as Director Management For For 17 Re-elect Laura Wade-Gery as Director Management For For 18 Appoint Deloitte LLP as Auditors Management For For 19 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Authorise EU Political Donations and Expenditure Management For For METRO AG Meeting Date:FEB 20, 2015 Record Date:JAN 29, 2015 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.90 per Ordinary Share and EUR 1.13 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2014/2015 Management For For 6 Elect Gwyn Burr to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For Against 10 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 127.8 Million Pool of Capital to Guarantee Conversion Rights Management For For NATIONAL BANK OF GREECE SA Meeting Date:NOV 07, 2014 Record Date:OCT 31, 2014 Meeting Type:SPECIAL Ticker:ETE Security ID:X56533148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Inclusion of the Bank in a special Legal Framework Regarding the Conversion of Deferred Tax Assets into Claims Against the Hellenic Republic, the Formation of a Special Reserve, and the Free Issue of Warrants Management For For 2 Authorize the Board to take the Necessary Actions in Implementation of Item 1 Management For For 3 Various Announcements and Approvals Management For Against NN GROUP NV Meeting Date:MAY 28, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2014 (Non-Voting) Management None None 3 Discuss Remuneration Policy 2014 Management None None 4a Adopt Financial Statements 2014 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 0.57 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Approve Remuneration Policy Changes Management For For 6b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6c Approve Amendments to Remuneration Policy for Supervisory Board Members Management For For 7 Appoint KPMG as Auditors Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 9 Authorize Repurchase of Shares Management For For 10 Approve Cancellation of Repurchased Shares Management For For 11 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:MAY 05, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.14 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Elizabeth Doherty, Jouko Karvinen, Elizabeth Nelson, Risto Siilasmaa, and Kari Stadigh as Directors; Elect Simon Jiang as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 730 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.60 per Share Management For For 4 Approve CHF 14.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 7.7 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 84 Million Management For For 6.3 Approve Remuneration Report Management For For 7.1 Reelect Joerg Reinhardt as Director and Board Chairman Management For For 7.2 Reelect Dimitri Azar as Director Management For For 7.3 Reelect Verena Briner as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Nancy Andrews as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against OSLO BORS VPS HOLDING ASA Meeting Date:MAY 18, 2015 Record Date: Meeting Type:ANNUAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Receive Information for 2014 by the Control Committees for Verdipapirsentralen ASA Management None None 5 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 8.20 Per Share Management For For 6 Approve Remuneration of Auditors Management For For 7 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8 Elect Directors Management For For 9 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For For 10 Elect Members of Nominating Committee Management For For 11 Presentation for Pre-Approval of Nominations to the Board of Directors of Oslo Bors ASA, the Board of Directors of Verdipapirsentralen ASA, and the Control Committee of Verdipapirsentralen ASA Management For For 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 13 Authorize Dividend Distributions Management For For REED ELSEVIER PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Erik Engstrom as Director Management For For 7 Re-elect Anthony Habgood as Director Management For For 8 Re-elect Wolfhart Hauser as Director Management For For 9 Re-elect Adrian Hennah as Director Management For For 10 Re-elect Lisa Hook as Director Management For For 11 Re-elect Nick Luff as Director Management For For 12 Re-elect Robert Polet as Director Management For For 13 Re-elect Linda Sanford as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve the Proposed Reed Elsevier NV Resolutions on Amendments to the Corporate Structure Management For For 20 Approve Change of Company Name to RELX plc Management For For REPSOL SA Meeting Date:APR 29, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:REP Security ID:E8471S130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Discharge of Board Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Authorize Capitalization of Reserves for Scrip Dividends Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Approve Stock-for-Salary Plan Management For For 8 Amend Articles Re: General Meetings Management For For 9 Amend Articles Re: Board of Directors Management For For 10 Amend Articles Re: Annual Corporate Governance Report and Corporate Website Management For For 11 Amend Articles of General Meeting Regulations Management For For 12 Reelect Antonio Brufau Niubo as Director Management For For 13 Ratify Appointment of and Elect Josu Jon Imaz San Miguel as Director Management For For 14 Reelect Luis Carlos Croissier Batista as Director Management For For 15 Reelect Angel Durandez Adeva as Director Management For For 16 Reelect Mario Fernandez Pelaz as Director Management For For 17 Reelect Jose Manuel Loureda Mantinan as Director Management For For 18 Ratify Appointment of and Elect John Robinson West as Director Management For For 19 Approve Remuneration Policy Management For For 20 Advisory Vote on Remuneration Policy Report Management For For 21 Void Previous Authorization of Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 22 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 15 Billion Management For For 23 Authorize Board to Ratify and Execute Approved Resolutions Management For For REXAM PLC Meeting Date:APR 28, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:REX Security ID:ADPV26963 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Carl-Peter Forster as Director Management For For 5 Re-elect Stuart Chambers as Director Management For For 6 Re-elect Graham Chipchase as Director Management For For 7 Re-elect David Robbie as Director Management For For 8 Re-elect John Langston as Director Management For For 9 Re-elect Leo Oosterveer as Director Management For For 10 Re-elect Ros Rivaz as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For RSA INSURANCE GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Martin Scicluna as Director Management For For 5 Re-elect Stephen Hester as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RTL GROUP S.A. Meeting Date:APR 15, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RTL Security ID:L80326108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2.1 Approve Financial Statements Management For For 2.2 Approve Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends of EUR 5.50 Per Share Management For For 4.1 Approve Discharge of Directors Management For For 4.2 Approve Discharge of Auditors Management For For 5.1 Approve Cooptation of Thomas Gotz as Non-Executive Director Management For Against 5.2a Reelect Anke Schaferkordt as Executive Director Management For For 5.2b Reelect Guillaume de Posch as Executive Director Management For For 5.2c Reelect Elmar Heggen as Executive Director Management For Against 5.3a Reelect Achim Berg as Non-Executive Director Management For Against 5.3b Reelect Thomas Gotz as Non-Executive Director Management For Against 5.3c Reelect Bernd Kundrun as Non-Executive Director Management For Against 5.3d Reelect Jonathan F. Miller as Non-Executive Director Management For For 5.3e Reelect Thomas Rabe as Non-Executive Director Management For Against 5.3f Reelect Jacques Santer as Non-Executive Director Management For For 5.3g Reelect Rolf Schmidt-Holtz as Non-Executive Director Management For Against 5.3h Reelect James Sing as Non-Executive Director Management For For 5.3i Reelect Martin Taylor as Non-Executive Director Management For Against 5.4 Renew Appointment PricewaterhouseCoopers as Auditor Management For For SOCIETE GENERALE Meeting Date:MAY 19, 2015 Record Date:MAY 14, 2015 Meeting Type:ANNUAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Advisory Vote on Compensation of Frederic Oudea, Chairman and CEO Management For For 6 Advisory Vote on Compensation of Severin Cabannes, Jean Francois Sammarcelli and Bernardo Sanchez Incera, Vice CEOs Management For For 7 Advisory Vote on the Aggregate Remuneration Granted in 2014 to Certain Senior Management, Responsible Officers and Risk-Takers Management For For 8 Reelect Frederic Oudea as Director Management For For 9 Reelect Kyra Hazou as Director Management For For 10 Reelect Ana Maria Llopis Rivas as Director Management For For 11 Elect Barbara Dalibard as Director Management For For 12 Elect Gerard Mestrallet as Director Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For STOREBRAND ASA Meeting Date:APR 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8a Approve Indicative Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8b Approve Binding Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Shares with an Aggregate Nominal Value of up to NOK 225 Million and Conveyance of Repurchased Shares Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Reelect Anne-Lise Aukner as Member of Board of Representatives Management For For 11b Reelect Maalfrid Brath as Member of Board of Representatives Management For For 11c Elect Hans Klouman as New Member of Board of Representatives Management For For 11d Elect Tone Reierselmoen as New -Deputy Member Of Board of representatives Management For For 11e Reelect Terje Venold as Chairman of Board of Representatives Management For For 11f Reelect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Reelect Terje Venold as Member of Nominating Committee Management For For 12b Reelect Olaug Svarva as Member of Nominating Committee Management For For 12c Elect Leif Rod as New Member of Nominating Committee Management For For 12d Elect Per Dyb as New Member of Nominating Committee Management For For 12e Reelect Terje Venold as Chairman of Nominating Committee Management For For 13a Reelect Finn Myhre as Member of Control Committee Management For For 13b Reelect Harald Moen as Member of Control Committee Management For For 13c Reelect Anne Steinkjer as Member of Control Committee Management For For 13d Reelect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Board of Representatives, Nominating Committee, and Control Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Amend Articles Re: Abolish Control Committee; Editorial Changes Management For For 17 Amend Rules of Procedure for Nominating Committee Management For For 18 Close Meeting Management None None TDC A/S Meeting Date:MAR 05, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Pierre Danon as Director Management For For 5c Reelect Stine Bosse as Director Management For For 5d Reelect Angus Porter as Director Management For For 5e Reelect Soren Sorensen as Director Management For For 5f Reelect Pieter Knook as Director Management For For 5g Elect Benoit Scheen as New Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve Remuneration of Directors Management For For 7c Amend Articles Re: Board-Related Management For For 8 Other Business Management None None TELENOR ASA Meeting Date:MAY 20, 2015 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Receive President's Report Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 3.80 Per Share Management For For 5 Approve Distribution of Dividends Management For For 6 Approve Remuneration of Auditors Management For For 7 Discuss Company's Corporate Governance Statement Management None None 8.1 Approve Remuneration Policy And Other Terms of Employment For Executive Management (Advisory Vote) Management For For 8.2 Approve Share Related Incentive Arrangements For Executive Management Management For For 9 Authorize Repurchase of up to 30 Million Issued Shares and Cancellation of Repurchased Shares Management For For 10.1 Elect Members and Deputy Members of Corporate Assembly in Line with Nominating Committee's Porposal Management For For 10.2 Elect Anders Skjaevestad as Member of Corporate Assembly Management For For 10.3 Elect John Bernander as Member of Corporate Assembly Management For For 10.4 Elect Kirsten Ideboen as Member of Corporate Assembly Management For For 10.5 Elect Didrik Munch as Member of Corporate Assembly Management For For 10.6 Elect Elin Myrmel-Johansen as Member of Corporate Assembly Management For For 10.7 Elect Widar Salbuvik as Member of Corporate Assembly Management For For 10.8 Elect Tore Sandvik as Member of Corporate Assembly Management For For 10.9 Elect Silvija Seres as Member of Corporate Assembly Management For For 10.10 Elect Siri Strandenes as Member of Corporate Assembly Management For For 10.11 Elect Olaug Svarva as Member of Corporate Assembly Management For For 10.12 Elect Anne Kvam as 1st Deputy Member of Corporate Assembly Management For For 10.13 Elect Nils-Edvard Olsen as 2nd Deputy Member of Corporate Assembly Management For For 10.14 Elect Ingvild Nybo Holth as 3rd Deputy Member of Corporate Assembly Management For For 11.1 Elect Members of Nominating Committee in Line with Nominating Committee's Proposal Management For For 11.2 Elect Mette Wikborg as Member of Nominating Committee Management For For 11.3 Elect Christian Berg as Member of Nominating Committee Management For For 12 Approve Remuneration of the Corporate Assembly; Approve Remuneration of the Nomination Committee Management For For TELEVISION FRANCAISE 1 TF1 Meeting Date:APR 16, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TFI Security ID:F91255103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Transactions with Bouygues Management For Against 4 Approve Transactions with Other Related-Parties Management For For 5 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 6 Reelect Claude Berda as Director Management For Against 7 Reelect Gilles Pelisson as Director Management For For 8 Reelect Olivier Roussat as Director Management For Against 9 Reelect Olivier Bouygues as Director Management For Against 10 Reelect Catherine Dussart as Director Management For For 11 Reelect Nonce Paolini as Director Management For Against 12 Reelect Martin Bouygues as Director Management For Against 13 Reelect Laurence Danon as Director Management For For 14 Reelect Bouygues as Director Management For Against 15 Advisory Vote on Compensation of Nonce Paolini, Chairman and CEO Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 8.4 Million Management For For 19 Authorize Capitalization of Reserves of Up to EUR 400 Million for Bonus Issue or Increase in Par Value Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.2 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 4.2 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For Against 23 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Capital Increase of Up to EUR 4.2 Million for Future Exchange Offers Management For For 26 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 8.4 Million Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Amend Article 22 of Bylaws Re: Absence of Double Voting Rights Management For For 29 Amend Article 10 of Bylaws Re: Length of Terms for Directors (Excluding Employee Representatives) Management For Against 30 Amend Article 21 of Bylaws Re: Attendance to General Meetings Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For THYSSENKRUPP AG Meeting Date:JAN 30, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.11 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014/2015 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7.1 Elect Ingrid Hengster to the Supervisory Board Management For For 7.2 Elect Hans-Peter Keitel to the Supervisory Board Management For For 7.3 Elect Ulrich Lehner to the Supervisory Board Management For For 7.4 Elect Rene Obermann to the Supervisory Board Management For For 7.5 Elect Bernhard Pellens to the Supervisory Board Management For For 7.6 Elect Carola Graefin von Schmettow to the Supervisory Board Management For For 7.7 Elect Carsten Spohr to the Supervisory Board Management For For 7.8 Elect Jens Tischendorf to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For UBS GROUP AG Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Dividends of CHF 0.50 per Share from Capital Contribution Reserves Management For For 2.2 Approve Supplementary Dividends of CHF 0.25 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 58.4 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 25 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect Axel Lehmann as Director Management For For 6.1g Reelect William Parrett as Director Management For For 6.1h Reelect Isabelle Romy as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Joseph Yam as Director Management For For 6.2 Elect Jes Staley as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Human Resources and Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Human Resources and Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Human Resources and Compensation Committee Management For For 6.3.4 Appoint Jes Staley as Member of the Human Resources and Compensation Committee Management For For 7 Approve Maximum Remuneration of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young as Auditors Management For For 8.3 Ratify BDO AG as Special Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNICREDIT SPA Meeting Date:MAY 13, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:UCG Security ID:T960AS101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Stock Dividend Program Management For For 4.a Fix Number of Directors Shareholder None For 4.b Fix Board Terms for Directors Shareholder None For 4.c.1 Slate 1 Submitted by Allianz SpA, Aabar Luxembourg Sarl, Fondazione Cassa di Risparmio di Torino, Carimonte Holding SpA, Fincal SpA, and Cofimar Srl Shareholder None Did Not Vote 4.c.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 5 Deliberations Pursuant to Article 2390 of Civil Code Re: Decisions Inherent to Authorization of Board Members to Assume Positions in Competing Companies Management For Against 6 Approve Remuneration of Directors Shareholder None Against 7 Approve Remuneration Report Management For For 8 Approve 2015 Group Incentive System Management For For 9 Approve Phantom Share Plan Management For For 10 Approve Severance Payments Policy Management For Against 11 Approve Group Employees Share Ownership Plan 2015 Management For For 12 Elect Angelo Rocco Bonissoni as Internal Auditor Shareholder None For 1 Authorize Capitalization of Reserves for a Bonus Issue Management For For 2 Amend Articles (Compensation Related) Management For For 3 Authorize Board to Increase Capital to Finance 2014 Group Incentive System Management For For 4 Authorize Board to Increase Capital to Finance 2015 Group Incentive System Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against UNIQA INSURANCE GROUP AG Meeting Date:MAY 26, 2015 Record Date:MAY 16, 2015 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Walter Rothensteiner as Supervisory Board Member Management For For 7.2 Elect Christian Kuhn as Supervisory Board Member Management For For 7.3 Elect Erwin Hameseder as Supervisory Board Member Management For For 7.4 Elect Eduard Lechner as Supervisory Board Member Management For For 7.5 Elect Markus Andreewitch as Supervisory Board Member Management For For 7.6 Elect Ernst Burger as Supervisory Board Member Management For For 7.7 Elect Peter Gauper as Supervisory Board Member Management For For 7.8 Elect Johannes Schuster as Supervisory Board Member Management For For 7.9 Elect Kory Sorenson as Supervisory Board Member Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOESTALPINE AG Meeting Date:JUL 02, 2014 Record Date:JUN 22, 2014 Meeting Type:ANNUAL Ticker:VOE Security ID:A9101Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify Grant Thornton Unitreu GmbH as Auditors Management For For 6.1 Elect Franz Gasselsberger as Supervisory Board Member Management For For 6.2 Elect Hans-Peter Hange as Supervisory Board Member Management For For 6.3 Elect Michael Kutschera as Supervisory Board Member Management For For 6.4 Elect Joachim Lemppenau as Supervisory Board Member Management For For 6.5 Elect Helga Nowotny as Supervisory Board Member Management For For 6.6 Elect Josef Peischer as Supervisory Board Member Management For For 6.7 Elect Heinrich Schaller as Supervisory Board Member Management For For 6.8 Elect Michael Schwarzkopf as Supervisory Board Member Management For For 7 Authorize Creation of Pool of Capital Amounting to 40 Percent of Subscribed Capital with Preemptive Rights Management For For 8 Approve Creation of Pool of Capital Amounting to 10 Percent of Subscribed Capital without Preemptive Rights Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights Management For For 10 Approve Cancellation of Conditional Capital Pool from AGM 2009; Approve Creation of Conditional Capital Pool to Guarantee Conversion Rights Management For For VOSSLOH AG Meeting Date:MAY 20, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:VOS Security ID:D9494V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2014 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 5 Elect Ulrich Harnacke to the Supervisory Board Management For For WINCOR NIXDORF AG Meeting Date:JAN 19, 2015 Record Date:DEC 28, 2014 Meeting Type:ANNUAL Ticker:WIN Security ID:D9695J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.75 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2014/2015 Management For For Franklin Mutual Financial Services Fund AB&T FINANCIAL CORPORATION Meeting Date:DEC 18, 2014 Record Date:NOV 04, 2014 Meeting Type:ANNUAL Ticker:ABTO Security ID:00037W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald F. McSwain Management For Withhold 1.2 Elect Director John H. Whaley Management For Withhold 1.3 Elect Director David W. White Management For Withhold 2 Adjust Par Value of Common Stock Management For For 3 Ratify Auditors Management For Against AB&T FINANCIAL CORPORATION Meeting Date:MAR 20, 2015 Record Date:JAN 16, 2015 Meeting Type:SPECIAL Ticker:ABTO.OB Security ID:00037W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Delete Article VI of Articles of Incorporation Management For Against 2 Amend Articles to Delete Article VII of Articles of Incorporation Management For Against 3 Adjourn Meeting Management For Against ACE LIMITED Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Mary A. Cirillo Management For For 5.5 Elect Director Michael P. Connors Management For For 5.6 Elect Director John Edwardson Management For For 5.7 Elect Director Peter Menikoff Management For For 5.8 Elect Director Leo F. Mullin Management For For 5.9 Elect Director Kimberly Ross Management For For 5.10 Elect Director Robert Scully Management For For 5.11 Elect Director Eugene B. Shanks, Jr. Management For For 5.12 Elect Director Theodore E. Shasta Management For For 5.13 Elect Director David Sidwell Management For For 5.14 Elect Director Olivier Steimer Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint John Edwardson as Member of the Compensation Committee Management For For 7.4 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Amend Articles Re: Implement New Requirements Regarding Elections, Related Corporate Governance and Certain Other Matters Management For For 10 Amend Articles Re: Implement New Requirements Regarding the Compensation of the Board of Directors and Executive Management and Related Matters Management For For 11.1 Approve Compensation of the Board of Directors until the Next Annual General Meeting Management For For 11.2 Approve Compensation of Executive Management for the Next Calendar Year Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For For AGEAS SA/NV Meeting Date:APR 29, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.55 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Discuss and Approve Remuneration Report Management For For 4.1 Elect Christophe Boizard as Executive Director Management For For 4.2 Elect Filip Coremans as Executive Director Management For For 4.3 Reelect Jozef De Mey as Independent Non-Executive Director Management For For 4.4 Reelect Guy de Selliers as Independent Non-Executive Director Management For For 4.5 Reelect Lionel Perl as Independent Non-Executive Director Management For For 4.6 Reelect Jan Zegering Hadders as Independent Non-Executive Director Management For For 4.7 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5.1 Approve Cancellation of 7,217,759 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 5.2.3 Insert New Article 6bis Re: Issue Premiums Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 11 Re: Deliberations and Decisions Management For For 5.5 Amend Article 12 Re: Management of the Company Management For For 5.6 Amend Article 13 Re: Representation Management For For 5.7 Amend Article 15 Re: General Meeting of Shareholders Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Proposal to Cancel all VVPR Strips Management For For 8 Close Meeting Management None None ALLEGHANY CORPORATION Meeting Date:APR 24, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John G. Foos Management For For 1b Elect Director William K. Lavin Management For For 1c Elect Director Phillip M. Martineau Management For For 1d Elect Director Raymond L.M. Wong Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ANIMA HOLDING S.P.A. Meeting Date:JUL 25, 2014 Record Date:JUL 16, 2014 Meeting Type:SPECIAL Ticker:ANIM Security ID:T0409R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Report Management For For 2 Approve Restricted Stock Plan Management For For 1 Approve Equity Plan Financing Management For For ARGO GROUP INTERNATIONAL HOLDINGS, LTD. Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:AGII Security ID:G0464B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Hector De Leon Management For For 1.1b Elect Director Mural R. Josephson Management For For 1.1c Elect Director Gary V. Woods Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ASSICURAZIONI GENERALI SPA Meeting Date:APR 28, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:T05040109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Director Management For For 3 Approve Remuneration Report Management For For 4 Approve Restricted Stock Plan Management For For 5 Authorize Share Repurchase Program to Service Long-Term Incentive Plans Management For For 6 Approve Equity Plan Financing Management For For AVIVASA EMEKLILIK VE HAYAT A.S. Meeting Date:MAR 20, 2015 Record Date: Meeting Type:ANNUAL Ticker:AVISA Security ID:M1548T125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Remuneration Policy Management For For 6 Approve Donation Policy Management For For 7 Approve Discharge of Board Management For For 8 Approve Allocation of Income Management For For 9 Ratify External Auditors Management For For 10 Receive Information on Charitable Donations for 2014 Management None None 11 Approve Upper Limit of the Donations for 2015 Management For Against 12 Approve Disclosure Policy Management For For 13 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For BARCLAYS PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Crawford Gillies as Director Management For For 4 Elect John McFarlane as Director Management For For 5 Re-elect Mike Ashley as Director Management For For 6 Re-elect Tim Breedon as Director Management For For 7 Re-elect Reuben Jeffery III as Director Management For For 8 Re-elect Antony Jenkins as Director Management For For 9 Re-elect Wendy Lucas-Bull as Director Management For For 10 Re-elect Tushar Morzaria as Director Management For For 11 Re-elect Dambisa Moyo as Director Management For For 12 Re-elect Frits van Paasschen as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BB&T CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 18, 2015 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director Ronald E. Deal Management For For 1.5 Elect Director James A. Faulkner Management For For 1.6 Elect Director I. Patricia Henry Management For For 1.7 Elect Director John P. Howe, III Management For For 1.8 Elect Director Eric C. Kendrick Management For For 1.9 Elect Director Kelly S. King Management For For 1.10 Elect Director Louis B. Lynn Management For For 1.11 Elect Director Edward C. Milligan Management For For 1.12 Elect Director Charles A. Patton Management For For 1.13 Elect Director Nido R. Qubein Management For For 1.14 Elect Director Tollie W. Rich, Jr. Management For For 1.15 Elect Director Thomas E. Skains Management For For 1.16 Elect Director Thomas N. Thompson Management For For 1.17 Elect Director Edwin H. Welch Management For For 1.18 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Political Contributions Shareholder Against For 5 Claw-back of Payments under Restatements Shareholder Against For BNP PARIBAS SA Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Pierre Andre de Chalendar as Director Management For For 7 Reelect Denis Kessler as Director Management For Against 8 Reelect Laurence Parisot as Director Management For Against 9 Ratify Appointment of Jean Lemierre as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman since Dec. 1, 2014 Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO Management For For 14 Advisory Vote on Compensation of Baudouin Prot, Chairman until Dec. 1, 2014 Management For For 15 Advisory Vote on Compensation of Georges Chodron de Courcel, Vice-CEO until June 30, 2014 Management For Against 16 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 18 Amend Article 18 of Bylaws Re: Absence of Double-Voting Rights Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For CAPE BANCORP, INC. Meeting Date:MAR 18, 2015 Record Date:FEB 06, 2015 Meeting Type:SPECIAL Ticker:CBNJ Security ID:139209100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Other Business Management For Against CAPE BANCORP, INC. Meeting Date:APR 27, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:CBNJ Security ID:139209100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael D. Devlin Management For For 1.2 Elect Director Benjamin D. Goldman Management For For 1.3 Elect Director Matthew J. Reynolds Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:JUN 15, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha M. Bachman Management For For 1.2 Elect Director Richard M. DeMartini Management For For 1.3 Elect Director Peter N. Foss Management For For 1.4 Elect Director William A. Hodges Management For For 1.5 Elect Director Oscar A. Keller, III Management For For 1.6 Elect Director Marc D. Oken Management For Withhold 1.7 Elect Director R. Eugene Taylor Management For For 1.8 Elect Director William G. Ward, Sr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATLIN GROUP LTD Meeting Date:APR 21, 2015 Record Date:APR 17, 2015 Meeting Type:SPECIAL Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Offer for Catlin Group Limited plc by XL Group plc Management For For CATLIN GROUP LTD Meeting Date:APR 21, 2015 Record Date:APR 17, 2015 Meeting Type:COURT Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:MAY 22, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Approve 2014 Annual Report of A shares Management For For 4 Approve 2014 Annual Report of H shares Management For For 5 Accept 2014 Financial Statements and Statutory Reports Management For For 6 Approve Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2014 Due Diligence Report of the Directors Management For For 9 Approve 2014 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Approve Proposal on Contemplated Routine Related Party Transaction in Respect of Funds Utilisation Management None None 12 Approve Report on the Status of the Related Party Transactions and Implementaion of Management System for Related Party Transactions for 2014 Management None None 13 Elect Wang Jian as Director Shareholder None For CIT GROUP INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Ellen R. Alemany Management For For 1c Elect Director Michael J. Embler Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director David M. Moffett Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director Marianne Miller Parrs Management For For 1h Elect Director Gerald Rosenfeld Management For For 1i Elect Director John R. Ryan Management For For 1j Elect Director Sheila A. Stamps Management For For 1k Elect Director Seymour Sternberg Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For CITIGROUP INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Peter B. Henry Management For For 1d Elect Director Franz B. Humer Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For For 1h Elect Director Anthony M. Santomero Management For For 1i Elect Director Joan E. Spero Management For For 1j Elect Director Diana L. Taylor Management For For 1k Elect Director William S. Thompson, Jr. Management For For 1l Elect Director James S. Turley Management For For 1m Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Claw-back of Payments under Restatements Shareholder Against Against 8 Limits for Directors Involved with Bankruptcy Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against CITIZENS FINANCIAL GROUP INC. Meeting Date:MAY 05, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Anthony Di Iorio Management For For 1.4 Elect Director Robert Gillespie Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For Withhold 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For CNO FINANCIAL GROUP, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:CNO Security ID:12621E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward J. Bonach Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Robert C. Greving Management For For 1d Elect Director Mary R. (Nina) Henderson Management For For 1e Elect Director Charles J. Jacklin Management For For 1f Elect Director Daniel R. Maurer Management For For 1g Elect Director Neal C. Schneider Management For For 1h Elect Director Frederick J. Sievert Management For For 1i Elect Director Michael T. Tokarz Management For For 2 Adopt NOL Rights Plan (NOL Pill) Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COLUMBIA BANKING SYSTEM, INC. Meeting Date:APR 22, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director David A. Dietzler Management For For 1.1b Elect Director Melanie J. Dressel Management For For 1.1c Elect Director Craig D. Eerkes Management For For 1.1d Elect Director Ford Elsaesser Management For For 1.1e Elect Director Mark A. Finkelstein Management For For 1.1f Elect Director John P. Folsom Management For For 1.1g Elect Director Thomas M. Hulbert Management For For 1.1h Elect Director Michelle M. Lantow Management For For 1.1i Elect Director S. Mae Fujita Numata Management For For 1.1j Elect Director Elizabeth W. Seaton Management For For 1.1k Elect Director William T. Weyerhaeuser Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LL as Auditors Management For For COMMERZBANK AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2016 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Fix Maximum Variable Compensation Ratio for Management Board Members to 140 Percent of Fixed Remuneration Management For For 9 Fix Maximum Variable Compensation Ratio for Key Employees to 200 Percent of Fixed Remuneration Management For For 10.1 Elect Sabine Dietrich to the Supervisory Board Management For For 10.2 Elect Anja Mikus to the Supervisory Board Management For For 10.3 Elect Solms Wittig as Alternate Supervisory Board Member Management For For 11 Authorize Repurchase of Up to Five Percent of Issued Share Capital for Trading Purposes Management For For 12 Approve Creation of EUR 569.3.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 13 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to a Nominal Amount of EUR 13.6 Billion; Approve Creation of EUR 569.3 Million Pool of Capital to Guarantee Conversion Rights Management For For CREDIT SUISSE GROUP AG Meeting Date:APR 24, 2015 Record Date: Meeting Type:ANNUAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 1.2 Approve Remuneration Report (Non-Binding) Management For For 1.3 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 0.70 per Share from Capital Contribution Reserves in the Form of Either a Scrip Dividend or a Cash Contribution Management For For 4.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 12 Million Management For Against 4.2.1 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 32 Million Management For For 4.2.2 Approve Variable Remuneration of Executive Committee in the Amount of CHF 39.1 Million Management For For 5 Approve Creation of CHF 6.4 Million Pool of Capital without Preemptive Rights Management For For 6.1a Reelect Urs Rohner as Director and Board Chairman Management For For 6.1b Reelect Jassim Al Thani as Director Management For For 6.1c Reelect Iris Bohnet as Director Management For For 6.1d Reelect Noreen Doyle as Director Management For For 6.1e Reelect Andreas Koopmann as Director Management For For 6.1f Reelect Jean Lanier as Director Management For For 6.1g Reelect Kai Nargolwala as Director Management For For 6.1h Reelect Severin Schwan as Director Management For For 6.1i Reelect Richard Thornburgh as Director Management For For 6.1j Reelect Sebastian Thrun as Director Management For For 6.1k Reelect John Tiner as Director Management For For 6.1l Elect Seraina Maag as Director Management For For 6.2.1 Appoint Iris Bohnet as Member of the Compensation Committee Management For For 6.2.2 Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 6.2.3 Appoint Jean Lanier as Member of the Compensation Committee Management For For 6.2.4 Appoint Kai Nargolwala as Member of the Compensation Committee Management For For 6.3 Ratify KPMG AG as Auditors Management For For 6.4 Ratify BDO AG as Special Auditor Management For For 6.5 Designate Andreas Keller as Independent Proxy Management For For 7 Transact Other Business (Voting) Management For Against DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:MAY 26, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Final Financial Accounts Management For For 4 Approve 2014 Annual Report Management For For 5 Approve Ernst & Young as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Profit Distribution Plan and Declaration of Final Dividend Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8.1 Approve Size of Issue Under the Issue of Domestic Corporate Bonds Management For For 8.2 Approve Term Under the Issue of Domestic Corporate Bonds Management For For 8.3 Approve Interest Rate or Determination Method Under the Issue of Domestic Corporate Bonds Management For For 8.4 Approve Issuance Method Under the Issue of Domestic Corporate Bonds Management For For 8.5 Approve Use of Proceeds Under the Issue of Domestic Corporate Bonds Management For For 8.6 Approve Place of Listing Under the Issue of Domestic Corporate Bonds Management For For 8.7 Approve Validity Period of Resolution Under the Issue of Domestic Corporate Bonds Management For For 8.8 Authorize Board to Handle All Matters Related to the Issuance of Domestic Corporate Bonds Management For For 9.1 Approve Size of Issue Under the Issue of Domestic Debt Financing Instruments Management For For 9.2 Approve Term Under the Issue of Domestic Debt Financing Instruments Management For For 9.3 Approve Interest Rate or Determination Method Under the Issue of Domestic Debt Financing Instruments Management For For 9.4 Approve Issuance Method Under the Issue of Domestic Debt Financing Instruments Management For For 9.5 Approve Use of Proceeds Under the Issue of Domestic Debt Financing Instruments Management For For 9.6 Approve Validity Period of Resolution Under the Issue of Domestic Debt Financing Instruments Management For For 9.7 Authorize Board to Handle All Matters Related to the Issuance of Domestic Debt Financing Instruments Management For For 10 Elect Zhao Deming as Supervisor Shareholder None For 11 Elect Liu Cheeming as Supervisor Shareholder None For 12 Amend Articles of Association Shareholder None For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 13, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mike Biggs as Director Management For For 4 Re-elect Paul Geddes as Director Management For For 5 Re-elect Jane Hanson as Director Management For For 6 Elect Sebastian James as Director Management For For 7 Re-elect Andrew Palmer as Director Management For For 8 Re-elect John Reizenstein as Director Management For For 9 Re-elect Clare Thompson as Director Management For For 10 Re-elect Priscilla Vacassin as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 29, 2015 Record Date:JUN 25, 2015 Meeting Type:SPECIAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Market Purchase of Ordinary Shares Management For For ENSTAR GROUP LIMITED Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ESGR Security ID:G3075P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dominic F. Silvester Management For Against 1.2 Elect Director Kenneth W. Moore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG Audit Limited as Auditors Management For For 4 Elect Subsidiary Directors Management For For FCB FINANCIAL HOLDINGS, INC. Meeting Date:MAY 27, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:FCB Security ID:30255G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kent S. Ellert Management For For 1.2 Elect Director Howard R. Curd Management For For 1.3 Elect Director Gerald Luterman Management For For 1.4 Elect Director Paul Anthony Novelly Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For FIRST PACIFIC CO., LTD. Meeting Date:JUN 03, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:00142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Ernst & Young as Auditors and Authorize Board or Audit Committee to Fix Their Remuneration Management For For 4.1 Elect Anthoni Salim as Director Management For Against 4.2 Elect Edward A. Tortorici as Director Management For Against 4.3 Elect Tedy Djuhar as Director Management For Against 5 Authorize Board or Remuneration Committee to Fix Remuneration of Directors Management For For 6 Authorize Board to Appoint Additional Directors Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against GENWORTH MORTGAGE INSURANCE AUSTRALIA LTD Meeting Date:MAY 06, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL Ticker:GMA Security ID:Q3983N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Approve the Grant of 230,062 Share Rights to Ellen Comerford, Genworth Australia Chief Executive Officer and Managing Director of the Company Management For For 3 Elect Leon Roday as Director Management For For 4 Elect Sam Marsico as Director Management For For 5 Elect Ian MacDonald as Director Management For For GUARANTY BANCORP Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward B. Cordes Management For For 1b Elect Director John M. Eggemeyer Management For For 1c Elect Director Keith R. Finger Management For For 1d Elect Director Stephen D. Joyce Management For For 1e Elect Director Gail H. Klapper Management For For 1f Elect Director Stephen G. McConahey Management For For 1g Elect Director Paul W. Taylor Management For For 1h Elect Director W. Kirk Wycoff Management For For 1i Elect Director Albert C. Yates Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Appropriation of Income Management For For 3 Amend Articles of Incorporation Management For Against 4.1 Elect Park Moon-Gyu as Outside Director Management For For 4.2 Elect Hong Eun-Joo as Outside Director Management For For 4.3 Elect Lee Jin-Gook as Outside Director Management For For 4.4 Elect Yoon Sung-Bok as Outside Director Management For For 4.5 Elect Yang Won-Geun as Outside Director Management For For 4.6 Elect Kim Jung-Tae as Inside Director Management For For 5.1 Elect Kim In-Bae as Member of Audit Committee Management For For 5.2 Elect Hong Eun-Joo as Member of Audit Committee Management For For 5.3 Elect Lee Jin-Gook as Member of Audit Committee Management For For 5.4 Elect Yoon Sung-Bok as Member of Audit Committee Management For For 5.5 Elect Yang Won-Geun as Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HSBC HOLDINGS PLC Meeting Date:APR 24, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect Phillip Ameen as Director Management For For 3(b) Elect Heidi Miller as Director Management For For 3(c) Re-elect Kathleen Casey as Director Management For For 3(d) Re-elect Safra Catz as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Lord Evans of Weardale as Director Management For For 3(g) Re-elect Joachim Faber as Director Management For For 3(h) Re-elect Rona Fairhead as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Sam Laidlaw as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Rachel Lomax as Director Management For For 3(n) Re-elect Iain Mackay as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect Jonathan Symonds as Director Management For For 4 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Directors to Allot Any Repurchased Shares Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For 10 Authorise Issue of Equity with Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 11 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 12 Amend Savings-Related Share Option Plan (UK) Management For For 13 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Offshore Preference Shares Management For For 2.2 Approve Issue Size in Respect to Issuance of Offshore Preference Shares Management For For 2.3 Approve Method of Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.4 Approve Par Value and Issue Price in Respect to Issuance of Offshore Preference Shares Management For For 2.5 Approve Maturity in Respect to Issuance of Offshore Preference Shares Management For For 2.6 Approve Target Investors in Respect to Issuance of Offshore Preference Shares Management For For 2.7 Approve Lock-up Period in Respect to Issuance of Offshore Preference Shares Management For For 2.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Offshore Preference Shares Management For For 2.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Offshore Preference Shares Management For For 2.10 Approve Terms of Conditional Redemption in Respect to Issuance of Offshore Preference Shares Management For For 2.11 Approve Restrictions on Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.12 Approve Restoration of Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Offshore Preference Shares Management For For 2.14 Approve Rating in Respect to Issuance of Offshore Preference Shares Management For For 2.15 Approve Security in Respect to Issuance of Offshore Preference Shares Management For For 2.16 Approve Use of Proceeds from the Issuance of the Offshore Preference Shares Management For For 2.17 Approve Transfer in Respect to Issuance of Offshore Preference Shares Management For For 2.18 Approve Relationship between Offshore and Domestic Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.19 Approve Validity Period of the Resolution in Respect to Issuance of the Offshore Preference Shares Management For For 2.20 Approve Application and Approval Procedures to be Completed for the Issuance of the Offshore Preference Shares Management For For 2.21 Approve Matters Relating to Authorisation in Respect to Issuance of Offshore Preference Shares Management For For 3.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Domestic Preference Shares Management For For 3.2 Approve Number of Preference Shares to be Issued and Issue Size in Respect to Issuance of Domestic Preference Shares Management For For 3.3 Approve Method of Issuance n Respect to Issuance of Domestic Preference Shares Management For For 3.4 Approve Par Vaue and Issue Price in Respect to Issuance of Domestic Preference Shares Management For For 3.5 Approve Maturity in Respect to Issuance of Domestic Preference Shares Management For For 3.6 Approve Target Investors in Respect to Issuance of Domestic Preference Shares Management For For 3.7 Approve Lock-up Period in Respect to Issuance of Domestic Preference Shares Management For For 3.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Domestic Preference Shares Management For For 3.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Domestic Preference Shares Management For For 3.10 Approve Terms of Conditional Redemption in Respect to Issuance of Domestic Preference Shares Management For For 3.11 Approve Restrictions on Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.12 Approve Restoration of Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Domestic Preference Shares Management For For 3.14 Approve Rating in Respect to Issuance of Domestic Preference Shares Management For For 3.15 Approve Security in Respect to Issuance of Domestic Preference Shares Management For For 3.16 Approve Use of Proceeds from the Issuance of the Domestic Preference Shares Management For For 3.17 Approve Transfer in Respect to Issuance of Domestic Preference Shares Management For For 3.18 Approve Relationship Between Domestic and Offshore Issuance in Respect to Issuance of Domestic Preference Shares Management For For 3.19 Approve Validity Period of the Resolution in Respect to Issuance of Domestic Preference Shares Management For For 3.20 Approve Application and Approval Procedures to be Completed for the Issuance of Domestic Preference Shares Management For For 3.21 Approve Matters Relating to Authorisation in Respect to Issuance of Domestic Preference Shares Management For For 4 Amend Articles of Association Management For For 5 Approve Capital Planning for 2015 to 2017 Management For For 6 Approve Impact on Main Financial Indicators from Dilution of Current Returns and the Remedial Measures to be Adopted by the Company Management For For 7 Approve Formulation of Shareholder Return Plan for 2014 to 2016 Management For For 8 Approve Payment of Remuneration to Directors and Supervisors for 2013 Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JAN 23, 2015 Record Date:DEC 23, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jiang Jianqing as Director Management For For 2 Elect Anthony Francis Neoh as Director Management For For 3 Elect Wang Xiaoya as Director Management For For 4 Elect Ge Rongrong as Director Management For For 5 Elect Zheng Fuqing as Director Management For For 6 Elect Fei Zhoulin as Director Management For For 7 Elect Cheng Fengchao as Director Management For For 8 Elect Wang Chixi as Supervisor Management For For 9 Approve Adjustment to the Valid Period of the Issue of Eligible Tier-2 Capital Instruments Management For For ING GROEP NV Meeting Date:MAY 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Discussion on Company's Corporate Governance Structure Management None None 2f Adopt Financial Statements Management For For 3a Receive Explanation on Company's Reserves and Dividend Policy Management None None 3b Approve Dividends of EUR 0.12 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Approve Amendments to Remuneration Policy Management For For 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6 Ratify KPMG as Auditors Management For For 7a Elect Gheorghe to Supervisory Board Management For For 7b Reelect Kuiper to Supervisory Board Management For For 7c Reelect Breukink to Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 9a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 10 Other Business (Non-Voting) and Closing Management None None JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against For 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For KB FINANCIAL GROUP INC. Meeting Date:NOV 21, 2014 Record Date:OCT 14, 2014 Meeting Type:SPECIAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Yoon Jong-Kyoo as CEO Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-independent Non-executive Director Management For For 3.2 Elect Choi Young-Hwi as Outside Director Management For For 3.3 Elect Choi Woon-Yeol as Outside Director Management For For 3.4 Elect Yoo Suk-Ryeol as Outside Director Management For For 3.5 Elect Lee Byung-Nam as Outside Director Management For For 3.6 Elect Park Jae-Ha as Outside Director Management For For 3.7 Elect Kim Eunice Kyunghee as Outside Director Management For For 3.8 Elect Han Jong-Soo as Outside Director Management For For 4.1 Elect Choi Young-Hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-Yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Kyunghee as Member of Audit Committee Management For For 4.4 Elect Han Jong-Soo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOREAN REINSURANCE CO. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Five Outside Directors (Bundled) Management For For 3 Elect Three Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOREAN REINSURANCE CO. Meeting Date:JUN 12, 2015 Record Date:MAY 15, 2015 Meeting Type:SPECIAL Ticker:003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Cho-Gi-In as Inside Director Management For For 2 Elect Cho Gi-In as Member of Audit Committee Management For Against 3 Approve Terms of Retirement Pay Management For For LANCASHIRE HOLDINGS LTD Meeting Date:APR 29, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect Peter Clarke as Director Management For For 6 Elect Tom Milligan as Director Management For For 7 Re-elect Emma Duncan as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Samantha Hoe-Richardson as Director Management For For 10 Re-elect Alex Maloney as Director Management For For 11 Re-elect Martin Thomas as Director Management For For 12 Re-elect Elaine Whelan as Director Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Common Shares Management For For MAIDEN HOLDINGS, LTD. Meeting Date:APR 28, 2015 Record Date:MAR 15, 2015 Meeting Type:ANNUAL Ticker:MHLD Security ID:G5753U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Barry D. Zyskind as Director of Maiden Holdings, Ltd. Management For For 1.2 Elect Simcha G. Lyons as Director of Maiden Holdings, Ltd. Management For For 1.3 Elect Raymond M. Neff as Director of Maiden Holdings, Ltd. Management For For 1.4 Elect Yehuda L. Neuberger as Director of Maiden Holdings, Ltd. Management For For 1.5 Elect Steven H. Nigro as Director of Maiden Holdings, Ltd. Management For For 2.6 Elect Patrick J. Haveron as Director of Maiden Reinsurance Ltd. Management For For 2.7 Elect David A. Lamneck as Director of Maiden Reinsurance Ltd. Management For For 2.8 Elect Lawrence F. Metz as Director of Maiden Reinsurance Ltd. Management For For 2.9 Elect Arturo M. Raschbaum as Director of Maiden Reinsurance Ltd. Management For For 2.10 Elect Karen L. Schmitt as Director of Maiden Reinsurance Ltd. Management For For 3.11 Elect Patrick J. Haveron as Director of Maiden Global Holdings, Ltd. Management For For 3.12 Elect Lawrence F. Metz as Director of Maiden Global Holdings, Ltd. Management For For 3.13 Elect Arturo M. Raschbaum as Director of Maiden Global Holdings, Ltd. Management For For 3.14 Elect Maxwell Reid as Director of Maiden Global Holdings, Ltd. Management For For 3.15 Elect Karen L. Schmitt as Director of Maiden Global Holdings, Ltd. Management For For 4 Ratify BDO USA, LLP as Auditors Management For For METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL BANK OF GREECE SA Meeting Date:NOV 07, 2014 Record Date:OCT 31, 2014 Meeting Type:SPECIAL Ticker:ETE Security ID:X56533148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Inclusion of the Bank in a special Legal Framework Regarding the Conversion of Deferred Tax Assets into Claims Against the Hellenic Republic, the Formation of a Special Reserve, and the Free Issue of Warrants Management For For 2 Authorize the Board to take the Necessary Actions in Implementation of Item 1 Management For For 3 Various Announcements and Approvals Management For Against NN GROUP NV Meeting Date:MAY 28, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2014 (Non-Voting) Management None None 3 Discuss Remuneration Policy 2014 Management None None 4a Adopt Financial Statements 2014 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 0.57 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Approve Remuneration Policy Changes Management For For 6b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6c Approve Amendments to Remuneration Policy for Supervisory Board Members Management For For 7 Appoint KPMG as Auditors Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 9 Authorize Repurchase of Shares Management For For 10 Approve Cancellation of Repurchased Shares Management For For 11 Other Business (Non-Voting) Management None None OSLO BORS VPS HOLDING ASA Meeting Date:MAY 18, 2015 Record Date: Meeting Type:ANNUAL Ticker:OSLO Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Receive Information for 2014 by the Control Committees for Verdipapirsentralen ASA Management None None 5 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 8.20 Per Share Management For For 6 Approve Remuneration of Auditors Management For For 7 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8 Elect Directors Management For For 9 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For For 10 Elect Members of Nominating Committee Management For For 11 Presentation for Pre-Approval of Nominations to the Board of Directors of Oslo Bors ASA, the Board of Directors of Verdipapirsentralen ASA, and the Control Committee of Verdipapirsentralen ASA Management For For 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 13 Authorize Dividend Distributions Management For For PICC PROPERTY AND CASUALTY CO., LTD. Meeting Date:JUN 26, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:02328 Security ID:Y6975Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Accept 2014 Financial Statements and Statutory Reports Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Authorize Board to Fix Remuneration of Supervisors Management For For 7 Approve Deloitte Touche Tohmatsu as International Auditor and Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Review Performance Report of the Independent Directors Management None None 10 Review Report on the Status of Related Party Transactions and the Implementation of Related Party Transactions Management System of the Company Management None None 11 Elect Wu Yan as Director Shareholder For For 12 Elect Guo Shengchen as Director Shareholder For For 13 Elect Wang He as Director Shareholder For For 14 Elect Lin Zhiyong as Director Shareholder For For 15 Elect Wang Yincheng as Director Shareholder For For 16 Elect Yu Xiaoping as Director Shareholder For For 17 Elect Li Tao as Director Shareholder For For 18 Elect David Xianglin Li as Director Shareholder For For 19 Elect Liao Li as Director Shareholder For For 20 Elect Lin Hanchuan as Director Shareholder For For 21 Elect Lo Chung Hing as Director Shareholder For For 22 Elect Na Guoyi as Director Shareholder For For 23 Elect Ma Yusheng as Director Shareholder For For 24 Elect Li Zhuyong as Supervisor Shareholder For For 25 Elect Ding Ningning as Supervisor Shareholder For For 26 Elect Lu Zhengfei as Supervisor Shareholder For For PIRAEUS BANK SA Meeting Date:OCT 30, 2014 Record Date:OCT 24, 2014 Meeting Type:SPECIAL Ticker:TPEIR Security ID:X06397156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption Management For For 2 Approve Reduction in Issued Share Capital Management For For 3 Various Announcements Management None None PIRAEUS BANK SA Meeting Date:DEC 19, 2014 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:TPEIR Security ID:X06397156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Inclusion of the Bank in a special Legal Framework Regarding the Conversion of Deferred Tax Assets into Claims Against the Hellenic Republic, the Formation of a Special Reserve, and the Free Issue of Warrants Management For For 2 Various Announcements Management None None RSA INSURANCE GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Martin Scicluna as Director Management For For 5 Re-elect Stephen Hester as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAMSUNG LIFE INSURANCE CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:032830 Security ID:Y74860100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Did Not Vote 2 Elect Four Outside Directors (Bundled) Management For Did Not Vote 3 Elect Yoon Yong-Ro as Member of Audit Committee Management For Did Not Vote 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For Did Not Vote SEACOAST BANKING CORPORATION OF FLORIDA Meeting Date:MAY 26, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:SBCF Security ID:811707801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Gilbert Culbreth, Jr. Management For For 1.2 Elect Director Christopher E. Fogal Management For For 1.3 Elect Director Robert B. Goldstein Management For For 1.4 Elect Director Jacqueline L. Bradley Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Meeting Date:APR 23, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:SONA Security ID:843395104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Georgia S. Derrico Management For For 1.2 Elect Director Charles A. Kabbash Management For For 1.3 Elect Director Robert Y. Clagett Management For For 2 Ratify Dixon Hughes Goodman LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect DirectorJames R. Balkcom, Jr. Management For For 1b Elect Director Kelly H. Barrett Management For For 1c Elect Director Archie L. Bransford, Jr. Management For For 1d Elect Director Kim M. Childers Management For For 1e Elect Director Ann Q. Curry Management For For 1f Elect Director Joseph W. Evans Management For For 1g Elect Director Virginia A. Hepner Management For For 1h Elect Director John D. Houser Management For For 1i Elect Director William D. McKnight Management For For 1j Elect Director Robert H. McMahon Management For For 1k Elect Director J. Daniel Speight, Jr. Management For For 1l Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Dixon Hughes Goodman LLP as Auditors Management For For STATE NATIONAL COMPANIES, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:SNC Security ID:85711T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gene Becker Management For For 1.2 Elect Director Marsha Cameron Management For For 1.3 Elect Director David King Management For For 1.4 Elect Director Terry Ledbetter Management For For 1.5 Elect Director Fred Reichelt Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For STATE NATIONAL COMPANIES, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:SNC Security ID:85711T305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gene Becker Management For For 1.2 Elect Director Marsha Cameron Management For For 1.3 Elect Director David King Management For For 1.4 Elect Director Terry Ledbetter Management For For 1.5 Elect Director Fred Reichelt Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For STOREBRAND ASA Meeting Date:APR 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8a Approve Indicative Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8b Approve Binding Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Shares with an Aggregate Nominal Value of up to NOK 225 Million and Conveyance of Repurchased Shares Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Reelect Anne-Lise Aukner as Member of Board of Representatives Management For For 11b Reelect Maalfrid Brath as Member of Board of Representatives Management For For 11c Elect Hans Klouman as New Member of Board of Representatives Management For For 11d Elect Tone Reierselmoen as New -Deputy Member Of Board of representatives Management For For 11e Reelect Terje Venold as Chairman of Board of Representatives Management For For 11f Reelect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Reelect Terje Venold as Member of Nominating Committee Management For For 12b Reelect Olaug Svarva as Member of Nominating Committee Management For For 12c Elect Leif Rod as New Member of Nominating Committee Management For For 12d Elect Per Dyb as New Member of Nominating Committee Management For For 12e Reelect Terje Venold as Chairman of Nominating Committee Management For For 13a Reelect Finn Myhre as Member of Control Committee Management For For 13b Reelect Harald Moen as Member of Control Committee Management For For 13c Reelect Anne Steinkjer as Member of Control Committee Management For For 13d Reelect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Board of Representatives, Nominating Committee, and Control Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Amend Articles Re: Abolish Control Committee; Editorial Changes Management For For 17 Amend Rules of Procedure for Nominating Committee Management For For 18 Close Meeting Management None None SUN HUNG KAI & CO. LTD. Meeting Date:JUN 03, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A Elect Lee Seng Huang as Director Management For For 3B Elect Joseph Tong Tang as Director Management For For 3C Elect David Craig Bartlett as Director Management For For 3D Elect Peter Wong Man Kong as Director Management For For 3E Elect Jacqueline Alee Leung as Director Management For For 3F Approve Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 6A Adopt New Articles of Association Management For For 6B Amend Articles of Association Management For For SUNTRUST BANKS, INC. Meeting Date:APR 28, 2015 Record Date:FEB 19, 2015 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Beall, II Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director David H. Hughes Management For For 1.4 Elect Director M. Douglas Ivester Management For For 1.5 Elect Director Kyle Prechtl Legg Management For For 1.6 Elect Director William A. Linnenbringer Management For For 1.7 Elect Director Donna S. Morea Management For For 1.8 Elect Director David M. Ratcliffe Management For For 1.9 Elect Director William H. Rogers, Jr. Management For For 1.10 Elect Director Frank P. Scruggs, Jr. Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For TAKARA LEBEN CO., LTD. Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:8897 Security ID:J80744105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 4 Management For For 2 Amend Articles to Amend Business Lines - Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Hasegawa, Takahiko Management For For 3.2 Elect Director Kasahara, Katsumi Management For For 4 Amend Deep Discount Stock Option Plan Approved at 2012 AGM Management For Against THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against THE BANKSHARES, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 25, 2014 Meeting Type:SPECIAL Ticker: Security ID:066516105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 28, 2015 Record Date:JAN 30, 2015 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Paul W. Chellgren Management For For 1.3 Elect Director Marjorie Rodgers Cheshire Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Andrew T. Feldstein Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director Donald J. Shepard Management For For 1.11 Elect Director Lorene K. Steffes Management For For 1.12 Elect Director Dennis F. Strigl Management For For 1.13 Elect Director Thomas J. Usher Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UBS GROUP AG Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Dividends of CHF 0.50 per Share from Capital Contribution Reserves Management For For 2.2 Approve Supplementary Dividends of CHF 0.25 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 58.4 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 25 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect Axel Lehmann as Director Management For For 6.1g Reelect William Parrett as Director Management For For 6.1h Reelect Isabelle Romy as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Joseph Yam as Director Management For For 6.2 Elect Jes Staley as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Human Resources and Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Human Resources and Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Human Resources and Compensation Committee Management For For 6.3.4 Appoint Jes Staley as Member of the Human Resources and Compensation Committee Management For For 7 Approve Maximum Remuneration of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young as Auditors Management For For 8.3 Ratify BDO AG as Special Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNICREDIT SPA Meeting Date:MAY 13, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:UCG Security ID:T960AS101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Stock Dividend Program Management For For 4.a Fix Number of Directors Shareholder None For 4.b Fix Board Terms for Directors Shareholder None For 4.c.1 Slate 1 Submitted by Allianz SpA, Aabar Luxembourg Sarl, Fondazione Cassa di Risparmio di Torino, Carimonte Holding SpA, Fincal SpA, and Cofimar Srl Shareholder None Did Not Vote 4.c.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 5 Deliberations Pursuant to Article 2390 of Civil Code Re: Decisions Inherent to Authorization of Board Members to Assume Positions in Competing Companies Management For Against 6 Approve Remuneration of Directors Shareholder None Against 7 Approve Remuneration Report Management For For 8 Approve 2015 Group Incentive System Management For For 9 Approve Phantom Share Plan Management For For 10 Approve Severance Payments Policy Management For Against 11 Approve Group Employees Share Ownership Plan 2015 Management For For 12 Elect Angelo Rocco Bonissoni as Internal Auditor Shareholder None For 1 Authorize Capitalization of Reserves for a Bonus Issue Management For For 2 Amend Articles (Compensation Related) Management For For 3 Authorize Board to Increase Capital to Finance 2014 Group Incentive System Management For For 4 Authorize Board to Increase Capital to Finance 2015 Group Incentive System Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against UNIQA INSURANCE GROUP AG Meeting Date:MAY 26, 2015 Record Date:MAY 16, 2015 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Walter Rothensteiner as Supervisory Board Member Management For For 7.2 Elect Christian Kuhn as Supervisory Board Member Management For For 7.3 Elect Erwin Hameseder as Supervisory Board Member Management For For 7.4 Elect Eduard Lechner as Supervisory Board Member Management For For 7.5 Elect Markus Andreewitch as Supervisory Board Member Management For For 7.6 Elect Ernst Burger as Supervisory Board Member Management For For 7.7 Elect Peter Gauper as Supervisory Board Member Management For For 7.8 Elect Johannes Schuster as Supervisory Board Member Management For For 7.9 Elect Kory Sorenson as Supervisory Board Member Management For For WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect A. Michael Frinquelli as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 2.1 Elect Monica Cramer-Manhem as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Sheila Nicoll as Director for Olympus Reinsurance Company Ltd. Management For For 6.2 Elect Christine Repasy as Director for Olympus Reinsurance Company Ltd. Management For For 6.3 Elect Warren Trace as Director for Olympus Reinsurance Company Ltd. Management For For 7.1 Elect Monica Cramer-Manhem as Director for Star Re Ltd. Management For For 7.2 Elect Christine Repasy as Director for Star Re Ltd. Management For For 7.3 Elect Warren Trace as Director for Star Re Ltd. Management For For 7.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 8.1 Elect Stuart Liddell as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.2 Elect Sheila Nicoll as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.3 Elect Christine Repasy as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.4 Elect Warren Trace as Director for Alstead Reinsurance (SAC) Ltd. Management For For 9.1 Elect Monica Cramer-Manhem as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.2 Elect Jan Onselius as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.3 Elect Warren Trace as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.4 Elect Allan L. Waters as Director for Sirius Bermuda Insurance Company Ltd. Management For For 10.1 Elect Michael Dashfield as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.2 Elect Lars Ek as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.3 Elect Goran Thorstensson as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.4 Elect Allan L. Waters as Director for White Mountains Re Sirius Capital Ltd. Management For For 11.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 11.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 11.3 Elect Sheila Nicoll as Director for Split Rock Insurance, Ltd. Management For For 11.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 12.1 Elect Raymond Barrette as Director for Any New non-United States Operating Subsidiary Management For For 12.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary Management For For 12.3 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary Management For For 12.4 Elect Warren Trace as Director for Any New Non-United States Operating Subsidiary Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify PricewaterhouseCoopers LLP as Auditors Management For For XL GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Michael S. McGavick Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Suzanne B. Labarge Management For For 1.7 Elect Director Anne Stevens Management For For 1.8 Elect Director John M. Vereker Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For For Franklin Mutual Global Discovery Fund ACCOR Meeting Date:APR 28, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.95 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Jean-Paul Bailly as Director Management For For 6 Reelect Philippe Citerne as Director Management For For 7 Reelect Mercedes Erra as Director Management For For 8 Reelect Bertrand Meheut as Director Management For For 9 Approve Agreement with Sebastien Bazin Management For For 10 Authorize Repurchase of Up to 23 Million Shares Management For For 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 347 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 69 Million Management For For 14 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 69 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase for Contributions in Kind, up to Aggregate Nominal Amount of EUR 69 Million Management For For 17 Authorize Capitalization of Reserves of Up to EUR 347 Million for Bonus Issue or Increase in Par Value Management For For 18 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 12-17 at EUR 347 Million Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 21 Set Limit for Shares Granted to CEO and Vice-CEOs Pursuant to Item 20 at 15 Percent of All Shares Granted Pursuant to Item 20 Management For For 22 Amend Article 24 of Bylaws Re: Attendance to General Meetings Management For For 23 Advisory Vote on Compensation of Sebastien Bazin Management For For 24 Advisory Vote on Compensation of Sven Boinet Management For For 25 Approve the Plant for the Planet Program Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Mary A. Cirillo Management For For 5.5 Elect Director Michael P. Connors Management For For 5.6 Elect Director John Edwardson Management For For 5.7 Elect Director Peter Menikoff Management For For 5.8 Elect Director Leo F. Mullin Management For For 5.9 Elect Director Kimberly Ross Management For For 5.10 Elect Director Robert Scully Management For For 5.11 Elect Director Eugene B. Shanks, Jr. Management For For 5.12 Elect Director Theodore E. Shasta Management For For 5.13 Elect Director David Sidwell Management For For 5.14 Elect Director Olivier Steimer Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint John Edwardson as Member of the Compensation Committee Management For For 7.4 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Amend Articles Re: Implement New Requirements Regarding Elections, Related Corporate Governance and Certain Other Matters Management For For 10 Amend Articles Re: Implement New Requirements Regarding the Compensation of the Board of Directors and Executive Management and Related Matters Management For For 11.1 Approve Compensation of the Board of Directors until the Next Annual General Meeting Management For For 11.2 Approve Compensation of Executive Management for the Next Calendar Year Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For For ALLEGHANY CORPORATION Meeting Date:APR 24, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John G. Foos Management For For 1b Elect Director William K. Lavin Management For For 1c Elect Director Phillip M. Martineau Management For For 1d Elect Director Raymond L.M. Wong Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLY FINANCIAL INC. Meeting Date:JUL 17, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Mayree C. Clark Management For For 1.4 Elect Director Stephen A. Feinberg Management For Withhold 1.5 Elect Director Kim S. Fennebresque Management For For 1.6 Elect Director Gerald Greenwald Management For For 1.7 Elect Director Marjorie Magner Management For For 1.8 Elect Director Mathew Pendo Management For For 1.9 Elect Director John J. Stack Management For For 1.10 Elect Director Michael A. Carpenter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALLY FINANCIAL INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Mayree C. Clark Management For For 1.4 Elect Director Stephen A. Feinberg Management For For 1.5 Elect Director Kim S. Fennebresque Management For For 1.6 Elect Director Marjorie Magner Management For For 1.7 Elect Director Mathew Pendo Management For For 1.8 Elect Director John J. Stack Management For For 1.9 Elect Director Jeffrey J. Brown Management For For 1.10 Elect Director Kenneth J. Bacon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Tax Asset Protection Plan Management For For ALTRIA GROUP, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Against Against 7 Inform Poor and Less Educated on Health Consequences of Tobacco Shareholder Against Against 8 Report on Green Tobacco Sickness Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANGLO AMERICAN PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Mark Cutifani as Director Management For For 4 Re-elect Judy Dlamini as Director Management For For 5 Re-elect Byron Grote as Director Management For For 6 Re-elect Sir Philip Hampton as Director Management For For 7 Re-elect Rene Medori as Director Management For For 8 Re-elect Phuthuma Nhleko as Director Management For For 9 Re-elect Ray O'Rourke as Director Management For For 10 Re-elect Sir John Parker as Director Management For For 11 Re-elect Mphu Ramatlapeng as Director Management For For 12 Re-elect Jim Rutherford as Director Management For For 13 Re-elect Anne Stevens as Director Management For For 14 Re-elect Jack Thompson as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve Remuneration Report Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For APACHE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George D. Lawrence Management For For 2 Elect Director John E. Lowe Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Proxy Access Shareholder For For APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against AVON PRODUCTS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Maria Elena Lagomasino Management For For 1.7 Elect Director Sara Mathew Management For For 1.8 Elect Director Helen McCluskey Management For For 1.9 Elect Director Sheri McCoy Management For For 1.10 Elect Director Charles H. Noski Management For For 1.11 Elect Director Gary M. Rodkin Management For For 1.12 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For B/E AEROSPACE, INC. Meeting Date:SEP 10, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director Jonathan M. Schofield Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BARCLAYS PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Crawford Gillies as Director Management For For 4 Elect John McFarlane as Director Management For For 5 Re-elect Mike Ashley as Director Management For For 6 Re-elect Tim Breedon as Director Management For For 7 Re-elect Reuben Jeffery III as Director Management For For 8 Re-elect Antony Jenkins as Director Management For For 9 Re-elect Wendy Lucas-Bull as Director Management For For 10 Re-elect Tushar Morzaria as Director Management For For 11 Re-elect Dambisa Moyo as Director Management For For 12 Re-elect Frits van Paasschen as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BG GROUP PLC Meeting Date:MAY 05, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Helge Lund as Director Management For For 5 Re-elect Vivienne Cox as Director Management For For 6 Re-elect Pam Daley as Director Management For For 7 Re-elect Martin Ferguson as Director Management For For 8 Re-elect Andrew Gould as Director Management For For 9 Re-elect Baroness Hogg as Director Management For For 10 Re-elect Sir John Hood as Director Management For For 11 Re-elect Caio Koch-Weser as Director Management For For 12 Re-elect Lim Haw-Kuang as Director Management For For 13 Re-elect Simon Lowth as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BNP PARIBAS SA Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Pierre Andre de Chalendar as Director Management For For 7 Reelect Denis Kessler as Director Management For Against 8 Reelect Laurence Parisot as Director Management For Against 9 Ratify Appointment of Jean Lemierre as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman since Dec. 1, 2014 Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO Management For For 14 Advisory Vote on Compensation of Baudouin Prot, Chairman until Dec. 1, 2014 Management For For 15 Advisory Vote on Compensation of Georges Chodron de Courcel, Vice-CEO until June 30, 2014 Management For Against 16 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 18 Amend Article 18 of Bylaws Re: Absence of Double-Voting Rights Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect Karen de Segundo as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Savio Kwan as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Re-elect Richard Tubb as Director Management For For 16 Elect Sue Farr as Director Management For For 17 Elect Pedro Malan as Director Management For For 18 Elect Dimitri Panayotopoulos as Director Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:JUN 15, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martha M. Bachman Management For For 1.2 Elect Director Richard M. DeMartini Management For For 1.3 Elect Director Peter N. Foss Management For For 1.4 Elect Director William A. Hodges Management For For 1.5 Elect Director Oscar A. Keller, III Management For For 1.6 Elect Director Marc D. Oken Management For Withhold 1.7 Elect Director R. Eugene Taylor Management For For 1.8 Elect Director William G. Ward, Sr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATERPILLAR INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Review and Amend Human Rights Policies Shareholder Against Against 7 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Yoav Chelouche as External Director for an Additional Three Year Term Management For For 2.2 Reelect Guy Gecht as External Director for an Additional Three Year Term Management For For 3 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend and Extend Employee Stock Purchase Plan Management For For 5 Increase Coverage of Comapny D&O Policy Management For For 6 Approve Employment Terms of Gil Shwed, CEO and Chairman Management For Against 7 Authorize Board Chairman to Serve as CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:MAY 22, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Approve 2014 Annual Report of A shares Management For For 4 Approve 2014 Annual Report of H shares Management For For 5 Accept 2014 Financial Statements and Statutory Reports Management For For 6 Approve Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2014 Due Diligence Report of the Directors Management For For 9 Approve 2014 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Approve Proposal on Contemplated Routine Related Party Transaction in Respect of Funds Utilisation Management None None 12 Approve Report on the Status of the Related Party Transactions and Implementaion of Management System for Related Party Transactions for 2014 Management None None 13 Elect Wang Jian as Director Shareholder None For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:AUG 22, 2014 Record Date:JUL 23, 2014 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Zhang Yuzhuo as Director Management For For 1b Elect Ling Wen as Director Management For For 1c Elect Han Jianguo as Director Management For For 1d Elect Wang Xiaolin as Director Management For For 1e Elect Chen Hongsheng as Director Management For For 1f Elect Wu Ruosi as Director Management For For 2a Elect Fan Hsu Lai Tai as Director Management For For 2b Elect Gong Huazhang as Director Management For For 2c Elect Guo Peizhang as Director Management For For 3a Elect Zhai Richeng as Supervisor Management For For 3b Elect Tang Ning as Supervisor Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP and Deloitte Touche Tohmatsu as PRC and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Debt Financing Instruments Shareholder None For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For CIGNA CORPORATION Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Partridge Management For For 1.2 Elect Director James E. Rogers Management For For 1.3 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against For CIT GROUP INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Ellen R. Alemany Management For For 1c Elect Director Michael J. Embler Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director David M. Moffett Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director Marianne Miller Parrs Management For For 1h Elect Director Gerald Rosenfeld Management For For 1i Elect Director John R. Ryan Management For For 1j Elect Director Sheila A. Stamps Management For For 1k Elect Director Seymour Sternberg Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For CITIGROUP INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Peter B. Henry Management For For 1d Elect Director Franz B. Humer Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For For 1h Elect Director Anthony M. Santomero Management For For 1i Elect Director Joan E. Spero Management For For 1j Elect Director Diana L. Taylor Management For For 1k Elect Director William S. Thompson, Jr. Management For For 1l Elect Director James S. Turley Management For For 1m Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Claw-back of Payments under Restatements Shareholder Against Against 8 Limits for Directors Involved with Bankruptcy Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against CITIZENS FINANCIAL GROUP INC. Meeting Date:MAY 05, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Anthony Di Iorio Management For For 1.4 Elect Director Robert Gillespie Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For Withhold 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.20 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect John P. Elkann as Non-Executive Director Management For Against 3.d Reelect Mina Gerowin as Non- Executive Director Management For For 3.e Reelect Maria Patrizia Grieco as Non-Executive Director Management For For 3.f Reelect Leo W. Houle as Non-Executive Director Management For For 3.g Reelect Peter Kalantzis as Non-Executive Director Management For For 3.h Reelect John B. Lanaway as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacquiline Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Close Meeting Management None None COMMERZBANK AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2016 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Fix Maximum Variable Compensation Ratio for Management Board Members to 140 Percent of Fixed Remuneration Management For For 9 Fix Maximum Variable Compensation Ratio for Key Employees to 200 Percent of Fixed Remuneration Management For For 10.1 Elect Sabine Dietrich to the Supervisory Board Management For For 10.2 Elect Anja Mikus to the Supervisory Board Management For For 10.3 Elect Solms Wittig as Alternate Supervisory Board Member Management For For 11 Authorize Repurchase of Up to Five Percent of Issued Share Capital for Trading Purposes Management For For 12 Approve Creation of EUR 569.3.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 13 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to a Nominal Amount of EUR 13.6 Billion; Approve Creation of EUR 569.3 Million Pool of Capital to Guarantee Conversion Rights Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 22, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Reelect Barbara Dalibard as Supervisory Board Member Management For For 8 Elect Aruna Jayanthi as Supervisory Board Member Management For For 9 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 10 Amend Article 22 of Bylaws Re: Record Date Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For CONSOL ENERGY INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brett Harvey Management For Withhold 1.2 Elect Director Nicholas J. DeIuliis Management For For 1.3 Elect Director Philip W. Baxter Management For For 1.4 Elect Director Alvin R. Carpenter Management For For 1.5 Elect Director William E. Davis Management For For 1.6 Elect Director David C. Hardesty, Jr. Management For Withhold 1.7 Elect Director Maureen E. Lally-Green Management For For 1.8 Elect Director Gregory A. Lanham Management For For 1.9 Elect Director John T. Mills Management For For 1.10 Elect Director William P. Powell Management For For 1.11 Elect Director William N. Thorndike, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For CREDIT SUISSE GROUP AG Meeting Date:APR 24, 2015 Record Date: Meeting Type:ANNUAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 1.2 Approve Remuneration Report (Non-Binding) Management For For 1.3 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 0.70 per Share from Capital Contribution Reserves in the Form of Either a Scrip Dividend or a Cash Contribution Management For For 4.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 12 Million Management For Against 4.2.1 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 32 Million Management For For 4.2.2 Approve Variable Remuneration of Executive Committee in the Amount of CHF 39.1 Million Management For For 5 Approve Creation of CHF 6.4 Million Pool of Capital without Preemptive Rights Management For For 6.1a Reelect Urs Rohner as Director and Board Chairman Management For For 6.1b Reelect Jassim Al Thani as Director Management For For 6.1c Reelect Iris Bohnet as Director Management For For 6.1d Reelect Noreen Doyle as Director Management For For 6.1e Reelect Andreas Koopmann as Director Management For For 6.1f Reelect Jean Lanier as Director Management For For 6.1g Reelect Kai Nargolwala as Director Management For For 6.1h Reelect Severin Schwan as Director Management For For 6.1i Reelect Richard Thornburgh as Director Management For For 6.1j Reelect Sebastian Thrun as Director Management For For 6.1k Reelect John Tiner as Director Management For For 6.1l Elect Seraina Maag as Director Management For For 6.2.1 Appoint Iris Bohnet as Member of the Compensation Committee Management For For 6.2.2 Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 6.2.3 Appoint Jean Lanier as Member of the Compensation Committee Management For For 6.2.4 Appoint Kai Nargolwala as Member of the Compensation Committee Management For For 6.3 Ratify KPMG AG as Auditors Management For For 6.4 Ratify BDO AG as Special Auditor Management For For 6.5 Designate Andreas Keller as Independent Proxy Management For For 7 Transact Other Business (Voting) Management For Against CVS HEALTH CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against DIRECTV Meeting Date:SEP 25, 2014 Record Date:JUL 29, 2014 Meeting Type:SPECIAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director Michael J. Cooper Management For For 1.4 Elect Director William J. Corcoran Management For For 1.5 Elect Director Duncan N.R. Jackman Management For Withhold 1.6 Elect Director Henry N.R. Jackman Management For Withhold 1.7 Elect Director R.B. Matthews Management For For 1.8 Elect Director Clive P. Rowe Management For For 1.9 Elect Director Mark M. Taylor Management For Withhold 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EMPIRE COMPANY LIMITED Meeting Date:SEP 11, 2014 Record Date:JUL 21, 2014 Meeting Type:ANNUAL Ticker:EMP.A Security ID:291843407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote on Executive Compensation Approach Management For For ENEL SPA Meeting Date:MAY 28, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 1 Amend Articles Re: Director Honorability Requirements Management For For 3 Elect Alfredo Antoniozzi as Director Shareholder None For 4 Approve 2015 Monetary Long-Term Incentive Plan Management For For 5 Approve Remuneration Report Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For Withhold 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For Withhold 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For Withhold 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For Withhold 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide for Cumulative Voting Shareholder Against Against HEWLETT-PACKARD COMPANY Meeting Date:MAR 18, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc L. Andreessen Management For For 1b Elect Director Shumeet Banerji Management For For 1c Elect Director Robert R. Bennett Management For For 1d Elect Director Rajiv L. Gupta Management For For 1e Elect Director Klaus Kleinfeld Management For For 1f Elect Director Raymond J. Lane Management For For 1g Elect Director Ann M. Livermore Management For For 1h Elect Director Raymond E. Ozzie Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director James A. Skinner Management For For 1l Elect Director Margaret C. Whitman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HOLCIM LTD. Meeting Date:MAY 08, 2015 Record Date: Meeting Type:SPECIAL Ticker:HOLN Security ID:H36940130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Issuance of Up to 264.2 Million New Shares Without Preemptive Rights in Connection with Merger with Lafarge Management For For 1.2 Approve Creation of CHF 264.2 Million Pool of Capital without Preemptive Rights for the Purpose of a Re-Opened Exchange Offer or Squeeze-Out Management For For 2 Approve Creation of CHF 59.1 Million Pool of Capital with Preemptive Rights for Stock Dividend Management For For 3 Amend Articles Re: Change Company Name; Nomination, Compensation & Governance Committee Management For For 4.1 Elect Bruno Lafont as Director Management For For 4.2 Elect Paul Desmarais as Director Management For For 4.3 Elect Gerard Lamarche as Director Management For For 4.4 Elect Nassef Sawiris as Director Management For For 4.5 Elect Philippe Dauman as Director Management For For 4.6 Elect Oscar Fanjul as Director Management For For 4.7 Elect Bertrand Collomb as Director Management For For 5.1 Appoint Paul Desmarais as Member of the Compensation Committee Management For For 5.2 Appoint Oscar Fanjul as Member of the Compensation Committee Management For For 6.1 Approve Remuneration of Directors in the Amount of CHF 6.95 Million Management For For 6.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 7 Transact Other Business (Voting) Management For Against HOSPIRA, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Irving W. Bailey, II Management For For 1.1b Elect Director F. Michael Ball Management For For 1.1c Elect Director Barbara L. Bowles Management For For 1.1d Elect Director William G. Dempsey Management For For 1.1e Elect Director Dennis M. Fenton Management For For 1.1f Elect Director Roger W. Hale Management For For 1.1g Elect Director Heino von Prondzynski Management For For 1.1h Elect Director Jacque J. Sokolov Management For For 1.1i Elect Director John C. Staley Management For For 1.1j Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HOSPIRA, INC. Meeting Date:MAY 13, 2015 Record Date:APR 08, 2015 Meeting Type:SPECIAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For HSBC HOLDINGS PLC Meeting Date:APR 24, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect Phillip Ameen as Director Management For For 3(b) Elect Heidi Miller as Director Management For For 3(c) Re-elect Kathleen Casey as Director Management For For 3(d) Re-elect Safra Catz as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Lord Evans of Weardale as Director Management For For 3(g) Re-elect Joachim Faber as Director Management For For 3(h) Re-elect Rona Fairhead as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Sam Laidlaw as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Rachel Lomax as Director Management For For 3(n) Re-elect Iain Mackay as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect Jonathan Symonds as Director Management For For 4 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Directors to Allot Any Repurchased Shares Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For 10 Authorise Issue of Equity with Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 11 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 12 Amend Savings-Related Share Option Plan (UK) Management For For 13 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Elect One Inside Director and Two Outside Directors (Bundled) Management For Against 3 Elect Two Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 28, 2015 Record Date:JAN 26, 2015 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Dr Ken Burnett as Director Management For For 6 Re-elect Alison Cooper as Director Management For For 7 Re-elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Matthew Phillips as Director Management For For 10 Re-elect Oliver Tant as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Karen Witts as Director Management For For 13 Re-elect Malcolm Wyman as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 28, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Certain US Cigarette and E-cigarette Brands and Assets Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Offshore Preference Shares Management For For 2.2 Approve Issue Size in Respect to Issuance of Offshore Preference Shares Management For For 2.3 Approve Method of Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.4 Approve Par Value and Issue Price in Respect to Issuance of Offshore Preference Shares Management For For 2.5 Approve Maturity in Respect to Issuance of Offshore Preference Shares Management For For 2.6 Approve Target Investors in Respect to Issuance of Offshore Preference Shares Management For For 2.7 Approve Lock-up Period in Respect to Issuance of Offshore Preference Shares Management For For 2.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Offshore Preference Shares Management For For 2.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Offshore Preference Shares Management For For 2.10 Approve Terms of Conditional Redemption in Respect to Issuance of Offshore Preference Shares Management For For 2.11 Approve Restrictions on Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.12 Approve Restoration of Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Offshore Preference Shares Management For For 2.14 Approve Rating in Respect to Issuance of Offshore Preference Shares Management For For 2.15 Approve Security in Respect to Issuance of Offshore Preference Shares Management For For 2.16 Approve Use of Proceeds from the Issuance of the Offshore Preference Shares Management For For 2.17 Approve Transfer in Respect to Issuance of Offshore Preference Shares Management For For 2.18 Approve Relationship between Offshore and Domestic Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.19 Approve Validity Period of the Resolution in Respect to Issuance of the Offshore Preference Shares Management For For 2.20 Approve Application and Approval Procedures to be Completed for the Issuance of the Offshore Preference Shares Management For For 2.21 Approve Matters Relating to Authorisation in Respect to Issuance of Offshore Preference Shares Management For For 3.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Domestic Preference Shares Management For For 3.2 Approve Number of Preference Shares to be Issued and Issue Size in Respect to Issuance of Domestic Preference Shares Management For For 3.3 Approve Method of Issuance n Respect to Issuance of Domestic Preference Shares Management For For 3.4 Approve Par Vaue and Issue Price in Respect to Issuance of Domestic Preference Shares Management For For 3.5 Approve Maturity in Respect to Issuance of Domestic Preference Shares Management For For 3.6 Approve Target Investors in Respect to Issuance of Domestic Preference Shares Management For For 3.7 Approve Lock-up Period in Respect to Issuance of Domestic Preference Shares Management For For 3.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Domestic Preference Shares Management For For 3.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Domestic Preference Shares Management For For 3.10 Approve Terms of Conditional Redemption in Respect to Issuance of Domestic Preference Shares Management For For 3.11 Approve Restrictions on Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.12 Approve Restoration of Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Domestic Preference Shares Management For For 3.14 Approve Rating in Respect to Issuance of Domestic Preference Shares Management For For 3.15 Approve Security in Respect to Issuance of Domestic Preference Shares Management For For 3.16 Approve Use of Proceeds from the Issuance of the Domestic Preference Shares Management For For 3.17 Approve Transfer in Respect to Issuance of Domestic Preference Shares Management For For 3.18 Approve Relationship Between Domestic and Offshore Issuance in Respect to Issuance of Domestic Preference Shares Management For For 3.19 Approve Validity Period of the Resolution in Respect to Issuance of Domestic Preference Shares Management For For 3.20 Approve Application and Approval Procedures to be Completed for the Issuance of Domestic Preference Shares Management For For 3.21 Approve Matters Relating to Authorisation in Respect to Issuance of Domestic Preference Shares Management For For 4 Amend Articles of Association Management For For 5 Approve Capital Planning for 2015 to 2017 Management For For 6 Approve Impact on Main Financial Indicators from Dilution of Current Returns and the Remedial Measures to be Adopted by the Company Management For For 7 Approve Formulation of Shareholder Return Plan for 2014 to 2016 Management For For 8 Approve Payment of Remuneration to Directors and Supervisors for 2013 Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JAN 23, 2015 Record Date:DEC 23, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jiang Jianqing as Director Management For For 2 Elect Anthony Francis Neoh as Director Management For For 3 Elect Wang Xiaoya as Director Management For For 4 Elect Ge Rongrong as Director Management For For 5 Elect Zheng Fuqing as Director Management For For 6 Elect Fei Zhoulin as Director Management For For 7 Elect Cheng Fengchao as Director Management For For 8 Elect Wang Chixi as Supervisor Management For For 9 Approve Adjustment to the Valid Period of the Issue of Eligible Tier-2 Capital Instruments Management For For ING GROEP NV Meeting Date:MAY 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Discussion on Company's Corporate Governance Structure Management None None 2f Adopt Financial Statements Management For For 3a Receive Explanation on Company's Reserves and Dividend Policy Management None None 3b Approve Dividends of EUR 0.12 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Approve Amendments to Remuneration Policy Management For For 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6 Ratify KPMG as Auditors Management For For 7a Elect Gheorghe to Supervisory Board Management For For 7b Reelect Kuiper to Supervisory Board Management For For 7c Reelect Breukink to Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 9a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 10 Other Business (Non-Voting) and Closing Management None None INTERNATIONAL PAPER COMPANY Meeting Date:MAY 11, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director William J. Burns Management For For 1c Elect Director Ahmet C. Dorduncu Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Jay L. Johnson Management For For 1f Elect Director Stacey J. Mobley Management For For 1g Elect Director Joan E. Spero Management For For 1h Elect Director Mark S. Sutton Management For For 1i Elect Director John L. Townsend, III Management For For 1j Elect Director William G. Walter Management For For 1k Elect Director J. Steven Whisler Management For For 1l Elect Director Ray G. Young Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against JARDINE MATHESON HOLDINGS LTD. Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:J36 Security ID:G50736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Anthony Nightingale as a Director Management For For 3 Re-elect YK Pang as a Director Management For For 4 Re-elect Percy Weatherall as a Director Management For For 5 Re-elect Michael Wu as a Director Management For For 6 Approve Remuneration of Directors Management For For 7 Re-appoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Reports and Declare Final Dividend Management For For 2 Elect Julian Hui as a Director Management For For 3 Re-elect Rodney Leach as a Director Management For For 4 Re-elect Anthony Nightingale as a Director Management For For 5 Approve Remuneration of Directors Management For For 6 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against For 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For KB FINANCIAL GROUP INC. Meeting Date:NOV 21, 2014 Record Date:OCT 14, 2014 Meeting Type:SPECIAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Yoon Jong-Kyoo as CEO Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-independent Non-executive Director Management For For 3.2 Elect Choi Young-Hwi as Outside Director Management For For 3.3 Elect Choi Woon-Yeol as Outside Director Management For For 3.4 Elect Yoo Suk-Ryeol as Outside Director Management For For 3.5 Elect Lee Byung-Nam as Outside Director Management For For 3.6 Elect Park Jae-Ha as Outside Director Management For For 3.7 Elect Kim Eunice Kyunghee as Outside Director Management For For 3.8 Elect Han Jong-Soo as Outside Director Management For For 4.1 Elect Choi Young-Hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-Yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Kyunghee as Member of Audit Committee Management For For 4.4 Elect Han Jong-Soo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 09, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Bernard as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Janis Kong as Director Management For For 10 Elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KONINKLIJKE KPN NV Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Intention to Appoint Frank van der Post to Management Board Management None None 2b Approve Cash and Stock Awards to Van Der Post of EUR 1.19 Million Management For For 3 Other Business (Non-Voting) Management None None KONINKLIJKE KPN NV Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.07 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Appoint Ernst & Young Accountants LLP as External Auditors Re: Financial Year 2016 Management For For 10 Opportunity to Make Recommendations Management None None 11 Proposal to Elect Jolande Sap to Supervisory Board Management For For 12 Proposal to Elect Peter Hartman to Supervisory Board Management For For 13 Announce Vacancies on the Supervisory Board Arising in 2016 Management None None 14 Approve Remuneration of the Supervisory Board Strategy & Organization Committee Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None KONINKLIJKE PHILIPS N.V. Meeting Date:MAY 07, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:PHIA Security ID:N6817P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Approve Seperation of the Lighting Business from Royal Philips Management For For 4a Reelect F.A. Van Houten to Management Board Management For For 4b Reelect R.H. Wirahadiraksa to Management Board Management For For 4c Reelect P.A.J. Nota to Management Board Management For For 5a Reelect J.P. Tai to Supervisory Board Management For For 5b Reelect H. Von Prondzynski to Supervisory Board Management For For 5c Reelect C.J.A Van Lede to Supervisory Board Management For For 5d Elect D.E.I. Pyott to Supervisory Board Management For For 6 Approve Remuneration of Supervisory Board Management For For 7a Ratify Ernest & Young Accountants LLP as Auditors Management For For 7b Amend Articles Re: Change the Term of Appointment of External Auditors Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Share Issuances Under 8a Management For For 9 Authorize Repurchase of Shares Management For For 10 Approve Cancellation of Repurchased Shares Management For For 11 Other Business (Non-Voting) Management None None LORILLARD, INC. Meeting Date:JAN 28, 2015 Record Date:DEC 08, 2014 Meeting Type:SPECIAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MARATHON OIL CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Gregory H. Boyce Management For For 1.1b Elect Director Pierre Brondeau Management For For 1.1c Elect Director Chadwick C. Deaton Management For For 1.1d Elect Director Marcela E. Donadio Management For For 1.1e Elect Director Philip Lader Management For For 1.1f Elect Director Michael E. J. Phelps Management For For 1.1g Elect Director Dennis H. Reilley Management For For 1.1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against 5 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against MEDTRONIC, INC. Meeting Date:AUG 21, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Scott C. Donnelly Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Preetha Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Management For For 7 Reduce Supermajority Vote Requirement for Removal of Directors Management For For 8 Reduce Supermajority Vote Requirement for Amendment of Articles Management For For MEDTRONIC, INC. Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For MERCK & CO., INC. Meeting Date:MAY 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For METRO AG Meeting Date:FEB 20, 2015 Record Date:JAN 29, 2015 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.90 per Ordinary Share and EUR 1.13 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2014/2015 Management For For 6 Elect Gwyn Burr to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For Against 10 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 127.8 Million Pool of Capital to Guarantee Conversion Rights Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against MURPHY OIL CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:MUR Security ID:626717102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director T. Jay Collins Management For For 1b Elect Director Steven A. Cosse Management For For 1c Elect Director Claiborne P. Deming Management For For 1d Elect Director Lawrence R. Dickerson Management For For 1e Elect Director Roger W. Jenkins Management For For 1f Elect Director James V. Kelley Management For For 1g Elect Director Walentin Mirosh Management For For 1h Elect Director R. Madison Murphy Management For For 1i Elect Director Jeffrey W. Nolan Management For For 1j Elect Director Neal E. Schmale Management For For 1k Elect Director Laura A. Sugg Management For For 1l Elect Director Caroline G. Theus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For NN GROUP NV Meeting Date:MAY 28, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2014 (Non-Voting) Management None None 3 Discuss Remuneration Policy 2014 Management None None 4a Adopt Financial Statements 2014 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 0.57 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Approve Remuneration Policy Changes Management For For 6b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6c Approve Amendments to Remuneration Policy for Supervisory Board Members Management For For 7 Appoint KPMG as Auditors Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 9 Authorize Repurchase of Shares Management For For 10 Approve Cancellation of Repurchased Shares Management For For 11 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:MAY 05, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.14 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Elizabeth Doherty, Jouko Karvinen, Elizabeth Nelson, Risto Siilasmaa, and Kari Stadigh as Directors; Elect Simon Jiang as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 730 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 27, 2015 Record Date:JAN 15, 2015 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.60 per Share Management For For 4 Approve CHF 14.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 7.7 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 84 Million Management For For 6.3 Approve Remuneration Report Management For For 7.1 Reelect Joerg Reinhardt as Director and Board Chairman Management For For 7.2 Reelect Dimitri Azar as Director Management For For 7.3 Reelect Verena Briner as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Nancy Andrews as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against NRG ENERGY, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Spencer Abraham Management For For 1.2 Elect Director Kirbyjon H. Caldwell Management For For 1.3 Elect Director Lawrence S. Coben Management For For 1.4 Elect Director Howard E. Cosgrove Management For For 1.5 Elect Director David Crane Management For For 1.6 Elect Director Terry G. Dallas Management For For 1.7 Elect Director William E. Hantke Management For For 1.8 Elect Director Paul W. Hobby Management For For 1.9 Elect Director Edward R. Muller Management For For 1.10 Elect Director Anne C. Schaumburg Management For For 1.11 Elect Director Evan J. Silverstein Management For For 1.12 Elect Director Thomas H. Weidemeyer Management For For 1.13 Elect Director Walter R. Young Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Werner Geissler Management For For 1.5 Elect Director Jennifer Li Management For For 1.6 Elect Director Jun Makihara Management For For 1.7 Elect Director Sergio Marchionne Management For For 1.8 Elect Director Kalpana Morparia Management For For 1.9 Elect Director Lucio A. Noto Management For For 1.10 Elect Director Frederik Paulsen Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Stephen M. Wolf Management For For 2 Ratify PricewaterhouseCoopers SA as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Against Against PICC PROPERTY AND CASUALTY CO., LTD. Meeting Date:JUN 26, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:02328 Security ID:Y6975Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Accept 2014 Financial Statements and Statutory Reports Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Authorize Board to Fix Remuneration of Supervisors Management For For 7 Approve Deloitte Touche Tohmatsu as International Auditor and Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Review Performance Report of the Independent Directors Management None None 10 Review Report on the Status of Related Party Transactions and the Implementation of Related Party Transactions Management System of the Company Management None None 11 Elect Wu Yan as Director Shareholder For For 12 Elect Guo Shengchen as Director Shareholder For For 13 Elect Wang He as Director Shareholder For For 14 Elect Lin Zhiyong as Director Shareholder For For 15 Elect Wang Yincheng as Director Shareholder For For 16 Elect Yu Xiaoping as Director Shareholder For For 17 Elect Li Tao as Director Shareholder For For 18 Elect David Xianglin Li as Director Shareholder For For 19 Elect Liao Li as Director Shareholder For For 20 Elect Lin Hanchuan as Director Shareholder For For 21 Elect Lo Chung Hing as Director Shareholder For For 22 Elect Na Guoyi as Director Shareholder For For 23 Elect Ma Yusheng as Director Shareholder For For 24 Elect Li Zhuyong as Supervisor Shareholder For For 25 Elect Ding Ningning as Supervisor Shareholder For For 26 Elect Lu Zhengfei as Supervisor Shareholder For For REED ELSEVIER PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Erik Engstrom as Director Management For For 7 Re-elect Anthony Habgood as Director Management For For 8 Re-elect Wolfhart Hauser as Director Management For For 9 Re-elect Adrian Hennah as Director Management For For 10 Re-elect Lisa Hook as Director Management For For 11 Re-elect Nick Luff as Director Management For For 12 Re-elect Robert Polet as Director Management For For 13 Re-elect Linda Sanford as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve the Proposed Reed Elsevier NV Resolutions on Amendments to the Corporate Structure Management For For 20 Approve Change of Company Name to RELX plc Management For For REPSOL SA Meeting Date:APR 29, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:REP Security ID:E8471S130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Discharge of Board Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Authorize Capitalization of Reserves for Scrip Dividends Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Approve Stock-for-Salary Plan Management For For 8 Amend Articles Re: General Meetings Management For For 9 Amend Articles Re: Board of Directors Management For For 10 Amend Articles Re: Annual Corporate Governance Report and Corporate Website Management For For 11 Amend Articles of General Meeting Regulations Management For For 12 Reelect Antonio Brufau Niubo as Director Management For For 13 Ratify Appointment of and Elect Josu Jon Imaz San Miguel as Director Management For For 14 Reelect Luis Carlos Croissier Batista as Director Management For For 15 Reelect Angel Durandez Adeva as Director Management For For 16 Reelect Mario Fernandez Pelaz as Director Management For For 17 Reelect Jose Manuel Loureda Mantinan as Director Management For For 18 Ratify Appointment of and Elect John Robinson West as Director Management For For 19 Approve Remuneration Policy Management For For 20 Advisory Vote on Remuneration Policy Report Management For For 21 Void Previous Authorization of Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 22 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 15 Billion Management For For 23 Authorize Board to Ratify and Execute Approved Resolutions Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For RSA INSURANCE GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Martin Scicluna as Director Management For For 5 Re-elect Stephen Hester as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Han-Joong as Outside Director Management For For 2.1.2 Elect Lee Byung-Gi as Outside Director Management For For 2.2 Elect Kwon Oh-Hyun as Inside Director Management For For 2.3 Elect Kim Han-Joong as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:JUN 17, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:01928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sheldon Gary Adelson as Director Management For For 3b Elect Michael Alan Leven as Director Management For For 3c Elect David Muir Turnbull as Director Management For For 3d Elect Victor Patrick Hoog Antink as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SIEMENS AG Meeting Date:JAN 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:SIE Security ID:D69671218 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify Ernst & Young GmbH as Auditors for Fiscal 2014/2015 Management For For 7.1 Elect Nathalie von Siemens to the Supervisory Board Management For For 7.2 Elect Norbert Reithofer to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 10 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Billion; Approve Creation of EUR 240 Million Pool of Capital to Guarantee Conversion Rights Management For For 11 Approve Settlement Agreement Between Siemens AG and Heinz-Joachim Neubuerger, Concluded on August 26, 2014 Management For For 12 Amend Articles Re: Board-Related Management For For 13 Approve Affiliation Agreements with Subsidiary Kyros 47 GmbH Management For For SK HYNIX INC. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Elect Park Sung-Wook as Inside Director Management For For 3.1 Elect Kim Doo-Gyung as Outside Director Management For For 3.2 Elect Park Young-Joon as Outside Director Management For For 3.3 Elect Kim Dae-Il as Outside Director Management For For 3.4 Elect Lee Chang-Yang as Outside Director Management For For 4.1 Elect Kim Doo-Gyung as Member of Audit Committee Management For For 4.2 Elect Kim Dae-Il as Member of Audit Committee Management For For 4.3 Elect Lee Chang-Yang as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SOCIETE GENERALE Meeting Date:MAY 19, 2015 Record Date:MAY 14, 2015 Meeting Type:ANNUAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Advisory Vote on Compensation of Frederic Oudea, Chairman and CEO Management For For 6 Advisory Vote on Compensation of Severin Cabannes, Jean Francois Sammarcelli and Bernardo Sanchez Incera, Vice CEOs Management For For 7 Advisory Vote on the Aggregate Remuneration Granted in 2014 to Certain Senior Management, Responsible Officers and Risk-Takers Management For For 8 Reelect Frederic Oudea as Director Management For For 9 Reelect Kyra Hazou as Director Management For For 10 Reelect Ana Maria Llopis Rivas as Director Management For For 11 Elect Barbara Dalibard as Director Management For For 12 Elect Gerard Mestrallet as Director Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For STRYKER CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Howard E. Cox, Jr. Management For For 1.1b Elect Director Srikant M. Datar Management For For 1.1c Elect Director Roch Doliveux Management For For 1.1d Elect Director Louise L. Francesconi Management For For 1.1e Elect Director Allan C. Golston Management For For 1.1f Elect Director Kevin A. Lobo Management For For 1.1g Elect Director William U. Parfet Management For For 1.1h Elect Director Andrew K. Silvernail Management For For 1.1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNTRUST BANKS, INC. Meeting Date:APR 28, 2015 Record Date:FEB 19, 2015 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Beall, II Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director David H. Hughes Management For For 1.4 Elect Director M. Douglas Ivester Management For For 1.5 Elect Director Kyle Prechtl Legg Management For For 1.6 Elect Director William A. Linnenbringer Management For For 1.7 Elect Director Donna S. Morea Management For For 1.8 Elect Director David M. Ratcliffe Management For For 1.9 Elect Director William H. Rogers, Jr. Management For For 1.10 Elect Director Frank P. Scruggs, Jr. Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For SYMANTEC CORPORATION Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TALISMAN ENERGY INC. Meeting Date:FEB 18, 2015 Record Date:JAN 09, 2015 Meeting Type:SPECIAL Ticker:TLM Security ID:87425E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Plan of Arrangement Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Dan Propper as Director for a Three Year Term Management For For 1.2 Reelect Ory Slonim as Director for a Three Year Term Management For Against 2.1 Reelect Joseph Nitzani as External Director and Approve Director's Remuneration Management For Against 2.2 Elect Jean-Michel Halfon as External Director and Approve Director's Remuneration Management For For 3.1 Approve Annual Cash Bonus Objectives for CEO and President, for 2014 and Onwards Management For For 3.2 Approve Grant Annual Equity Awards to CEO and President, Starting 2015 Management For For 4 Approve Purchase of D&O Liability Insurance Policie Management For For 5 Reappoint Kesselman & Kesselman as Auditors Management For For 6 Discuss Financial Statements and the Report of the Board for 2013 Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 28, 2015 Record Date:JAN 30, 2015 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Paul W. Chellgren Management For For 1.3 Elect Director Marjorie Rodgers Cheshire Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Andrew T. Feldstein Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director Donald J. Shepard Management For For 1.11 Elect Director Lorene K. Steffes Management For For 1.12 Elect Director Dennis F. Strigl Management For For 1.13 Elect Director Thomas J. Usher Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THYSSENKRUPP AG Meeting Date:JAN 30, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.11 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014/2015 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7.1 Elect Ingrid Hengster to the Supervisory Board Management For For 7.2 Elect Hans-Peter Keitel to the Supervisory Board Management For For 7.3 Elect Ulrich Lehner to the Supervisory Board Management For For 7.4 Elect Rene Obermann to the Supervisory Board Management For For 7.5 Elect Bernhard Pellens to the Supervisory Board Management For For 7.6 Elect Carola Graefin von Schmettow to the Supervisory Board Management For For 7.7 Elect Carsten Spohr to the Supervisory Board Management For For 7.8 Elect Jens Tischendorf to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For TIME WARNER CABLE INC. Meeting Date:OCT 09, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TIME WARNER INC. Meeting Date:JUN 19, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James L. Barksdale Management For For 1b Elect Director William P. Barr Management For For 1c Elect Director Jeffrey L. Bewkes Management For For 1d Elect Director Stephen F. Bollenbach Management For For 1e Elect Director Robert C. Clark Management For For 1f Elect Director Mathias Dopfner Management For For 1g Elect Director Jessica P. Einhorn Management For For 1h Elect Director Carlos M. Gutierrez Management For For 1i Elect Director Fred Hassan Management For For 1j Elect Director Kenneth J. Novack Management For For 1k Elect Director Paul D. Wachter Management For For 1l Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Board Oversight of Tobacco Use Depicted in Products Shareholder Against Against 6 Adopt Quantitative GHG Goals for Operations Shareholder Against Against TRANSOCEAN LTD. Meeting Date:SEP 22, 2014 Record Date:SEP 03, 2014 Meeting Type:SPECIAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2 Elect Merrill A. "Pete" Miller, Jr. as Director Management For For TRANSOCEAN LTD. Meeting Date:MAY 15, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2014 Management For For 4 Approve Dividends of USD 0.60 per Share from Capital Contribution Reserves Management For For 5A Elect Glyn A. Barker as Director Management For For 5B Elect Vanessa C.L. Chang as Director Management For For 5C Elect Frederico F. Curado as Director Management For For 5D Elect Chadwick C. Deaton as Director Management For For 5E Elect Vincent J. Intrieri as Director Management For For 5F Elect Martin B. McNamara as Director Management For For 5G Elect Samuel J. Merksamer as Director Management For For 5H Elect Merrill A. 'Pete' Miller, Jr. as Director Management For For 5I Elect Edward R. Muller as Director Management For For 5J Elect Tan Ek Kia as Director Management For For 6 Elect Merrill A. 'Pete' Miller, Jr. as Board Chairman Management For For 7A Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 7B Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 7C Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 7D Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 8 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 9 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2015 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11A Approve Maximum Remuneration of Board of Directors for the Period Between the 2015 and 2016 Annual General Meetings in the Amount of USD 4.12 Million Management For For 11B Approve Maximum Remuneration of the Execution Management Team for Fiscal Year 2016 in the Amount of USD 29.62 Million Management For For 12 Approve Omnibus Stock Plan Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig A. Jacobson Management For For 1.2 Elect Director Laura R. Walker Management For For 2 Amend Certificate of Incorporation Management For For 3 Ratify Auditors Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Management For Against TRIBUNE MEDIA COMPANY Meeting Date:MAY 20, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TRCO Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Kreger Management For For 1.2 Elect Director Peter Liguori Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRIBUNE PUBLISHING COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:TPUB Security ID:896082104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Dibble Management For For 1.2 Elect Director Philip G. Franklin Management For For 1.3 Elect Director John H. Griffin, Jr. Management For For 1.4 Elect Director Eddy W. Hartenstein Management For For 1.5 Elect Director Renetta McCann Management For For 1.6 Elect Director Ellen Taus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For UBS GROUP AG Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Dividends of CHF 0.50 per Share from Capital Contribution Reserves Management For For 2.2 Approve Supplementary Dividends of CHF 0.25 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 58.4 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 25 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect Axel Lehmann as Director Management For For 6.1g Reelect William Parrett as Director Management For For 6.1h Reelect Isabelle Romy as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Joseph Yam as Director Management For For 6.2 Elect Jes Staley as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Human Resources and Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Human Resources and Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Human Resources and Compensation Committee Management For For 6.3.4 Appoint Jes Staley as Member of the Human Resources and Compensation Committee Management For For 7 Approve Maximum Remuneration of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young as Auditors Management For For 8.3 Ratify BDO AG as Special Auditors Management For For 9 Transact Other Business (Voting) Management For Against VERSO CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Thomas Gutierrez Management For For 1.3 Elect Director Eric L. Press Management For For 1.4 Elect Director L.H. Puckett, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WALGREEN CO. Meeting Date:DEC 29, 2014 Record Date:NOV 17, 2014 Meeting Type:SPECIAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Ginger L. Graham Management For For 1f Elect Director John A. Lederer Management For For 1g Elect Director Dominic P. Murphy Management For For 1h Elect Director Stefano Pessina Management For For 1i Elect Director Barry Rosenstein Management For For 1j Elect Director Leonard D. Schaeffer Management For For 1k Elect Director Nancy M. Schlichting Management For For 1l Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Stock Retention Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect A. Michael Frinquelli as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 2.1 Elect Monica Cramer-Manhem as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Sheila Nicoll as Director for Olympus Reinsurance Company Ltd. Management For For 6.2 Elect Christine Repasy as Director for Olympus Reinsurance Company Ltd. Management For For 6.3 Elect Warren Trace as Director for Olympus Reinsurance Company Ltd. Management For For 7.1 Elect Monica Cramer-Manhem as Director for Star Re Ltd. Management For For 7.2 Elect Christine Repasy as Director for Star Re Ltd. Management For For 7.3 Elect Warren Trace as Director for Star Re Ltd. Management For For 7.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 8.1 Elect Stuart Liddell as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.2 Elect Sheila Nicoll as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.3 Elect Christine Repasy as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.4 Elect Warren Trace as Director for Alstead Reinsurance (SAC) Ltd. Management For For 9.1 Elect Monica Cramer-Manhem as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.2 Elect Jan Onselius as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.3 Elect Warren Trace as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.4 Elect Allan L. Waters as Director for Sirius Bermuda Insurance Company Ltd. Management For For 10.1 Elect Michael Dashfield as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.2 Elect Lars Ek as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.3 Elect Goran Thorstensson as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.4 Elect Allan L. Waters as Director for White Mountains Re Sirius Capital Ltd. Management For For 11.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 11.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 11.3 Elect Sheila Nicoll as Director for Split Rock Insurance, Ltd. Management For For 11.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 12.1 Elect Raymond Barrette as Director for Any New non-United States Operating Subsidiary Management For For 12.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary Management For For 12.3 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary Management For For 12.4 Elect Warren Trace as Director for Any New Non-United States Operating Subsidiary Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WHITING PETROLEUM CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Volker Management For For 1.2 Elect Director William N. Hahne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XL GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Michael S. McGavick Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Suzanne B. Labarge Management For For 1.7 Elect Director Anne Stevens Management For For 1.8 Elect Director John M. Vereker Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For For Franklin Mutual International Fund ACCOR Meeting Date:APR 28, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.95 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Reelect Jean-Paul Bailly as Director Management For For 6 Reelect Philippe Citerne as Director Management For For 7 Reelect Mercedes Erra as Director Management For For 8 Reelect Bertrand Meheut as Director Management For For 9 Approve Agreement with Sebastien Bazin Management For For 10 Authorize Repurchase of Up to 23 Million Shares Management For For 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 347 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 69 Million Management For For 14 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 69 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capital Increase for Contributions in Kind, up to Aggregate Nominal Amount of EUR 69 Million Management For For 17 Authorize Capitalization of Reserves of Up to EUR 347 Million for Bonus Issue or Increase in Par Value Management For For 18 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 12-17 at EUR 347 Million Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 21 Set Limit for Shares Granted to CEO and Vice-CEOs Pursuant to Item 20 at 15 Percent of All Shares Granted Pursuant to Item 20 Management For For 22 Amend Article 24 of Bylaws Re: Attendance to General Meetings Management For For 23 Advisory Vote on Compensation of Sebastien Bazin Management For For 24 Advisory Vote on Compensation of Sven Boinet Management For For 25 Approve the Plant for the Planet Program Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Mary A. Cirillo Management For For 5.5 Elect Director Michael P. Connors Management For For 5.6 Elect Director John Edwardson Management For For 5.7 Elect Director Peter Menikoff Management For For 5.8 Elect Director Leo F. Mullin Management For For 5.9 Elect Director Kimberly Ross Management For For 5.10 Elect Director Robert Scully Management For For 5.11 Elect Director Eugene B. Shanks, Jr. Management For For 5.12 Elect Director Theodore E. Shasta Management For For 5.13 Elect Director David Sidwell Management For For 5.14 Elect Director Olivier Steimer Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint John Edwardson as Member of the Compensation Committee Management For For 7.4 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Amend Articles Re: Implement New Requirements Regarding Elections, Related Corporate Governance and Certain Other Matters Management For For 10 Amend Articles Re: Implement New Requirements Regarding the Compensation of the Board of Directors and Executive Management and Related Matters Management For For 11.1 Approve Compensation of the Board of Directors until the Next Annual General Meeting Management For For 11.2 Approve Compensation of Executive Management for the Next Calendar Year Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For For AGEAS SA/NV Meeting Date:APR 29, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.55 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Discuss and Approve Remuneration Report Management For For 4.1 Elect Christophe Boizard as Executive Director Management For For 4.2 Elect Filip Coremans as Executive Director Management For For 4.3 Reelect Jozef De Mey as Independent Non-Executive Director Management For For 4.4 Reelect Guy de Selliers as Independent Non-Executive Director Management For For 4.5 Reelect Lionel Perl as Independent Non-Executive Director Management For For 4.6 Reelect Jan Zegering Hadders as Independent Non-Executive Director Management For For 4.7 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5.1 Approve Cancellation of 7,217,759 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 5.2.3 Insert New Article 6bis Re: Issue Premiums Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 11 Re: Deliberations and Decisions Management For For 5.5 Amend Article 12 Re: Management of the Company Management For For 5.6 Amend Article 13 Re: Representation Management For For 5.7 Amend Article 15 Re: General Meeting of Shareholders Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Proposal to Cancel all VVPR Strips Management For For 8 Close Meeting Management None None ANGLO AMERICAN PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Mark Cutifani as Director Management For For 4 Re-elect Judy Dlamini as Director Management For For 5 Re-elect Byron Grote as Director Management For For 6 Re-elect Sir Philip Hampton as Director Management For For 7 Re-elect Rene Medori as Director Management For For 8 Re-elect Phuthuma Nhleko as Director Management For For 9 Re-elect Ray O'Rourke as Director Management For For 10 Re-elect Sir John Parker as Director Management For For 11 Re-elect Mphu Ramatlapeng as Director Management For For 12 Re-elect Jim Rutherford as Director Management For For 13 Re-elect Anne Stevens as Director Management For For 14 Re-elect Jack Thompson as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve Remuneration Report Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ANIMA HOLDING S.P.A. Meeting Date:JUL 25, 2014 Record Date:JUL 16, 2014 Meeting Type:SPECIAL Ticker:ANIM Security ID:T0409R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Report Management For For 2 Approve Restricted Stock Plan Management For For 1 Approve Equity Plan Financing Management For For ARKEMA Meeting Date:JUN 02, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AKE Security ID:F0392W125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.85 per Share Management For For 4 Approve Stock Dividend Program (New Shares) Management For Against 5 Approve Auditors' Special Report on Related-Party Transactions Management For For 6 Reelect Victoire de Margerie as Director Management For For 7 Reelect Francois Enaud as Director Management For For 8 Reelect Laurent Mignon as Director Management For For 9 Advisory Vote on Compensation of Thierry Le Henaff, Chairman and CEO Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Amend Article 16 of Bylaws Re: Attendance at General Meetings Management For For 13 Amend Article 10 of Bylaws Re: Age Limit for Directors Management For For 14 Elect Helene Leroy-Moreau as Director Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For ASSICURAZIONI GENERALI SPA Meeting Date:APR 28, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:T05040109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Director Management For For 3 Approve Remuneration Report Management For For 4 Approve Restricted Stock Plan Management For For 5 Authorize Share Repurchase Program to Service Long-Term Incentive Plans Management For For 6 Approve Equity Plan Financing Management For For BALFOUR BEATTY PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:BBY Security ID:G3224V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Philip Aiken as Director Management For For 4 Re-elect Robert Amen as Director Management For For 5 Elect Stuart Doughty as Director Management For For 6 Re-elect Iain Ferguson as Director Management For For 7 Re-elect Maureen Kempston Darkes as Director Management For For 8 Elect Leo Quinn as Director Management For For 9 Re-elect Graham Roberts as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise EU Political Donations and Expenditure Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary and Preference Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BAOXIN AUTO GROUP LIMITED Meeting Date:JUN 18, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:01293 Security ID:G08909106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Yang Aihua as Director Management For For 3a2 Elect Yang Hansong as Director Management For For 3a3 Elect Yang Zehua as Director Management For For 3a4 Elect Hua Xiuzhen as Director Management For For 3a5 Elect Zhao Hongliang as Director Management For For 3a6 Elect Lu Linkui as Director Management For For 3a7 Elect Diao Jianshen as Director Management For For 3a8 Elect Wang Keyi as Director Management For For 3a9 Elect Chan Wan Tsun Adrian Alan as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BARCLAYS PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Crawford Gillies as Director Management For For 4 Elect John McFarlane as Director Management For For 5 Re-elect Mike Ashley as Director Management For For 6 Re-elect Tim Breedon as Director Management For For 7 Re-elect Reuben Jeffery III as Director Management For For 8 Re-elect Antony Jenkins as Director Management For For 9 Re-elect Wendy Lucas-Bull as Director Management For For 10 Re-elect Tushar Morzaria as Director Management For For 11 Re-elect Dambisa Moyo as Director Management For For 12 Re-elect Frits van Paasschen as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BG GROUP PLC Meeting Date:MAY 05, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Helge Lund as Director Management For For 5 Re-elect Vivienne Cox as Director Management For For 6 Re-elect Pam Daley as Director Management For For 7 Re-elect Martin Ferguson as Director Management For For 8 Re-elect Andrew Gould as Director Management For For 9 Re-elect Baroness Hogg as Director Management For For 10 Re-elect Sir John Hood as Director Management For For 11 Re-elect Caio Koch-Weser as Director Management For For 12 Re-elect Lim Haw-Kuang as Director Management For For 13 Re-elect Simon Lowth as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BNP PARIBAS SA Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Pierre Andre de Chalendar as Director Management For For 7 Reelect Denis Kessler as Director Management For Against 8 Reelect Laurence Parisot as Director Management For Against 9 Ratify Appointment of Jean Lemierre as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman since Dec. 1, 2014 Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO Management For For 14 Advisory Vote on Compensation of Baudouin Prot, Chairman until Dec. 1, 2014 Management For For 15 Advisory Vote on Compensation of Georges Chodron de Courcel, Vice-CEO until June 30, 2014 Management For Against 16 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 18 Amend Article 18 of Bylaws Re: Absence of Double-Voting Rights Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For CAIRN ENERGY PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Ian Tyler as Director Management For For 6 Re-elect Todd Hunt as Director Management For For 7 Re-elect Iain McLaren as Director Management For For 8 Re-elect Alexander Berger as Director Management For For 9 Re-elect Jacqueline Sheppard as Director Management For For 10 Re-elect Simon Thomson as Director Management For For 11 Elect James Smith as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 16 Approve Any Disposals by the Company or Any Subsidiary Undertaking of the Company of Any or All Shares in Cairn India Limited Management For For CAR INC. Meeting Date:MAY 19, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:00699 Security ID:G19021107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Charles Zhengyao Lu as Director Management For For 3 Elect Linan Zhu as Director Management For For 4 Elect Erhai Liu as Director Management For For 5 Elect Hui Li as Director Management For For 6 Authorize Board to Fix Remuneration of Directors Management For For 7 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Reissuance of Repurchased Shares Management For Against CATLIN GROUP LTD Meeting Date:APR 21, 2015 Record Date:APR 17, 2015 Meeting Type:SPECIAL Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Offer for Catlin Group Limited plc by XL Group plc Management For For CATLIN GROUP LTD Meeting Date:APR 21, 2015 Record Date:APR 17, 2015 Meeting Type:COURT Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:MAY 22, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Approve 2014 Annual Report of A shares Management For For 4 Approve 2014 Annual Report of H shares Management For For 5 Accept 2014 Financial Statements and Statutory Reports Management For For 6 Approve Profit Distribution Plan Management For For 7 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditor and Internal Control Auditor and PricewaterhouseCoopers as Overseas Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve 2014 Due Diligence Report of the Directors Management For For 9 Approve 2014 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Approve Proposal on Contemplated Routine Related Party Transaction in Respect of Funds Utilisation Management None None 12 Approve Report on the Status of the Related Party Transactions and Implementaion of Management System for Related Party Transactions for 2014 Management None None 13 Elect Wang Jian as Director Shareholder None For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:AUG 22, 2014 Record Date:JUL 23, 2014 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Zhang Yuzhuo as Director Management For For 1b Elect Ling Wen as Director Management For For 1c Elect Han Jianguo as Director Management For For 1d Elect Wang Xiaolin as Director Management For For 1e Elect Chen Hongsheng as Director Management For For 1f Elect Wu Ruosi as Director Management For For 2a Elect Fan Hsu Lai Tai as Director Management For For 2b Elect Gong Huazhang as Director Management For For 2c Elect Guo Peizhang as Director Management For For 3a Elect Zhai Richeng as Supervisor Management For For 3b Elect Tang Ning as Supervisor Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP and Deloitte Touche Tohmatsu as PRC and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Debt Financing Instruments Shareholder None For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Meeting Date:MAY 22, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:01728 Security ID:G215A8108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Wang Kunpeng as Director Management For For 3b Elect Chen Tao as Director Management For Against 3c Elect Shao Yung Jun as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CLEAR MEDIA LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 27, 2015 Meeting Type:ANNUAL Ticker:00100 Security ID:G21990109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4a Elect Cormac O'Shea as Director Management For For 4b Elect Han Zi Jing as Director Management For For 4c Elect Teo Hong Kiong as Director Management For For 4d Elect Zhu Jia as Director Management For For 5 Elect Desmond Murray as Director Management For For 6 Authorize Board to Fix Remuneration of Directors Management For For 7 Approve Ernst & Young s Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Reissuance of Repurchased Shares Management For Against CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.20 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect John P. Elkann as Non-Executive Director Management For Against 3.d Reelect Mina Gerowin as Non- Executive Director Management For For 3.e Reelect Maria Patrizia Grieco as Non-Executive Director Management For For 3.f Reelect Leo W. Houle as Non-Executive Director Management For For 3.g Reelect Peter Kalantzis as Non-Executive Director Management For For 3.h Reelect John B. Lanaway as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacquiline Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Close Meeting Management None None COMMERZBANK AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2016 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Fix Maximum Variable Compensation Ratio for Management Board Members to 140 Percent of Fixed Remuneration Management For For 9 Fix Maximum Variable Compensation Ratio for Key Employees to 200 Percent of Fixed Remuneration Management For For 10.1 Elect Sabine Dietrich to the Supervisory Board Management For For 10.2 Elect Anja Mikus to the Supervisory Board Management For For 10.3 Elect Solms Wittig as Alternate Supervisory Board Member Management For For 11 Authorize Repurchase of Up to Five Percent of Issued Share Capital for Trading Purposes Management For For 12 Approve Creation of EUR 569.3.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 13 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to a Nominal Amount of EUR 13.6 Billion; Approve Creation of EUR 569.3 Million Pool of Capital to Guarantee Conversion Rights Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 22, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Reelect Barbara Dalibard as Supervisory Board Member Management For For 8 Elect Aruna Jayanthi as Supervisory Board Member Management For For 9 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 10 Amend Article 22 of Bylaws Re: Record Date Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For DALIAN WANDA COMMERCIAL PROPERTIES CO LTD Meeting Date:MAY 26, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:03699 Security ID:Y1966E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Final Financial Accounts Management For For 4 Approve 2014 Annual Report Management For For 5 Approve Ernst & Young as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Profit Distribution Plan and Declaration of Final Dividend Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8.1 Approve Size of Issue Under the Issue of Domestic Corporate Bonds Management For For 8.2 Approve Term Under the Issue of Domestic Corporate Bonds Management For For 8.3 Approve Interest Rate or Determination Method Under the Issue of Domestic Corporate Bonds Management For For 8.4 Approve Issuance Method Under the Issue of Domestic Corporate Bonds Management For For 8.5 Approve Use of Proceeds Under the Issue of Domestic Corporate Bonds Management For For 8.6 Approve Place of Listing Under the Issue of Domestic Corporate Bonds Management For For 8.7 Approve Validity Period of Resolution Under the Issue of Domestic Corporate Bonds Management For For 8.8 Authorize Board to Handle All Matters Related to the Issuance of Domestic Corporate Bonds Management For For 9.1 Approve Size of Issue Under the Issue of Domestic Debt Financing Instruments Management For For 9.2 Approve Term Under the Issue of Domestic Debt Financing Instruments Management For For 9.3 Approve Interest Rate or Determination Method Under the Issue of Domestic Debt Financing Instruments Management For For 9.4 Approve Issuance Method Under the Issue of Domestic Debt Financing Instruments Management For For 9.5 Approve Use of Proceeds Under the Issue of Domestic Debt Financing Instruments Management For For 9.6 Approve Validity Period of Resolution Under the Issue of Domestic Debt Financing Instruments Management For For 9.7 Authorize Board to Handle All Matters Related to the Issuance of Domestic Debt Financing Instruments Management For For 10 Elect Zhao Deming as Supervisor Shareholder None For 11 Elect Liu Cheeming as Supervisor Shareholder None For 12 Amend Articles of Association Shareholder None For DEUTSCHE TELEKOM AG Meeting Date:MAY 21, 2015 Record Date: Meeting Type:ANNUAL Ticker:DTE Security ID:D2035M136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Reelect Wulf Bernotat to the Supervisory Board Management For For 7 Elect Michael Kaschke to the Supervisory Board Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 13, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mike Biggs as Director Management For For 4 Re-elect Paul Geddes as Director Management For For 5 Re-elect Jane Hanson as Director Management For For 6 Elect Sebastian James as Director Management For For 7 Re-elect Andrew Palmer as Director Management For For 8 Re-elect John Reizenstein as Director Management For For 9 Re-elect Clare Thompson as Director Management For For 10 Re-elect Priscilla Vacassin as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 29, 2015 Record Date:JUN 25, 2015 Meeting Type:SPECIAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Market Purchase of Ordinary Shares Management For For DUFRY AG Meeting Date:APR 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Juan Carlos Torres Carretero as Director and Board Chairman Management For For 4.2.1 Reelect Andres Holzer Neumann as Director Management For For 4.2.2 Reelect Jorge Born as Director Management For For 4.2.3 Reelect Xavier Bouton as Director Management For Against 4.2.4 Reelect James Cohen as Director Management For For 4.2.5 Reelect Julian Diaz Gonzalez as Director Management For For 4.2.6 Reelect Jose Lucas Ferreira as Director Management For For 4.2.7 Reelect George Koutsolioutsos as Director Management For For 4.2.8 Reelect Joaquin Moya-Angeler Cabrera as Director Management For For 5.1 Appoint Jorge Born as Member of the Compensation Committee Management For For 5.2 Appoint Xavier Bouton as Member of the Compensation Committee Management For Against 5.3 Appoint James Cohen as Member of the Compensation Committee Management For For 5.4 Appoint Andres Holzer Neumann as Member of the Compensation Committee Management For For 6 Ratify Ernst & Young Ltd as Auditors Management For For 7 Designate Buis Buergi AG as Independent Proxy Management For For 8.1 Approve Remuneration of Directors in the Amount of CHF 7.4 Million Management For For 8.2 Approve Remuneration of Executive Committee in the Amount of CHF 50.5 Million Management For For 9 Approve Up to CHF 157.1 Million Share Capital Increase via the Issuance of New Shares in Connection with Acquisition of World Duty Free SpA Management For For 10 Amend Articles Re: Deletion of Provisions Regarding Acquisitions of Assets Management For For 11 Transact Other Business (Voting) Management For Abstain ENEL SPA Meeting Date:MAY 28, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 1 Amend Articles Re: Director Honorability Requirements Management For For 3 Elect Alfredo Antoniozzi as Director Shareholder None For 4 Approve 2015 Monetary Long-Term Incentive Plan Management For For 5 Approve Remuneration Report Management For For FIRST PACIFIC CO., LTD. Meeting Date:JUN 03, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:00142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Ernst & Young as Auditors and Authorize Board or Audit Committee to Fix Their Remuneration Management For For 4.1 Elect Anthoni Salim as Director Management For Against 4.2 Elect Edward A. Tortorici as Director Management For Against 4.3 Elect Tedy Djuhar as Director Management For Against 5 Authorize Board or Remuneration Committee to Fix Remuneration of Directors Management For For 6 Authorize Board to Appoint Additional Directors Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against FIRSTGROUP PLC Meeting Date:JUL 16, 2014 Record Date:JUL 14, 2014 Meeting Type:ANNUAL Ticker:FGP Security ID:G34604101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect John McFarlane as Director Management For For 5 Elect Warwick Brady as Director Management For For 6 Elect Drummond Hall as Director Management For For 7 Elect Imelda Walsh as Director Management For For 8 Re-elect Tim O'Toole as Director Management For For 9 Re-elect Chris Surch as Director Management For For 10 Re-elect Brian Wallace as Director Management For For 11 Re-elect Jim Winestock as Director Management For For 12 Re-elect Mick Barker as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FLSMIDTH & CO.A/S Meeting Date:MAR 26, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:FLS Security ID:K90242130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3a Approve Remuneration of Directors for 2014 in the Amount of DKK 1.2 Million for the Chairman, DKK 800,000 for the Vice Chairman, and DKK 400,000 for Other Directors; Approve Remuneration for Committee Work Management For For 3b Approve Remuneration of Directors for 2015 Management For For 4 Approve Allocation of Income and Dividends of DKK 9 Per Share Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Torkil Bentzen as Director Management For For 5c Reelect Martin Ivert as Director Management For For 5d Reelect Sten Jacobsson as Director Management For For 5e Reelect Tom Knutzen as Director Management For For 5f Reelect Caroline Marie as Director Management For For 6 Ratify Deloitte as Auditors Management For For 7.1 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For Against 7.2 Amend Articles Re: Change from Bearer Shares to Registered Shares Management For Abstain 7.3 Authorize Share Repurchase Program Management For For 8 Other Business Management None None HANA FINANCIAL GROUP INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Appropriation of Income Management For For 3 Amend Articles of Incorporation Management For Against 4.1 Elect Park Moon-Gyu as Outside Director Management For For 4.2 Elect Hong Eun-Joo as Outside Director Management For For 4.3 Elect Lee Jin-Gook as Outside Director Management For For 4.4 Elect Yoon Sung-Bok as Outside Director Management For For 4.5 Elect Yang Won-Geun as Outside Director Management For For 4.6 Elect Kim Jung-Tae as Inside Director Management For For 5.1 Elect Kim In-Bae as Member of Audit Committee Management For For 5.2 Elect Hong Eun-Joo as Member of Audit Committee Management For For 5.3 Elect Lee Jin-Gook as Member of Audit Committee Management For For 5.4 Elect Yoon Sung-Bok as Member of Audit Committee Management For For 5.5 Elect Yang Won-Geun as Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:DEC 23, 2014 Record Date:DEC 17, 2014 Meeting Type:SPECIAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related Party Transactions Management For For 2 Amend the Terms of Contract Signed Between Executive Director and Company Management For Against 3 Amend Previously Approved Decision on Use of Reserves for Realization of Investment Plans Management For For 4 Various Announcements Management None None HELLENIC TELECOMMUNICATIONS ORGANIZATION SA Meeting Date:JUN 12, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:HTO Security ID:X3258B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Auditors Management For For 3 Ratify Auditors Management For Against 4 Approve Director Remuneration for 2014 Management For Against 5 Amend the Terms of Contract Signed Between Executive Director and Company Management For Against 6 Approve Director Liability Contracts Management For For 7 Approve Transactions with Subsidiaries Management For For 8 Approve Transactions with Deutsche Telekom AG Management For For 9 Approve Transaction Involving Albanian Mobile Communications Sh.A. and Deutsche Telekom AG Management For For 10 Amend Company Articles Management For For 11 Authorize Share Repurchase Program Management For For 12 Elect Directors Management For Against 13 Appoint Members of Audit Committee Management For For 14 Announce Director Appointments Management None None 15 Various Announcements Management None None HOLCIM LTD. Meeting Date:MAY 08, 2015 Record Date: Meeting Type:SPECIAL Ticker:HOLN Security ID:H36940130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Issuance of Up to 264.2 Million New Shares Without Preemptive Rights in Connection with Merger with Lafarge Management For For 1.2 Approve Creation of CHF 264.2 Million Pool of Capital without Preemptive Rights for the Purpose of a Re-Opened Exchange Offer or Squeeze-Out Management For For 2 Approve Creation of CHF 59.1 Million Pool of Capital with Preemptive Rights for Stock Dividend Management For For 3 Amend Articles Re: Change Company Name; Nomination, Compensation & Governance Committee Management For For 4.1 Elect Bruno Lafont as Director Management For For 4.2 Elect Paul Desmarais as Director Management For For 4.3 Elect Gerard Lamarche as Director Management For For 4.4 Elect Nassef Sawiris as Director Management For For 4.5 Elect Philippe Dauman as Director Management For For 4.6 Elect Oscar Fanjul as Director Management For For 4.7 Elect Bertrand Collomb as Director Management For For 5.1 Appoint Paul Desmarais as Member of the Compensation Committee Management For For 5.2 Appoint Oscar Fanjul as Member of the Compensation Committee Management For For 6.1 Approve Remuneration of Directors in the Amount of CHF 6.95 Million Management For For 6.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 7 Transact Other Business (Voting) Management For Against HSBC HOLDINGS PLC Meeting Date:APR 24, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect Phillip Ameen as Director Management For For 3(b) Elect Heidi Miller as Director Management For For 3(c) Re-elect Kathleen Casey as Director Management For For 3(d) Re-elect Safra Catz as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Lord Evans of Weardale as Director Management For For 3(g) Re-elect Joachim Faber as Director Management For For 3(h) Re-elect Rona Fairhead as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Sam Laidlaw as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Rachel Lomax as Director Management For For 3(n) Re-elect Iain Mackay as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect Jonathan Symonds as Director Management For For 4 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Directors to Allot Any Repurchased Shares Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For 10 Authorise Issue of Equity with Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 11 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 12 Amend Savings-Related Share Option Plan (UK) Management For For 13 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HUABAO INTERNATIONAL HOLDINGS LIMITED Meeting Date:AUG 08, 2014 Record Date:AUG 04, 2014 Meeting Type:ANNUAL Ticker:00336 Security ID:G4639H122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Declare Final Dividend Management For For 2b Declare Special Dividend Management For For 3a Elect Lam Ka Yu as Director Management For For 3b Elect Ma Yun Yan as Director Management For For 3c Elect Poon Chiu Kwok as Director Management For For 3d Elect Xia Li Qun as Director Management For For 3e Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against HYUNDAI DEPARTMENT STORE CO. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:069960 Security ID:Y38306109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Kim Hyung-Gyun as Outside Director Management For For 4 Elect Kim Hyung-Gyun as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Elect One Inside Director and Two Outside Directors (Bundled) Management For Against 3 Elect Two Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMI PLC Meeting Date:MAY 07, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:IMI Security ID:G47152114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Carl-Peter Forster as Director Management For For 6 Elect Ross McInnes as Director Management For For 7 Re-elect Birgit Norgaard as Director Management For For 8 Re-elect Mark Selway as Director Management For For 9 Elect Daniel Shook as Director Management For For 10 Elect Lord Smith of Kelvin as Director Management For For 11 Re-elect Bob Stack as Director Management For For 12 Re-elect Roy Twite as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Approve IMI Incentive Plan Management For For 18 Approve IMI Sharesave Plan Management For For A Authorise Issue of Equity without Pre-emptive Rights Management For For B Authorise Market Purchase of Ordinary Shares Management For For C Authorise the Company to Call EGM with Two Weeks' Notice Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Offshore Preference Shares Management For For 2.2 Approve Issue Size in Respect to Issuance of Offshore Preference Shares Management For For 2.3 Approve Method of Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.4 Approve Par Value and Issue Price in Respect to Issuance of Offshore Preference Shares Management For For 2.5 Approve Maturity in Respect to Issuance of Offshore Preference Shares Management For For 2.6 Approve Target Investors in Respect to Issuance of Offshore Preference Shares Management For For 2.7 Approve Lock-up Period in Respect to Issuance of Offshore Preference Shares Management For For 2.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Offshore Preference Shares Management For For 2.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Offshore Preference Shares Management For For 2.10 Approve Terms of Conditional Redemption in Respect to Issuance of Offshore Preference Shares Management For For 2.11 Approve Restrictions on Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.12 Approve Restoration of Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Offshore Preference Shares Management For For 2.14 Approve Rating in Respect to Issuance of Offshore Preference Shares Management For For 2.15 Approve Security in Respect to Issuance of Offshore Preference Shares Management For For 2.16 Approve Use of Proceeds from the Issuance of the Offshore Preference Shares Management For For 2.17 Approve Transfer in Respect to Issuance of Offshore Preference Shares Management For For 2.18 Approve Relationship between Offshore and Domestic Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.19 Approve Validity Period of the Resolution in Respect to Issuance of the Offshore Preference Shares Management For For 2.20 Approve Application and Approval Procedures to be Completed for the Issuance of the Offshore Preference Shares Management For For 2.21 Approve Matters Relating to Authorisation in Respect to Issuance of Offshore Preference Shares Management For For 3.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Domestic Preference Shares Management For For 3.2 Approve Number of Preference Shares to be Issued and Issue Size in Respect to Issuance of Domestic Preference Shares Management For For 3.3 Approve Method of Issuance n Respect to Issuance of Domestic Preference Shares Management For For 3.4 Approve Par Vaue and Issue Price in Respect to Issuance of Domestic Preference Shares Management For For 3.5 Approve Maturity in Respect to Issuance of Domestic Preference Shares Management For For 3.6 Approve Target Investors in Respect to Issuance of Domestic Preference Shares Management For For 3.7 Approve Lock-up Period in Respect to Issuance of Domestic Preference Shares Management For For 3.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Domestic Preference Shares Management For For 3.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Domestic Preference Shares Management For For 3.10 Approve Terms of Conditional Redemption in Respect to Issuance of Domestic Preference Shares Management For For 3.11 Approve Restrictions on Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.12 Approve Restoration of Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Domestic Preference Shares Management For For 3.14 Approve Rating in Respect to Issuance of Domestic Preference Shares Management For For 3.15 Approve Security in Respect to Issuance of Domestic Preference Shares Management For For 3.16 Approve Use of Proceeds from the Issuance of the Domestic Preference Shares Management For For 3.17 Approve Transfer in Respect to Issuance of Domestic Preference Shares Management For For 3.18 Approve Relationship Between Domestic and Offshore Issuance in Respect to Issuance of Domestic Preference Shares Management For For 3.19 Approve Validity Period of the Resolution in Respect to Issuance of Domestic Preference Shares Management For For 3.20 Approve Application and Approval Procedures to be Completed for the Issuance of Domestic Preference Shares Management For For 3.21 Approve Matters Relating to Authorisation in Respect to Issuance of Domestic Preference Shares Management For For 4 Amend Articles of Association Management For For 5 Approve Capital Planning for 2015 to 2017 Management For For 6 Approve Impact on Main Financial Indicators from Dilution of Current Returns and the Remedial Measures to be Adopted by the Company Management For For 7 Approve Formulation of Shareholder Return Plan for 2014 to 2016 Management For For 8 Approve Payment of Remuneration to Directors and Supervisors for 2013 Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JAN 23, 2015 Record Date:DEC 23, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jiang Jianqing as Director Management For For 2 Elect Anthony Francis Neoh as Director Management For For 3 Elect Wang Xiaoya as Director Management For For 4 Elect Ge Rongrong as Director Management For For 5 Elect Zheng Fuqing as Director Management For For 6 Elect Fei Zhoulin as Director Management For For 7 Elect Cheng Fengchao as Director Management For For 8 Elect Wang Chixi as Supervisor Management For For 9 Approve Adjustment to the Valid Period of the Issue of Eligible Tier-2 Capital Instruments Management For For ING GROEP NV Meeting Date:MAY 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Discussion on Company's Corporate Governance Structure Management None None 2f Adopt Financial Statements Management For For 3a Receive Explanation on Company's Reserves and Dividend Policy Management None None 3b Approve Dividends of EUR 0.12 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Approve Amendments to Remuneration Policy Management For For 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6 Ratify KPMG as Auditors Management For For 7a Elect Gheorghe to Supervisory Board Management For For 7b Reelect Kuiper to Supervisory Board Management For For 7c Reelect Breukink to Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 9a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 10 Other Business (Non-Voting) and Closing Management None None INTERNATIONAL CONSOLIDATED AIRLINES GROUP SA Meeting Date:JUN 17, 2015 Record Date:JUN 13, 2015 Meeting Type:ANNUAL Ticker:IAG Security ID:E67674106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Directors Management For For 4a Reappoint Ernst & Young, S.L. as Auditors Management For For 4b Authorise Board to Fix Remuneration of Auditors Management For For 5a Fix Number of Directors at 12 Management For For 5b Re-elect Antonio Vazquez Romero as Director Management For For 5c Re-elect Sir Martin Broughton as Director Management For For 5d Re-elect William Walsh as Director Management For For 5e Re-elect Cesar Alierta Izuel as Director Management For Against 5f Re-elect Patrick Cescau as Director Management For For 5g Re-elect Enrique Dupuy de Lome as Director Management For For 5h Re-elect Baroness Kingsmill as Director Management For For 5i Re-elect James Lawrence as Director Management For For 5j Re-elect Maria Fernanda Mejia Campuzano as Director Management For For 5k Re-elect Kieran Poynter as Director Management For For 5l Re-elect Dame Marjorie Scardino as Director Management For For 5m Re-elect Alberto Terol Esteban as Director Management For For 6a Approve Remuneration Report Management For For 6b Approve Remuneration Policy Management For For 6c Approve the Rules on Rights to Plane Tickets of Non-executive Directors who Cease to Hold Office Management For For 7a Amend Articles of Title III, Section 1st of the Corporate Bylaws: 21, 22, 23, 31 Management For For 7b Amend Articles of Title III, Section 2nd of the Corporate Bylaws: 37, 38, 39, 40, 44, 45 Management For For 8 Amend Articles of Shareholders' Meeting Regulations Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise Issuance of Securities Including Warrants Convertible Into and/or Exchangeable for Shares with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Approve Allotment of Shares of the Company for Share Awards Including the Awards to Executive Directors under the Performance Share Plan and Incentive Award Deferral Plan Management For For 14 Authorise Board to Ratify and Execute Approved Resolutions Management For For JARDINE MATHESON HOLDINGS LTD. Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:J36 Security ID:G50736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Anthony Nightingale as a Director Management For For 3 Re-elect YK Pang as a Director Management For For 4 Re-elect Percy Weatherall as a Director Management For For 5 Re-elect Michael Wu as a Director Management For For 6 Approve Remuneration of Directors Management For For 7 Re-appoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Reports and Declare Final Dividend Management For For 2 Elect Julian Hui as a Director Management For For 3 Re-elect Rodney Leach as a Director Management For For 4 Re-elect Anthony Nightingale as a Director Management For For 5 Approve Remuneration of Directors Management For For 6 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For KB FINANCIAL GROUP INC. Meeting Date:NOV 21, 2014 Record Date:OCT 14, 2014 Meeting Type:SPECIAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Yoon Jong-Kyoo as CEO Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-independent Non-executive Director Management For For 3.2 Elect Choi Young-Hwi as Outside Director Management For For 3.3 Elect Choi Woon-Yeol as Outside Director Management For For 3.4 Elect Yoo Suk-Ryeol as Outside Director Management For For 3.5 Elect Lee Byung-Nam as Outside Director Management For For 3.6 Elect Park Jae-Ha as Outside Director Management For For 3.7 Elect Kim Eunice Kyunghee as Outside Director Management For For 3.8 Elect Han Jong-Soo as Outside Director Management For For 4.1 Elect Choi Young-Hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-Yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Kyunghee as Member of Audit Committee Management For For 4.4 Elect Han Jong-Soo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 09, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Bernard as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Janis Kong as Director Management For For 10 Elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KONINKLIJKE PHILIPS N.V. Meeting Date:MAY 07, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:PHIA Security ID:N6817P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 President's Speech Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Dividends of EUR 0.80 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Approve Seperation of the Lighting Business from Royal Philips Management For For 4a Reelect F.A. Van Houten to Management Board Management For For 4b Reelect R.H. Wirahadiraksa to Management Board Management For For 4c Reelect P.A.J. Nota to Management Board Management For For 5a Reelect J.P. Tai to Supervisory Board Management For For 5b Reelect H. Von Prondzynski to Supervisory Board Management For For 5c Reelect C.J.A Van Lede to Supervisory Board Management For For 5d Elect D.E.I. Pyott to Supervisory Board Management For For 6 Approve Remuneration of Supervisory Board Management For For 7a Ratify Ernest & Young Accountants LLP as Auditors Management For For 7b Amend Articles Re: Change the Term of Appointment of External Auditors Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Share Issuances Under 8a Management For For 9 Authorize Repurchase of Shares Management For For 10 Approve Cancellation of Repurchased Shares Management For For 11 Other Business (Non-Voting) Management None None KOREAN REINSURANCE CO. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Five Outside Directors (Bundled) Management For For 3 Elect Three Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOREAN REINSURANCE CO. Meeting Date:JUN 12, 2015 Record Date:MAY 15, 2015 Meeting Type:SPECIAL Ticker:003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Cho-Gi-In as Inside Director Management For For 2 Elect Cho Gi-In as Member of Audit Committee Management For Against 3 Approve Terms of Retirement Pay Management For For LANCASHIRE HOLDINGS LTD Meeting Date:APR 29, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect Peter Clarke as Director Management For For 6 Elect Tom Milligan as Director Management For For 7 Re-elect Emma Duncan as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Samantha Hoe-Richardson as Director Management For For 10 Re-elect Alex Maloney as Director Management For For 11 Re-elect Martin Thomas as Director Management For For 12 Re-elect Elaine Whelan as Director Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Common Shares Management For For LIBERTY GLOBAL PLC Meeting Date:FEB 24, 2015 Record Date:DEC 26, 2014 Meeting Type:SPECIAL Ticker:LBTYK Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For 2 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For For MANDARIN ORIENTAL INTERNATIONAL LTD. Meeting Date:MAY 06, 2015 Record Date: Meeting Type:ANNUAL Ticker:M04 Security ID:G57848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Report and Declare Final Dividend Management For For 2 Re-elect Edouard Ettedgui as a Director Management For For 3 Re-elect Adam Keswick as a Director Management For For 4 Re-elect Henry Keswick as a Director Management For For 5 Re-elect Lincoln Leong as a Director Management For For 6 Re-elect Percy Weatherall as a Director Management For For 7 Approve Remuneration of Directors Management For For 8 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with and without Preemptive Rights Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 08, 2014 Record Date:JUL 04, 2014 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Alison Brittain as Director Management For For 6 Re-elect Vindi Banga as Director Management For For 7 Re-elect Marc Bolland as Director Management For For 8 Re-elect Patrick Bousquet-Chavanne as Director Management For For 9 Re-elect Miranda Curtis as Director Management For For 10 Re-elect John Dixon as Director Management For For 11 Re-elect Martha Lane Fox as Director Management For For 12 Re-elect Andy Halford as Director Management For For 13 Re-elect Jan du Plessis as Director Management For For 14 Re-elect Steve Rowe as Director Management For For 15 Re-elect Alan Stewart as Director Management For For 16 Re-elect Robert Swannell as Director Management For For 17 Re-elect Laura Wade-Gery as Director Management For For 18 Appoint Deloitte LLP as Auditors Management For For 19 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Authorise EU Political Donations and Expenditure Management For For METRO AG Meeting Date:FEB 20, 2015 Record Date:JAN 29, 2015 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.90 per Ordinary Share and EUR 1.13 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2014/2015 Management For For 6 Elect Gwyn Burr to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For Against 10 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 127.8 Million Pool of Capital to Guarantee Conversion Rights Management For For METRO PACIFIC INVESTMENTS CORPORATION Meeting Date:MAY 29, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:MPI Security ID:Y60305102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Minutes of the Annual Stockholders' Meeting Held on May 30, 2014 Management For For 2 Approve the President's Report and Annual Report for the Year 2014 Management For For 3 Approve the Audited Financial Statements for the Year Ended Dec. 31, 2014 Management For For 4 Ratify the Acts of the Board of Directors and Management for the Year 2014 Management For For 5 Approve the Reclassification of 150 Million Class B Preferred Shares into 15 Billion Class A Preferred Shares Management For Against 6 Approve the Increase in the Authorized Capital Stock From PHP 30.05 Billion to PHP 40.05 Billion Management For Against 7 Approve the Issuance of Common Shares Whether Out of the Increase in Authorized Capital Stock or the Unissued Capital Stock Management For Against 8 Approve the Listing on the Philippine Stock Exchange of 1.81 Billion Common Shares Issued by the Company for a Placing and Subscription Transaction Management For For 9.1 Elect Manuel V. Pangilinan as Director Management For For 9.2 Elect Jose Ma. K. Lim as Director Management For For 9.3 Elect David J. Nicol as Director Management For For 9.4 Elect Edward S. Go as Director Management For For 9.5 Elect Augusto P. Palisoc, Jr. as Director Management For For 9.6 Elect Antonio A. Picazo as Director Management For For 9.7 Elect Amado R. Santiago, III as Director Management For For 9.8 Elect Artemio V. Panganiban as Director Management For For 9.9 Elect Ramoncito S. Fernandez as Director Management For For 9.10 Elect Lydia B. Echauz as Director Management For For 9.11 Elect Edward A. Tortorici as Director Management For For 9.12 Elect Ray C. Espinosa as Director Management For For 9.13 Elect Robert C. Nicholson as Director Management For For 9.14 Elect Victorico P. Vargas as Director Management For For 9.15 Elect Washington Z. SyCip as Director Management For For 10 Appoint the External Auditor Management For For 11 Approve Other Matters Management For Against NATIONAL BANK OF GREECE SA Meeting Date:NOV 07, 2014 Record Date:OCT 31, 2014 Meeting Type:SPECIAL Ticker:ETE Security ID:X56533148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Inclusion of the Bank in a special Legal Framework Regarding the Conversion of Deferred Tax Assets into Claims Against the Hellenic Republic, the Formation of a Special Reserve, and the Free Issue of Warrants Management For For 2 Authorize the Board to take the Necessary Actions in Implementation of Item 1 Management For For 3 Various Announcements and Approvals Management For Against NINE ENTERTAINMENT CO. HOLDINGS LTD Meeting Date:NOV 19, 2014 Record Date:NOV 17, 2014 Meeting Type:ANNUAL Ticker:NEC Security ID:Q6813N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Peter Costello as Director Management For For 3 Elect David Haslingden as Director Management For For NN GROUP NV Meeting Date:MAY 28, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2014 (Non-Voting) Management None None 3 Discuss Remuneration Policy 2014 Management None None 4a Adopt Financial Statements 2014 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 0.57 Per Share Management For For 4d Proposal to Make a Distribution from Company's Distributable Reserves Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Approve Remuneration Policy Changes Management For For 6b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6c Approve Amendments to Remuneration Policy for Supervisory Board Members Management For For 7 Appoint KPMG as Auditors Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Executive Board to Exclude Preemptive Rights from Share Issuances Management For For 9 Authorize Repurchase of Shares Management For For 10 Approve Cancellation of Repurchased Shares Management For For 11 Other Business (Non-Voting) Management None None NOKIA CORP. Meeting Date:MAY 05, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.14 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Elizabeth Doherty, Jouko Karvinen, Elizabeth Nelson, Risto Siilasmaa, and Kari Stadigh as Directors; Elect Simon Jiang as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 730 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOVARTIS AG Meeting Date:FEB 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.60 per Share Management For For 4 Approve CHF 14.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 6.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 7.7 Million Management For For 6.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 84 Million Management For For 6.3 Approve Remuneration Report Management For For 7.1 Reelect Joerg Reinhardt as Director and Board Chairman Management For For 7.2 Reelect Dimitri Azar as Director Management For For 7.3 Reelect Verena Briner as Director Management For For 7.4 Reelect Srikant Datar as Director Management For For 7.5 Reelect Ann Fudge as Director Management For For 7.6 Reelect Pierre Landolt as Director Management For For 7.7 Reelect Andreas von Planta as Director Management For For 7.8 Reelect Charles Sawyers as Director Management For For 7.9 Reelect Enrico Vanni as Director Management For For 7.10 Reelect William Winters as Director Management For For 7.11 Elect Nancy Andrews as Director Management For For 8.1 Appoint Srikant Datar as Member of the Compensation Committee Management For For 8.2 Appoint Ann Fudge as Member of the Compensation Committee Management For For 8.3 Appoint Enrico Vanni as Member of the Compensation Committee Management For For 8.4 Appoint William Winters as Member of the Compensation Committee Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10 Designate Peter Zahn as Independent Proxy Management For For 11 Transact Other Business (Voting) Management For Against PICC PROPERTY AND CASUALTY CO., LTD. Meeting Date:JUN 26, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:02328 Security ID:Y6975Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Accept 2014 Financial Statements and Statutory Reports Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Authorize Board to Fix Remuneration of Supervisors Management For For 7 Approve Deloitte Touche Tohmatsu as International Auditor and Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Review Performance Report of the Independent Directors Management None None 10 Review Report on the Status of Related Party Transactions and the Implementation of Related Party Transactions Management System of the Company Management None None 11 Elect Wu Yan as Director Shareholder For For 12 Elect Guo Shengchen as Director Shareholder For For 13 Elect Wang He as Director Shareholder For For 14 Elect Lin Zhiyong as Director Shareholder For For 15 Elect Wang Yincheng as Director Shareholder For For 16 Elect Yu Xiaoping as Director Shareholder For For 17 Elect Li Tao as Director Shareholder For For 18 Elect David Xianglin Li as Director Shareholder For For 19 Elect Liao Li as Director Shareholder For For 20 Elect Lin Hanchuan as Director Shareholder For For 21 Elect Lo Chung Hing as Director Shareholder For For 22 Elect Na Guoyi as Director Shareholder For For 23 Elect Ma Yusheng as Director Shareholder For For 24 Elect Li Zhuyong as Supervisor Shareholder For For 25 Elect Ding Ningning as Supervisor Shareholder For For 26 Elect Lu Zhengfei as Supervisor Shareholder For For REED ELSEVIER PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Erik Engstrom as Director Management For For 7 Re-elect Anthony Habgood as Director Management For For 8 Re-elect Wolfhart Hauser as Director Management For For 9 Re-elect Adrian Hennah as Director Management For For 10 Re-elect Lisa Hook as Director Management For For 11 Re-elect Nick Luff as Director Management For For 12 Re-elect Robert Polet as Director Management For For 13 Re-elect Linda Sanford as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve the Proposed Reed Elsevier NV Resolutions on Amendments to the Corporate Structure Management For For 20 Approve Change of Company Name to RELX plc Management For For REPSOL SA Meeting Date:APR 29, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:REP Security ID:E8471S130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Discharge of Board Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Authorize Capitalization of Reserves for Scrip Dividends Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Approve Stock-for-Salary Plan Management For For 8 Amend Articles Re: General Meetings Management For For 9 Amend Articles Re: Board of Directors Management For For 10 Amend Articles Re: Annual Corporate Governance Report and Corporate Website Management For For 11 Amend Articles of General Meeting Regulations Management For For 12 Reelect Antonio Brufau Niubo as Director Management For For 13 Ratify Appointment of and Elect Josu Jon Imaz San Miguel as Director Management For For 14 Reelect Luis Carlos Croissier Batista as Director Management For For 15 Reelect Angel Durandez Adeva as Director Management For For 16 Reelect Mario Fernandez Pelaz as Director Management For For 17 Reelect Jose Manuel Loureda Mantinan as Director Management For For 18 Ratify Appointment of and Elect John Robinson West as Director Management For For 19 Approve Remuneration Policy Management For For 20 Advisory Vote on Remuneration Policy Report Management For For 21 Void Previous Authorization of Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 22 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 15 Billion Management For For 23 Authorize Board to Ratify and Execute Approved Resolutions Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For RSA INSURANCE GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Martin Scicluna as Director Management For For 5 Re-elect Stephen Hester as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RTL GROUP S.A. Meeting Date:APR 15, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RTL Security ID:L80326108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2.1 Approve Financial Statements Management For For 2.2 Approve Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends of EUR 5.50 Per Share Management For For 4.1 Approve Discharge of Directors Management For For 4.2 Approve Discharge of Auditors Management For For 5.1 Approve Cooptation of Thomas Gotz as Non-Executive Director Management For Against 5.2a Reelect Anke Schaferkordt as Executive Director Management For For 5.2b Reelect Guillaume de Posch as Executive Director Management For For 5.2c Reelect Elmar Heggen as Executive Director Management For Against 5.3a Reelect Achim Berg as Non-Executive Director Management For Against 5.3b Reelect Thomas Gotz as Non-Executive Director Management For Against 5.3c Reelect Bernd Kundrun as Non-Executive Director Management For Against 5.3d Reelect Jonathan F. Miller as Non-Executive Director Management For For 5.3e Reelect Thomas Rabe as Non-Executive Director Management For Against 5.3f Reelect Jacques Santer as Non-Executive Director Management For For 5.3g Reelect Rolf Schmidt-Holtz as Non-Executive Director Management For Against 5.3h Reelect James Sing as Non-Executive Director Management For For 5.3i Reelect Martin Taylor as Non-Executive Director Management For Against 5.4 Renew Appointment PricewaterhouseCoopers as Auditor Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Han-Joong as Outside Director Management For For 2.1.2 Elect Lee Byung-Gi as Outside Director Management For For 2.2 Elect Kwon Oh-Hyun as Inside Director Management For For 2.3 Elect Kim Han-Joong as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:JUN 17, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:01928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sheldon Gary Adelson as Director Management For For 3b Elect Michael Alan Leven as Director Management For For 3c Elect David Muir Turnbull as Director Management For For 3d Elect Victor Patrick Hoog Antink as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SEVEN WEST MEDIA LTD. Meeting Date:NOV 12, 2014 Record Date:NOV 10, 2014 Meeting Type:ANNUAL Ticker:SWM Security ID:Q8461Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Michelle Deaker as Director Management For For 3 Elect Ryan Stokes as Director Management For For 4 Approve the Remuneration Report Management For For 5 Approve the Grant of Up to 833,333 Performance Rights to Tim Worner, Chief Executive Officer of the Company Management For For SIEMENS AG Meeting Date:JAN 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:SIE Security ID:D69671218 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify Ernst & Young GmbH as Auditors for Fiscal 2014/2015 Management For For 7.1 Elect Nathalie von Siemens to the Supervisory Board Management For For 7.2 Elect Norbert Reithofer to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 10 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Billion; Approve Creation of EUR 240 Million Pool of Capital to Guarantee Conversion Rights Management For For 11 Approve Settlement Agreement Between Siemens AG and Heinz-Joachim Neubuerger, Concluded on August 26, 2014 Management For For 12 Amend Articles Re: Board-Related Management For For 13 Approve Affiliation Agreements with Subsidiary Kyros 47 GmbH Management For For SINOMEDIA HOLDING LTD. Meeting Date:JUN 10, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:00623 Security ID:Y7544D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Chen Xin as Director Management For For 4b Elect Liu Jinlan as Director Management For For 4c Elect Wang Xin as Director Management For Against 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against SINOPEC ENGINEERING GROUP CO LTD Meeting Date:JAN 12, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:02386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Jianhua as Director Management For For 2 Elect Lu Dong as Director Management For For 3 Elect Zhou Yingguan as Supervisor Management For For 4 Elect Fan Jixian as Supervisor Management For For 5 Elect Wang Guoliang as Supervisor Management For For SINOPEC ENGINEERING GROUP CO LTD Meeting Date:MAR 10, 2015 Record Date:FEB 06, 2015 Meeting Type:SPECIAL Ticker:02386 Security ID:Y80359105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Counter Guarantee to Sinopec Group Management For For 2 Approve Amendments to Articles of Association Management For For SK HYNIX INC. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Elect Park Sung-Wook as Inside Director Management For For 3.1 Elect Kim Doo-Gyung as Outside Director Management For For 3.2 Elect Park Young-Joon as Outside Director Management For For 3.3 Elect Kim Dae-Il as Outside Director Management For For 3.4 Elect Lee Chang-Yang as Outside Director Management For For 4.1 Elect Kim Doo-Gyung as Member of Audit Committee Management For For 4.2 Elect Kim Dae-Il as Member of Audit Committee Management For For 4.3 Elect Lee Chang-Yang as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For STOREBRAND ASA Meeting Date:APR 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8a Approve Indicative Remuneration Policy And Other Terms of Employment For Executive Management Management For For 8b Approve Binding Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Shares with an Aggregate Nominal Value of up to NOK 225 Million and Conveyance of Repurchased Shares Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Reelect Anne-Lise Aukner as Member of Board of Representatives Management For For 11b Reelect Maalfrid Brath as Member of Board of Representatives Management For For 11c Elect Hans Klouman as New Member of Board of Representatives Management For For 11d Elect Tone Reierselmoen as New -Deputy Member Of Board of representatives Management For For 11e Reelect Terje Venold as Chairman of Board of Representatives Management For For 11f Reelect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Reelect Terje Venold as Member of Nominating Committee Management For For 12b Reelect Olaug Svarva as Member of Nominating Committee Management For For 12c Elect Leif Rod as New Member of Nominating Committee Management For For 12d Elect Per Dyb as New Member of Nominating Committee Management For For 12e Reelect Terje Venold as Chairman of Nominating Committee Management For For 13a Reelect Finn Myhre as Member of Control Committee Management For For 13b Reelect Harald Moen as Member of Control Committee Management For For 13c Reelect Anne Steinkjer as Member of Control Committee Management For For 13d Reelect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Board of Representatives, Nominating Committee, and Control Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Amend Articles Re: Abolish Control Committee; Editorial Changes Management For For 17 Amend Rules of Procedure for Nominating Committee Management For For 18 Close Meeting Management None None SUN HUNG KAI & CO. LTD. Meeting Date:JUN 03, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A Elect Lee Seng Huang as Director Management For For 3B Elect Joseph Tong Tang as Director Management For For 3C Elect David Craig Bartlett as Director Management For For 3D Elect Peter Wong Man Kong as Director Management For For 3E Elect Jacqueline Alee Leung as Director Management For For 3F Approve Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 6A Adopt New Articles of Association Management For For 6B Amend Articles of Association Management For For TAKARA LEBEN CO., LTD. Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:8897 Security ID:J80744105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 4 Management For For 2 Amend Articles to Amend Business Lines - Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Hasegawa, Takahiko Management For For 3.2 Elect Director Kasahara, Katsumi Management For For 4 Amend Deep Discount Stock Option Plan Approved at 2012 AGM Management For Against TDC A/S Meeting Date:MAR 05, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Pierre Danon as Director Management For For 5c Reelect Stine Bosse as Director Management For For 5d Reelect Angus Porter as Director Management For For 5e Reelect Soren Sorensen as Director Management For For 5f Reelect Pieter Knook as Director Management For For 5g Elect Benoit Scheen as New Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve Remuneration of Directors Management For For 7c Amend Articles Re: Board-Related Management For For 8 Other Business Management None None TELEVISION FRANCAISE 1 TF1 Meeting Date:APR 16, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TFI Security ID:F91255103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Transactions with Bouygues Management For Against 4 Approve Transactions with Other Related-Parties Management For For 5 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 6 Reelect Claude Berda as Director Management For Against 7 Reelect Gilles Pelisson as Director Management For For 8 Reelect Olivier Roussat as Director Management For Against 9 Reelect Olivier Bouygues as Director Management For Against 10 Reelect Catherine Dussart as Director Management For For 11 Reelect Nonce Paolini as Director Management For Against 12 Reelect Martin Bouygues as Director Management For Against 13 Reelect Laurence Danon as Director Management For For 14 Reelect Bouygues as Director Management For Against 15 Advisory Vote on Compensation of Nonce Paolini, Chairman and CEO Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 8.4 Million Management For For 19 Authorize Capitalization of Reserves of Up to EUR 400 Million for Bonus Issue or Increase in Par Value Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.2 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 4.2 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For Against 23 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Capital Increase of Up to EUR 4.2 Million for Future Exchange Offers Management For For 26 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 8.4 Million Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Amend Article 22 of Bylaws Re: Absence of Double Voting Rights Management For For 29 Amend Article 10 of Bylaws Re: Length of Terms for Directors (Excluding Employee Representatives) Management For Against 30 Amend Article 21 of Bylaws Re: Attendance to General Meetings Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Dan Propper as Director for a Three Year Term Management For For 1.2 Reelect Ory Slonim as Director for a Three Year Term Management For Against 2.1 Reelect Joseph Nitzani as External Director and Approve Director's Remuneration Management For Against 2.2 Elect Jean-Michel Halfon as External Director and Approve Director's Remuneration Management For For 3.1 Approve Annual Cash Bonus Objectives for CEO and President, for 2014 and Onwards Management For For 3.2 Approve Grant Annual Equity Awards to CEO and President, Starting 2015 Management For For 4 Approve Purchase of D&O Liability Insurance Policie Management For For 5 Reappoint Kesselman & Kesselman as Auditors Management For For 6 Discuss Financial Statements and the Report of the Board for 2013 Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against THYSSENKRUPP AG Meeting Date:JAN 30, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.11 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014/2015 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7.1 Elect Ingrid Hengster to the Supervisory Board Management For For 7.2 Elect Hans-Peter Keitel to the Supervisory Board Management For For 7.3 Elect Ulrich Lehner to the Supervisory Board Management For For 7.4 Elect Rene Obermann to the Supervisory Board Management For For 7.5 Elect Bernhard Pellens to the Supervisory Board Management For For 7.6 Elect Carola Graefin von Schmettow to the Supervisory Board Management For For 7.7 Elect Carsten Spohr to the Supervisory Board Management For For 7.8 Elect Jens Tischendorf to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For UBS GROUP AG Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income and Dividends of CHF 0.50 per Share from Capital Contribution Reserves Management For For 2.2 Approve Supplementary Dividends of CHF 0.25 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 58.4 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 25 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect Axel Lehmann as Director Management For For 6.1g Reelect William Parrett as Director Management For For 6.1h Reelect Isabelle Romy as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Joseph Yam as Director Management For For 6.2 Elect Jes Staley as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Human Resources and Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Human Resources and Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Human Resources and Compensation Committee Management For For 6.3.4 Appoint Jes Staley as Member of the Human Resources and Compensation Committee Management For For 7 Approve Maximum Remuneration of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young as Auditors Management For For 8.3 Ratify BDO AG as Special Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNICREDIT SPA Meeting Date:MAY 13, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:UCG Security ID:T960AS101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Stock Dividend Program Management For For 4.a Fix Number of Directors Shareholder None For 4.b Fix Board Terms for Directors Shareholder None For 4.c.1 Slate 1 Submitted by Allianz SpA, Aabar Luxembourg Sarl, Fondazione Cassa di Risparmio di Torino, Carimonte Holding SpA, Fincal SpA, and Cofimar Srl Shareholder None Did Not Vote 4.c.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 5 Deliberations Pursuant to Article 2390 of Civil Code Re: Decisions Inherent to Authorization of Board Members to Assume Positions in Competing Companies Management For Against 6 Approve Remuneration of Directors Shareholder None Against 7 Approve Remuneration Report Management For For 8 Approve 2015 Group Incentive System Management For For 9 Approve Phantom Share Plan Management For For 10 Approve Severance Payments Policy Management For Against 11 Approve Group Employees Share Ownership Plan 2015 Management For For 12 Elect Angelo Rocco Bonissoni as Internal Auditor Shareholder None For 1 Authorize Capitalization of Reserves for a Bonus Issue Management For For 2 Amend Articles (Compensation Related) Management For For 3 Authorize Board to Increase Capital to Finance 2014 Group Incentive System Management For For 4 Authorize Board to Increase Capital to Finance 2015 Group Incentive System Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against UNIQA INSURANCE GROUP AG Meeting Date:MAY 26, 2015 Record Date:MAY 16, 2015 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Walter Rothensteiner as Supervisory Board Member Management For For 7.2 Elect Christian Kuhn as Supervisory Board Member Management For For 7.3 Elect Erwin Hameseder as Supervisory Board Member Management For For 7.4 Elect Eduard Lechner as Supervisory Board Member Management For For 7.5 Elect Markus Andreewitch as Supervisory Board Member Management For For 7.6 Elect Ernst Burger as Supervisory Board Member Management For For 7.7 Elect Peter Gauper as Supervisory Board Member Management For For 7.8 Elect Johannes Schuster as Supervisory Board Member Management For For 7.9 Elect Kory Sorenson as Supervisory Board Member Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOESTALPINE AG Meeting Date:JUL 02, 2014 Record Date:JUN 22, 2014 Meeting Type:ANNUAL Ticker:VOE Security ID:A9101Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify Grant Thornton Unitreu GmbH as Auditors Management For For 6.1 Elect Franz Gasselsberger as Supervisory Board Member Management For For 6.2 Elect Hans-Peter Hange as Supervisory Board Member Management For For 6.3 Elect Michael Kutschera as Supervisory Board Member Management For For 6.4 Elect Joachim Lemppenau as Supervisory Board Member Management For For 6.5 Elect Helga Nowotny as Supervisory Board Member Management For For 6.6 Elect Josef Peischer as Supervisory Board Member Management For For 6.7 Elect Heinrich Schaller as Supervisory Board Member Management For For 6.8 Elect Michael Schwarzkopf as Supervisory Board Member Management For For 7 Authorize Creation of Pool of Capital Amounting to 40 Percent of Subscribed Capital with Preemptive Rights Management For For 8 Approve Creation of Pool of Capital Amounting to 10 Percent of Subscribed Capital without Preemptive Rights Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights Management For For 10 Approve Cancellation of Conditional Capital Pool from AGM 2009; Approve Creation of Conditional Capital Pool to Guarantee Conversion Rights Management For For VOSSLOH AG Meeting Date:MAY 20, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:VOS Security ID:D9494V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2014 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 5 Elect Ulrich Harnacke to the Supervisory Board Management For For XINYI GLASS HOLDINGS LTD. Meeting Date:JAN 15, 2015 Record Date:JAN 12, 2015 Meeting Type:SPECIAL Ticker:00868 Security ID:G9828G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Share Option Scheme Management For Against XINYI GLASS HOLDINGS LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:00868 Security ID:G9828G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Lee Shing Kan as Director Management For For 3A2 Elect Li Ching Wai as Director Management For For 3A3 Elect Ng Ngan Ho as Director Management For For 3A4 Elect Lam Kwong Siu as Director Management For For 3A5 Elect Wong Chat Chor, Samuel as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5A Authorize Repurchase of Issued Share Capital Management For For 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Reissuance of Repurchased Shares Management For Against XL GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Michael S. McGavick Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Suzanne B. Labarge Management For For 1.7 Elect Director Anne Stevens Management For For 1.8 Elect Director John M. Vereker Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For For Franklin Mutual Quest Fund AGEAS SA/NV Meeting Date:APR 29, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.55 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Discuss and Approve Remuneration Report Management For For 4.1 Elect Christophe Boizard as Executive Director Management For For 4.2 Elect Filip Coremans as Executive Director Management For For 4.3 Reelect Jozef De Mey as Independent Non-Executive Director Management For For 4.4 Reelect Guy de Selliers as Independent Non-Executive Director Management For For 4.5 Reelect Lionel Perl as Independent Non-Executive Director Management For For 4.6 Reelect Jan Zegering Hadders as Independent Non-Executive Director Management For For 4.7 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5.1 Approve Cancellation of 7,217,759 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 5.2.3 Insert New Article 6bis Re: Issue Premiums Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 11 Re: Deliberations and Decisions Management For For 5.5 Amend Article 12 Re: Management of the Company Management For For 5.6 Amend Article 13 Re: Representation Management For For 5.7 Amend Article 15 Re: General Meeting of Shareholders Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Proposal to Cancel all VVPR Strips Management For For 8 Close Meeting Management None None ALLY FINANCIAL INC. Meeting Date:JUL 17, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Mayree C. Clark Management For For 1.4 Elect Director Stephen A. Feinberg Management For Withhold 1.5 Elect Director Kim S. Fennebresque Management For For 1.6 Elect Director Gerald Greenwald Management For For 1.7 Elect Director Marjorie Magner Management For For 1.8 Elect Director Mathew Pendo Management For For 1.9 Elect Director John J. Stack Management For For 1.10 Elect Director Michael A. Carpenter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALLY FINANCIAL INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Mayree C. Clark Management For For 1.4 Elect Director Stephen A. Feinberg Management For For 1.5 Elect Director Kim S. Fennebresque Management For For 1.6 Elect Director Marjorie Magner Management For For 1.7 Elect Director Mathew Pendo Management For For 1.8 Elect Director John J. Stack Management For For 1.9 Elect Director Jeffrey J. Brown Management For For 1.10 Elect Director Kenneth J. Bacon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Tax Asset Protection Plan Management For For ALTRIA GROUP, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Against Against 7 Inform Poor and Less Educated on Health Consequences of Tobacco Shareholder Against Against 8 Report on Green Tobacco Sickness Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For APACHE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George D. Lawrence Management For For 2 Elect Director John E. Lowe Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Proxy Access Shareholder For For ARKEMA Meeting Date:JUN 02, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AKE Security ID:F0392W125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.85 per Share Management For For 4 Approve Stock Dividend Program (New Shares) Management For Against 5 Approve Auditors' Special Report on Related-Party Transactions Management For For 6 Reelect Victoire de Margerie as Director Management For For 7 Reelect Francois Enaud as Director Management For For 8 Reelect Laurent Mignon as Director Management For For 9 Advisory Vote on Compensation of Thierry Le Henaff, Chairman and CEO Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 12 Amend Article 16 of Bylaws Re: Attendance at General Meetings Management For For 13 Amend Article 10 of Bylaws Re: Age Limit for Directors Management For For 14 Elect Helene Leroy-Moreau as Director Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For AVON PRODUCTS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Maria Elena Lagomasino Management For For 1.7 Elect Director Sara Mathew Management For For 1.8 Elect Director Helen McCluskey Management For For 1.9 Elect Director Sheri McCoy Management For For 1.10 Elect Director Charles H. Noski Management For For 1.11 Elect Director Gary M. Rodkin Management For For 1.12 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For B/E AEROSPACE, INC. Meeting Date:SEP 10, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director Jonathan M. Schofield Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BARCLAYS PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Crawford Gillies as Director Management For For 4 Elect John McFarlane as Director Management For For 5 Re-elect Mike Ashley as Director Management For For 6 Re-elect Tim Breedon as Director Management For For 7 Re-elect Reuben Jeffery III as Director Management For For 8 Re-elect Antony Jenkins as Director Management For For 9 Re-elect Wendy Lucas-Bull as Director Management For For 10 Re-elect Tushar Morzaria as Director Management For For 11 Re-elect Dambisa Moyo as Director Management For For 12 Re-elect Frits van Paasschen as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BB&T CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 18, 2015 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director Ronald E. Deal Management For For 1.5 Elect Director James A. Faulkner Management For For 1.6 Elect Director I. Patricia Henry Management For For 1.7 Elect Director John P. Howe, III Management For For 1.8 Elect Director Eric C. Kendrick Management For For 1.9 Elect Director Kelly S. King Management For For 1.10 Elect Director Louis B. Lynn Management For For 1.11 Elect Director Edward C. Milligan Management For For 1.12 Elect Director Charles A. Patton Management For For 1.13 Elect Director Nido R. Qubein Management For For 1.14 Elect Director Tollie W. Rich, Jr. Management For For 1.15 Elect Director Thomas E. Skains Management For For 1.16 Elect Director Thomas N. Thompson Management For For 1.17 Elect Director Edwin H. Welch Management For For 1.18 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Political Contributions Shareholder Against For 5 Claw-back of Payments under Restatements Shareholder Against For BNP PARIBAS SA Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Pierre Andre de Chalendar as Director Management For For 7 Reelect Denis Kessler as Director Management For Against 8 Reelect Laurence Parisot as Director Management For Against 9 Ratify Appointment of Jean Lemierre as Director Management For For 10 Advisory Vote on Compensation of Jean Lemierre, Chairman since Dec. 1, 2014 Management For For 11 Advisory Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 12 Advisory Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 13 Advisory Vote on Compensation of Francois Villeroy de Galhau, Vice-CEO Management For For 14 Advisory Vote on Compensation of Baudouin Prot, Chairman until Dec. 1, 2014 Management For For 15 Advisory Vote on Compensation of Georges Chodron de Courcel, Vice-CEO until June 30, 2014 Management For Against 16 Advisory Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 18 Amend Article 18 of Bylaws Re: Absence of Double-Voting Rights Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect Karen de Segundo as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Savio Kwan as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Re-elect Richard Tubb as Director Management For For 16 Elect Sue Farr as Director Management For For 17 Elect Pedro Malan as Director Management For For 18 Elect Dimitri Panayotopoulos as Director Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAESARS ACQUISITION COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:CACQ Security ID:12768T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don Kornstein Management For For 1.2 Elect Director Karl Peterson Management For For 1.3 Elect Director David Sambur Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For CAESARS ENTERTAINMENT CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:CZR Security ID:127686103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary Loveman Management For For 1.2 Elect Director David Bonderman Management For For 1.3 Elect Director Marc Rowan Management For For 1.4 Elect Director Christopher Williams Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CAPMARK FINANCIAL GROUP INC. Meeting Date:JUN 17, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:CPMK Security ID:140661109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles H. Cremens Management For For 1.2 Elect Director Eugene I. Davis Management For For 1.3 Elect Director Thomas L. Fairfield Management For For 1.4 Elect Director Thomas F. Maher Management For For 1.5 Elect Director Steven H. Nave Management For For 1.6 Elect Director Scott A. Schroepfer Management For For 2 Change Company Name to Bluestem Group Inc. Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:AUG 22, 2014 Record Date:JUL 23, 2014 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Zhang Yuzhuo as Director Management For For 1b Elect Ling Wen as Director Management For For 1c Elect Han Jianguo as Director Management For For 1d Elect Wang Xiaolin as Director Management For For 1e Elect Chen Hongsheng as Director Management For For 1f Elect Wu Ruosi as Director Management For For 2a Elect Fan Hsu Lai Tai as Director Management For For 2b Elect Gong Huazhang as Director Management For For 2c Elect Guo Peizhang as Director Management For For 3a Elect Zhai Richeng as Supervisor Management For For 3b Elect Tang Ning as Supervisor Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP and Deloitte Touche Tohmatsu as PRC and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Debt Financing Instruments Shareholder None For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For CIT GROUP INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Ellen R. Alemany Management For For 1c Elect Director Michael J. Embler Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director David M. Moffett Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director Marianne Miller Parrs Management For For 1h Elect Director Gerald Rosenfeld Management For For 1i Elect Director John R. Ryan Management For For 1j Elect Director Sheila A. Stamps Management For For 1k Elect Director Seymour Sternberg Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For CITIZENS FINANCIAL GROUP INC. Meeting Date:MAY 05, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Anthony Di Iorio Management For For 1.4 Elect Director Robert Gillespie Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For Withhold 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Amendment to Articles of Association Management For For 5 Creation of Distributable Reserves of New Medtronic Management For For 6 Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:COURT Ticker:COV Security ID:G2554F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CREDIT SUISSE GROUP AG Meeting Date:APR 24, 2015 Record Date: Meeting Type:ANNUAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 1.2 Approve Remuneration Report (Non-Binding) Management For For 1.3 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 0.70 per Share from Capital Contribution Reserves in the Form of Either a Scrip Dividend or a Cash Contribution Management For For 4.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 12 Million Management For Against 4.2.1 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 32 Million Management For For 4.2.2 Approve Variable Remuneration of Executive Committee in the Amount of CHF 39.1 Million Management For For 5 Approve Creation of CHF 6.4 Million Pool of Capital without Preemptive Rights Management For For 6.1a Reelect Urs Rohner as Director and Board Chairman Management For For 6.1b Reelect Jassim Al Thani as Director Management For For 6.1c Reelect Iris Bohnet as Director Management For For 6.1d Reelect Noreen Doyle as Director Management For For 6.1e Reelect Andreas Koopmann as Director Management For For 6.1f Reelect Jean Lanier as Director Management For For 6.1g Reelect Kai Nargolwala as Director Management For For 6.1h Reelect Severin Schwan as Director Management For For 6.1i Reelect Richard Thornburgh as Director Management For For 6.1j Reelect Sebastian Thrun as Director Management For For 6.1k Reelect John Tiner as Director Management For For 6.1l Elect Seraina Maag as Director Management For For 6.2.1 Appoint Iris Bohnet as Member of the Compensation Committee Management For For 6.2.2 Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 6.2.3 Appoint Jean Lanier as Member of the Compensation Committee Management For For 6.2.4 Appoint Kai Nargolwala as Member of the Compensation Committee Management For For 6.3 Ratify KPMG AG as Auditors Management For For 6.4 Ratify BDO AG as Special Auditor Management For For 6.5 Designate Andreas Keller as Independent Proxy Management For For 7 Transact Other Business (Voting) Management For Against DIRECTV Meeting Date:SEP 25, 2014 Record Date:JUL 29, 2014 Meeting Type:SPECIAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For EASTMAN KODAK COMPANY Meeting Date:MAY 12, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KODK Security ID:277461406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark S. Burgess Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director James V. Continenza Management For For 1.4 Elect Director Matthew A. Doheny Management For For 1.5 Elect Director John A. Janitz Management For For 1.6 Elect Director George Karfunkel Management For For 1.7 Elect Director Jason New Management For For 1.8 Elect Director William G. Parrett Management For For 1.9 Elect Director Derek Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For Withhold 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For Withhold 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For Withhold 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For Withhold 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide for Cumulative Voting Shareholder Against Against GUARANTY BANCORP Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward B. Cordes Management For For 1b Elect Director John M. Eggemeyer Management For For 1c Elect Director Keith R. Finger Management For For 1d Elect Director Stephen D. Joyce Management For For 1e Elect Director Gail H. Klapper Management For For 1f Elect Director Stephen G. McConahey Management For For 1g Elect Director Paul W. Taylor Management For For 1h Elect Director W. Kirk Wycoff Management For For 1i Elect Director Albert C. Yates Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For HOLCIM LTD. Meeting Date:MAY 08, 2015 Record Date: Meeting Type:SPECIAL Ticker:HOLN Security ID:H36940130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Issuance of Up to 264.2 Million New Shares Without Preemptive Rights in Connection with Merger with Lafarge Management For For 1.2 Approve Creation of CHF 264.2 Million Pool of Capital without Preemptive Rights for the Purpose of a Re-Opened Exchange Offer or Squeeze-Out Management For For 2 Approve Creation of CHF 59.1 Million Pool of Capital with Preemptive Rights for Stock Dividend Management For For 3 Amend Articles Re: Change Company Name; Nomination, Compensation & Governance Committee Management For For 4.1 Elect Bruno Lafont as Director Management For For 4.2 Elect Paul Desmarais as Director Management For For 4.3 Elect Gerard Lamarche as Director Management For For 4.4 Elect Nassef Sawiris as Director Management For For 4.5 Elect Philippe Dauman as Director Management For For 4.6 Elect Oscar Fanjul as Director Management For For 4.7 Elect Bertrand Collomb as Director Management For For 5.1 Appoint Paul Desmarais as Member of the Compensation Committee Management For For 5.2 Appoint Oscar Fanjul as Member of the Compensation Committee Management For For 6.1 Approve Remuneration of Directors in the Amount of CHF 6.95 Million Management For For 6.2 Approve Remuneration of Executive Committee in the Amount of CHF 40.5 Million Management For For 7 Transact Other Business (Voting) Management For Against IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 28, 2015 Record Date:JAN 26, 2015 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Dr Ken Burnett as Director Management For For 6 Re-elect Alison Cooper as Director Management For For 7 Re-elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Matthew Phillips as Director Management For For 10 Re-elect Oliver Tant as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Karen Witts as Director Management For For 13 Re-elect Malcolm Wyman as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 28, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Certain US Cigarette and E-cigarette Brands and Assets Management For For KONINKLIJKE KPN NV Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Intention to Appoint Frank van der Post to Management Board Management None None 2b Approve Cash and Stock Awards to Van Der Post of EUR 1.19 Million Management For For 3 Other Business (Non-Voting) Management None None KONINKLIJKE KPN NV Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.07 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Appoint Ernst & Young Accountants LLP as External Auditors Re: Financial Year 2016 Management For For 10 Opportunity to Make Recommendations Management None None 11 Proposal to Elect Jolande Sap to Supervisory Board Management For For 12 Proposal to Elect Peter Hartman to Supervisory Board Management For For 13 Announce Vacancies on the Supervisory Board Arising in 2016 Management None None 14 Approve Remuneration of the Supervisory Board Strategy & Organization Committee Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None LORILLARD, INC. Meeting Date:JAN 28, 2015 Record Date:DEC 08, 2014 Meeting Type:SPECIAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MEDTRONIC, INC. Meeting Date:AUG 21, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Scott C. Donnelly Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Preetha Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Management For For 7 Reduce Supermajority Vote Requirement for Removal of Directors Management For For 8 Reduce Supermajority Vote Requirement for Amendment of Articles Management For For MEDTRONIC, INC. Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NEW MEDIA INVESTMENT GROUP INC. Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:NEWM Security ID:64704V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Laurence Tarica Management For For 2 Ratify Ernst & Young LLP, as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NRG ENERGY, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Spencer Abraham Management For For 1.2 Elect Director Kirbyjon H. Caldwell Management For For 1.3 Elect Director Lawrence S. Coben Management For For 1.4 Elect Director Howard E. Cosgrove Management For For 1.5 Elect Director David Crane Management For For 1.6 Elect Director Terry G. Dallas Management For For 1.7 Elect Director William E. Hantke Management For For 1.8 Elect Director Paul W. Hobby Management For For 1.9 Elect Director Edward R. Muller Management For For 1.10 Elect Director Anne C. Schaumburg Management For For 1.11 Elect Director Evan J. Silverstein Management For For 1.12 Elect Director Thomas H. Weidemeyer Management For For 1.13 Elect Director Walter R. Young Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Werner Geissler Management For For 1.5 Elect Director Jennifer Li Management For For 1.6 Elect Director Jun Makihara Management For For 1.7 Elect Director Sergio Marchionne Management For For 1.8 Elect Director Kalpana Morparia Management For For 1.9 Elect Director Lucio A. Noto Management For For 1.10 Elect Director Frederik Paulsen Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Stephen M. Wolf Management For For 2 Ratify PricewaterhouseCoopers SA as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Against Against PINNACLE ENTERTAINMENT, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:PROXY CONTEST Ticker:PNK Security ID:723456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1a Elect Director Charles L. Atwood Management For For 1b Elect Director Stephen C. Comer Management For For 1c Elect Director Bruce A. Leslie Management For For 1d Elect Director James L. Martineau Management For For 1e Elect Director Desiree Rogers Management For For 1f Elect Director Anthony M. Sanfilippo Management For For 1g Elect Director Jaynie M. Studenmund Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Increase Authorized Common Stock Management For For 6 Renew Shareholder Rights Plan (Poison Pill) Management For For 7 Approve Right of Shareholder to Approve Amendments for Spin-off Entity Bylaws Shareholder Against Against 8 Require a Majority Vote for the Election of Directors for Spin-off Entity Shareholder Against Against 9 Require Shareholder to Call Special Meetings for Spin-off Entity Shareholder Against Against 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote for Spin-off Entity Shareholder Against Against 11 Require Shareholder to Approve Opt-in State Anti-Takeover Statutes for Spin-off Entity Shareholder Against Against 12 Remove Ability of Board to Amend Bylaws Shareholder Against Against 13 Require Majority Vote of Then-Outstanding Shares of Capital Stock to Approve Bylaw Amendments Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1a Management Nominee - Charles L. Atwood Shareholder None Did Not Vote 1b Management Nominee - Stephen C. Comer Shareholder None Did Not Vote 1c Management Nominee - Bruce A. Leslie Shareholder None Did Not Vote 1d Management Nominee - James L. Martineau Shareholder None Did Not Vote 1e Management Nominee - Desiree Rogers Shareholder None Did Not Vote 1f Management Nominee - Anthony M. Sanfilippo Shareholder None Did Not Vote 1g Management Nominee - Jaynie M. Studenmund Shareholder None Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Ratify Ernst & Young LLP as Auditors Management None Did Not Vote 4 Approve Omnibus Stock Plan Management None Did Not Vote 5 Increase Authorized Common Stock Management None Did Not Vote 6 Renew Shareholder Rights Plan (Poison Pill) Management None Did Not Vote 7 Approve Right of Shareholder to Approve Amendments for Spin-off Entity Bylaws Shareholder For Did Not Vote 8 Require a Majority Vote for the Election of Directors for Spin-off Entity Shareholder For Did Not Vote 9 Require Shareholder to Call Special Meetings for Spin-off Entity Shareholder For Did Not Vote 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote for Spin-off Entity Shareholder For Did Not Vote 11 Require Shareholder to Approve Opt-in State Anti-Takeover Statutes for Spin-off Entity Shareholder For Did Not Vote 12 Remove Ability of Board to Amend Bylaws Shareholder For Did Not Vote 13 Require Majority Vote of Then-Outstanding Shares of Capital Stock to Approve Bylaw Amendments Shareholder For Did Not Vote ROWAN COMPANIES PLC Meeting Date:AUG 15, 2014 Record Date:JUN 19, 2014 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For ROWAN COMPANIES PLC Meeting Date:MAY 01, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Thomas P. Burke as Director Management For For 1b Elect William T. Fox, III as Director Management For For 1c Elect Graham Hearne as Director Management For For 1d Elect Thomas R. Hix as Director Management For For 1e Elect Suzanne P. Nimocks as Director Management For For 1f Elect P. Dexter Peacock as Director Management For For 1g Elect John J. Quicke as Director Management For For 1h Elect W. Matt Ralls as Director Management For For 1i Elect Tore I. Sandvold as Director Management For For 2 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 3 Reappoint Deloitte LLP as U.K. Auditors Management For For 4 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For RSA INSURANCE GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Martin Scicluna as Director Management For For 5 Re-elect Stephen Hester as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RTL GROUP S.A. Meeting Date:APR 15, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RTL Security ID:L80326108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2.1 Approve Financial Statements Management For For 2.2 Approve Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends of EUR 5.50 Per Share Management For For 4.1 Approve Discharge of Directors Management For For 4.2 Approve Discharge of Auditors Management For For 5.1 Approve Cooptation of Thomas Gotz as Non-Executive Director Management For Against 5.2a Reelect Anke Schaferkordt as Executive Director Management For For 5.2b Reelect Guillaume de Posch as Executive Director Management For For 5.2c Reelect Elmar Heggen as Executive Director Management For Against 5.3a Reelect Achim Berg as Non-Executive Director Management For Against 5.3b Reelect Thomas Gotz as Non-Executive Director Management For Against 5.3c Reelect Bernd Kundrun as Non-Executive Director Management For Against 5.3d Reelect Jonathan F. Miller as Non-Executive Director Management For For 5.3e Reelect Thomas Rabe as Non-Executive Director Management For Against 5.3f Reelect Jacques Santer as Non-Executive Director Management For For 5.3g Reelect Rolf Schmidt-Holtz as Non-Executive Director Management For Against 5.3h Reelect James Sing as Non-Executive Director Management For For 5.3i Reelect Martin Taylor as Non-Executive Director Management For Against 5.4 Renew Appointment PricewaterhouseCoopers as Auditor Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Han-Joong as Outside Director Management For For 2.1.2 Elect Lee Byung-Gi as Outside Director Management For For 2.2 Elect Kwon Oh-Hyun as Inside Director Management For For 2.3 Elect Kim Han-Joong as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNTRUST BANKS, INC. Meeting Date:APR 28, 2015 Record Date:FEB 19, 2015 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Beall, II Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director David H. Hughes Management For For 1.4 Elect Director M. Douglas Ivester Management For For 1.5 Elect Director Kyle Prechtl Legg Management For For 1.6 Elect Director William A. Linnenbringer Management For For 1.7 Elect Director Donna S. Morea Management For For 1.8 Elect Director David M. Ratcliffe Management For For 1.9 Elect Director William H. Rogers, Jr. Management For For 1.10 Elect Director Frank P. Scruggs, Jr. Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For SYMANTEC CORPORATION Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TALISMAN ENERGY INC. Meeting Date:FEB 18, 2015 Record Date:JAN 09, 2015 Meeting Type:SPECIAL Ticker:TLM Security ID:87425E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Plan of Arrangement Management For For TDC A/S Meeting Date:MAR 05, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Pierre Danon as Director Management For For 5c Reelect Stine Bosse as Director Management For For 5d Reelect Angus Porter as Director Management For For 5e Reelect Soren Sorensen as Director Management For For 5f Reelect Pieter Knook as Director Management For For 5g Elect Benoit Scheen as New Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve Remuneration of Directors Management For For 7c Amend Articles Re: Board-Related Management For For 8 Other Business Management None None TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Dan Propper as Director for a Three Year Term Management For For 1.2 Reelect Ory Slonim as Director for a Three Year Term Management For Against 2.1 Reelect Joseph Nitzani as External Director and Approve Director's Remuneration Management For Against 2.2 Elect Jean-Michel Halfon as External Director and Approve Director's Remuneration Management For For 3.1 Approve Annual Cash Bonus Objectives for CEO and President, for 2014 and Onwards Management For For 3.2 Approve Grant Annual Equity Awards to CEO and President, Starting 2015 Management For For 4 Approve Purchase of D&O Liability Insurance Policie Management For For 5 Reappoint Kesselman & Kesselman as Auditors Management For For 6 Discuss Financial Statements and the Report of the Board for 2013 Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against THYSSENKRUPP AG Meeting Date:JAN 30, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.11 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014/2015 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7.1 Elect Ingrid Hengster to the Supervisory Board Management For For 7.2 Elect Hans-Peter Keitel to the Supervisory Board Management For For 7.3 Elect Ulrich Lehner to the Supervisory Board Management For For 7.4 Elect Rene Obermann to the Supervisory Board Management For For 7.5 Elect Bernhard Pellens to the Supervisory Board Management For For 7.6 Elect Carola Graefin von Schmettow to the Supervisory Board Management For For 7.7 Elect Carsten Spohr to the Supervisory Board Management For For 7.8 Elect Jens Tischendorf to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For TIME WARNER CABLE INC. Meeting Date:OCT 09, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TRANSOCEAN LTD. Meeting Date:SEP 22, 2014 Record Date:SEP 03, 2014 Meeting Type:SPECIAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2 Elect Merrill A. "Pete" Miller, Jr. as Director Management For For TRANSOCEAN LTD. Meeting Date:MAY 15, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2014 Management For For 4 Approve Dividends of USD 0.60 per Share from Capital Contribution Reserves Management For For 5A Elect Glyn A. Barker as Director Management For For 5B Elect Vanessa C.L. Chang as Director Management For For 5C Elect Frederico F. Curado as Director Management For For 5D Elect Chadwick C. Deaton as Director Management For For 5E Elect Vincent J. Intrieri as Director Management For For 5F Elect Martin B. McNamara as Director Management For For 5G Elect Samuel J. Merksamer as Director Management For For 5H Elect Merrill A. 'Pete' Miller, Jr. as Director Management For For 5I Elect Edward R. Muller as Director Management For For 5J Elect Tan Ek Kia as Director Management For For 6 Elect Merrill A. 'Pete' Miller, Jr. as Board Chairman Management For For 7A Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 7B Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 7C Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 7D Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 8 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 9 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2015 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11A Approve Maximum Remuneration of Board of Directors for the Period Between the 2015 and 2016 Annual General Meetings in the Amount of USD 4.12 Million Management For For 11B Approve Maximum Remuneration of the Execution Management Team for Fiscal Year 2016 in the Amount of USD 29.62 Million Management For For 12 Approve Omnibus Stock Plan Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig A. Jacobson Management For For 1.2 Elect Director Laura R. Walker Management For For 2 Amend Certificate of Incorporation Management For For 3 Ratify Auditors Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Management For Against TRIBUNE MEDIA COMPANY Meeting Date:MAY 20, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TRCO Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Kreger Management For For 1.2 Elect Director Peter Liguori Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRIBUNE PUBLISHING COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:TPUB Security ID:896082104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Dibble Management For For 1.2 Elect Director Philip G. Franklin Management For For 1.3 Elect Director John H. Griffin, Jr. Management For For 1.4 Elect Director Eddy W. Hartenstein Management For For 1.5 Elect Director Renetta McCann Management For For 1.6 Elect Director Ellen Taus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect A. Michael Frinquelli as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 2.1 Elect Monica Cramer-Manhem as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Sheila Nicoll as Director for Olympus Reinsurance Company Ltd. Management For For 6.2 Elect Christine Repasy as Director for Olympus Reinsurance Company Ltd. Management For For 6.3 Elect Warren Trace as Director for Olympus Reinsurance Company Ltd. Management For For 7.1 Elect Monica Cramer-Manhem as Director for Star Re Ltd. Management For For 7.2 Elect Christine Repasy as Director for Star Re Ltd. Management For For 7.3 Elect Warren Trace as Director for Star Re Ltd. Management For For 7.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 8.1 Elect Stuart Liddell as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.2 Elect Sheila Nicoll as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.3 Elect Christine Repasy as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.4 Elect Warren Trace as Director for Alstead Reinsurance (SAC) Ltd. Management For For 9.1 Elect Monica Cramer-Manhem as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.2 Elect Jan Onselius as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.3 Elect Warren Trace as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.4 Elect Allan L. Waters as Director for Sirius Bermuda Insurance Company Ltd. Management For For 10.1 Elect Michael Dashfield as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.2 Elect Lars Ek as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.3 Elect Goran Thorstensson as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.4 Elect Allan L. Waters as Director for White Mountains Re Sirius Capital Ltd. Management For For 11.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 11.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 11.3 Elect Sheila Nicoll as Director for Split Rock Insurance, Ltd. Management For For 11.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 12.1 Elect Raymond Barrette as Director for Any New non-United States Operating Subsidiary Management For For 12.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary Management For For 12.3 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary Management For For 12.4 Elect Warren Trace as Director for Any New Non-United States Operating Subsidiary Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WHITING PETROLEUM CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Volker Management For For 1.2 Elect Director William N. Hahne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For Franklin Mutual Shares Fund ACE LIMITED Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Mary A. Cirillo Management For For 5.5 Elect Director Michael P. Connors Management For For 5.6 Elect Director John Edwardson Management For For 5.7 Elect Director Peter Menikoff Management For For 5.8 Elect Director Leo F. Mullin Management For For 5.9 Elect Director Kimberly Ross Management For For 5.10 Elect Director Robert Scully Management For For 5.11 Elect Director Eugene B. Shanks, Jr. Management For For 5.12 Elect Director Theodore E. Shasta Management For For 5.13 Elect Director David Sidwell Management For For 5.14 Elect Director Olivier Steimer Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For For 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint John Edwardson as Member of the Compensation Committee Management For For 7.4 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Amend Articles Re: Implement New Requirements Regarding Elections, Related Corporate Governance and Certain Other Matters Management For For 10 Amend Articles Re: Implement New Requirements Regarding the Compensation of the Board of Directors and Executive Management and Related Matters Management For For 11.1 Approve Compensation of the Board of Directors until the Next Annual General Meeting Management For For 11.2 Approve Compensation of Executive Management for the Next Calendar Year Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For For ALEXANDER'S, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ALX Security ID:014752109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Mandelbaum Management For For 1.2 Elect Director Arthur I. Sonnenblick Management For For 1.3 Elect Director Richard R. West Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For ALLEGHANY CORPORATION Meeting Date:APR 24, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John G. Foos Management For For 1b Elect Director William K. Lavin Management For For 1c Elect Director Phillip M. Martineau Management For For 1d Elect Director Raymond L.M. Wong Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLY FINANCIAL INC. Meeting Date:JUL 17, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Mayree C. Clark Management For For 1.4 Elect Director Stephen A. Feinberg Management For Withhold 1.5 Elect Director Kim S. Fennebresque Management For For 1.6 Elect Director Gerald Greenwald Management For For 1.7 Elect Director Marjorie Magner Management For For 1.8 Elect Director Mathew Pendo Management For For 1.9 Elect Director John J. Stack Management For For 1.10 Elect Director Michael A. Carpenter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALLY FINANCIAL INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Mayree C. Clark Management For For 1.4 Elect Director Stephen A. Feinberg Management For For 1.5 Elect Director Kim S. Fennebresque Management For For 1.6 Elect Director Marjorie Magner Management For For 1.7 Elect Director Mathew Pendo Management For For 1.8 Elect Director John J. Stack Management For For 1.9 Elect Director Jeffrey J. Brown Management For For 1.10 Elect Director Kenneth J. Bacon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Tax Asset Protection Plan Management For For ALTRIA GROUP, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Against Against 7 Inform Poor and Less Educated on Health Consequences of Tobacco Shareholder Against Against 8 Report on Green Tobacco Sickness Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Peter R. Fisher Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director Peter D. Hancock Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George D. Lawrence Management For For 2 Elect Director John E. Lowe Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Proxy Access Shareholder For For APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against AVON PRODUCTS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Maria Elena Lagomasino Management For For 1.7 Elect Director Sara Mathew Management For For 1.8 Elect Director Helen McCluskey Management For For 1.9 Elect Director Sheri McCoy Management For For 1.10 Elect Director Charles H. Noski Management For For 1.11 Elect Director Gary M. Rodkin Management For For 1.12 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For B/E AEROSPACE, INC. Meeting Date:SEP 10, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director Jonathan M. Schofield Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BARCLAYS PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Crawford Gillies as Director Management For For 4 Elect John McFarlane as Director Management For For 5 Re-elect Mike Ashley as Director Management For For 6 Re-elect Tim Breedon as Director Management For For 7 Re-elect Reuben Jeffery III as Director Management For For 8 Re-elect Antony Jenkins as Director Management For For 9 Re-elect Wendy Lucas-Bull as Director Management For For 10 Re-elect Tushar Morzaria as Director Management For For 11 Re-elect Dambisa Moyo as Director Management For For 12 Re-elect Frits van Paasschen as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Steve Thieke as Director Management For For 15 Re-elect Diane de Saint Victor as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BG GROUP PLC Meeting Date:MAY 05, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Helge Lund as Director Management For For 5 Re-elect Vivienne Cox as Director Management For For 6 Re-elect Pam Daley as Director Management For For 7 Re-elect Martin Ferguson as Director Management For For 8 Re-elect Andrew Gould as Director Management For For 9 Re-elect Baroness Hogg as Director Management For For 10 Re-elect Sir John Hood as Director Management For For 11 Re-elect Caio Koch-Weser as Director Management For For 12 Re-elect Lim Haw-Kuang as Director Management For For 13 Re-elect Simon Lowth as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect Karen de Segundo as Director Management For For 8 Re-elect Nicandro Durante as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Savio Kwan as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Re-elect Richard Tubb as Director Management For For 16 Elect Sue Farr as Director Management For For 17 Elect Pedro Malan as Director Management For For 18 Elect Dimitri Panayotopoulos as Director Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CATERPILLAR INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Review and Amend Human Rights Policies Shareholder Against Against 7 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against CIGNA CORPORATION Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Partridge Management For For 1.2 Elect Director James E. Rogers Management For For 1.3 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against For CIT GROUP INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Ellen R. Alemany Management For For 1c Elect Director Michael J. Embler Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director David M. Moffett Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director Marianne Miller Parrs Management For For 1h Elect Director Gerald Rosenfeld Management For For 1i Elect Director John R. Ryan Management For For 1j Elect Director Sheila A. Stamps Management For For 1k Elect Director Seymour Sternberg Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For CITIGROUP INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Peter B. Henry Management For For 1d Elect Director Franz B. Humer Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For For 1h Elect Director Anthony M. Santomero Management For For 1i Elect Director Joan E. Spero Management For For 1j Elect Director Diana L. Taylor Management For For 1k Elect Director William S. Thompson, Jr. Management For For 1l Elect Director James S. Turley Management For For 1m Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Claw-back of Payments under Restatements Shareholder Against Against 8 Limits for Directors Involved with Bankruptcy Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against CITIZENS FINANCIAL GROUP INC. Meeting Date:MAY 05, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Anthony Di Iorio Management For For 1.4 Elect Director Robert Gillespie Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For Withhold 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.20 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect John P. Elkann as Non-Executive Director Management For Against 3.d Reelect Mina Gerowin as Non- Executive Director Management For For 3.e Reelect Maria Patrizia Grieco as Non-Executive Director Management For For 3.f Reelect Leo W. Houle as Non-Executive Director Management For For 3.g Reelect Peter Kalantzis as Non-Executive Director Management For For 3.h Reelect John B. Lanaway as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacquiline Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Close Meeting Management None None COLUMBIA BANKING SYSTEM, INC. Meeting Date:APR 22, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director David A. Dietzler Management For For 1.1b Elect Director Melanie J. Dressel Management For For 1.1c Elect Director Craig D. Eerkes Management For For 1.1d Elect Director Ford Elsaesser Management For For 1.1e Elect Director Mark A. Finkelstein Management For For 1.1f Elect Director John P. Folsom Management For For 1.1g Elect Director Thomas M. Hulbert Management For For 1.1h Elect Director Michelle M. Lantow Management For For 1.1i Elect Director S. Mae Fujita Numata Management For For 1.1j Elect Director Elizabeth W. Seaton Management For For 1.1k Elect Director William T. Weyerhaeuser Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LL as Auditors Management For For CONSOL ENERGY INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brett Harvey Management For Withhold 1.2 Elect Director Nicholas J. DeIuliis Management For For 1.3 Elect Director Philip W. Baxter Management For For 1.4 Elect Director Alvin R. Carpenter Management For For 1.5 Elect Director William E. Davis Management For For 1.6 Elect Director David C. Hardesty, Jr. Management For Withhold 1.7 Elect Director Maureen E. Lally-Green Management For For 1.8 Elect Director Gregory A. Lanham Management For For 1.9 Elect Director John T. Mills Management For For 1.10 Elect Director William P. Powell Management For For 1.11 Elect Director William N. Thorndike, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For CVS HEALTH CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against DIRECTV Meeting Date:SEP 25, 2014 Record Date:JUL 29, 2014 Meeting Type:SPECIAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For FCB FINANCIAL HOLDINGS, INC. Meeting Date:MAY 27, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:FCB Security ID:30255G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kent S. Ellert Management For For 1.2 Elect Director Howard R. Curd Management For For 1.3 Elect Director Gerald Luterman Management For For 1.4 Elect Director Paul Anthony Novelly Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For FEDERAL SIGNAL CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:FSS Security ID:313855108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Goodwin Management For For 1.2 Elect Director Paul W. Jones Management For For 1.3 Elect Director Bonnie C. Lind Management For For 1.4 Elect Director Dennis J. Martin Management For For 1.5 Elect Director Richard R. Mudge Management For For 1.6 Elect Director William F. Owens Management For For 1.7 Elect Director Brenda L. Reichelderfer Management For For 1.8 Elect Director John L. Workman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For FORESTAR GROUP INC. Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:FOR Security ID:346233109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Currie Management For For 1.2 Elect Director Charles W. Matthews Management For For 1.3 Elect Director James A. Rubright Management For For 1.4 Elect Director Daniel B. Silvers Management For For 1.5 Elect Director David L. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Declassify the Board of Directors Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For Withhold 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For Withhold 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For Withhold 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For Withhold 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide for Cumulative Voting Shareholder Against Against GUARANTY BANCORP Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T607 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward B. Cordes Management For For 1b Elect Director John M. Eggemeyer Management For For 1c Elect Director Keith R. Finger Management For For 1d Elect Director Stephen D. Joyce Management For For 1e Elect Director Gail H. Klapper Management For For 1f Elect Director Stephen G. McConahey Management For For 1g Elect Director Paul W. Taylor Management For For 1h Elect Director W. Kirk Wycoff Management For For 1i Elect Director Albert C. Yates Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For HEWLETT-PACKARD COMPANY Meeting Date:MAR 18, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc L. Andreessen Management For For 1b Elect Director Shumeet Banerji Management For For 1c Elect Director Robert R. Bennett Management For For 1d Elect Director Rajiv L. Gupta Management For For 1e Elect Director Klaus Kleinfeld Management For For 1f Elect Director Raymond J. Lane Management For For 1g Elect Director Ann M. Livermore Management For For 1h Elect Director Raymond E. Ozzie Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director James A. Skinner Management For For 1l Elect Director Margaret C. Whitman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HOSPIRA, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Irving W. Bailey, II Management For For 1.1b Elect Director F. Michael Ball Management For For 1.1c Elect Director Barbara L. Bowles Management For For 1.1d Elect Director William G. Dempsey Management For For 1.1e Elect Director Dennis M. Fenton Management For For 1.1f Elect Director Roger W. Hale Management For For 1.1g Elect Director Heino von Prondzynski Management For For 1.1h Elect Director Jacque J. Sokolov Management For For 1.1i Elect Director John C. Staley Management For For 1.1j Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HOSPIRA, INC. Meeting Date:MAY 13, 2015 Record Date:APR 08, 2015 Meeting Type:SPECIAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:APR 30, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Miller Management For For 1.2 Elect Director C. Michael Petters Management For For 1.3 Elect Director Karl M. von der Heyden Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 28, 2015 Record Date:JAN 26, 2015 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Dr Ken Burnett as Director Management For For 6 Re-elect Alison Cooper as Director Management For For 7 Re-elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Matthew Phillips as Director Management For For 10 Re-elect Oliver Tant as Director Management For For 11 Re-elect Mark Williamson as Director Management For For 12 Elect Karen Witts as Director Management For For 13 Re-elect Malcolm Wyman as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 28, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Certain US Cigarette and E-cigarette Brands and Assets Management For For ING GROEP NV Meeting Date:MAY 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Discussion on Company's Corporate Governance Structure Management None None 2f Adopt Financial Statements Management For For 3a Receive Explanation on Company's Reserves and Dividend Policy Management None None 3b Approve Dividends of EUR 0.12 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Approve Amendments to Remuneration Policy Management For For 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6 Ratify KPMG as Auditors Management For For 7a Elect Gheorghe to Supervisory Board Management For For 7b Reelect Kuiper to Supervisory Board Management For For 7c Reelect Breukink to Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 9a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 10 Other Business (Non-Voting) and Closing Management None None INTERNATIONAL PAPER COMPANY Meeting Date:MAY 11, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director William J. Burns Management For For 1c Elect Director Ahmet C. Dorduncu Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Jay L. Johnson Management For For 1f Elect Director Stacey J. Mobley Management For For 1g Elect Director Joan E. Spero Management For For 1h Elect Director Mark S. Sutton Management For For 1i Elect Director John L. Townsend, III Management For For 1j Elect Director William G. Walter Management For For 1k Elect Director J. Steven Whisler Management For For 1l Elect Director Ray G. Young Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against For 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For KB FINANCIAL GROUP INC. Meeting Date:NOV 21, 2014 Record Date:OCT 14, 2014 Meeting Type:SPECIAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Yoon Jong-Kyoo as CEO Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-independent Non-executive Director Management For For 3.2 Elect Choi Young-Hwi as Outside Director Management For For 3.3 Elect Choi Woon-Yeol as Outside Director Management For For 3.4 Elect Yoo Suk-Ryeol as Outside Director Management For For 3.5 Elect Lee Byung-Nam as Outside Director Management For For 3.6 Elect Park Jae-Ha as Outside Director Management For For 3.7 Elect Kim Eunice Kyunghee as Outside Director Management For For 3.8 Elect Han Jong-Soo as Outside Director Management For For 4.1 Elect Choi Young-Hwi as Member of Audit Committee Management For For 4.2 Elect Choi Woon-Yeol as Member of Audit Committee Management For For 4.3 Elect Kim Eunice Kyunghee as Member of Audit Committee Management For For 4.4 Elect Han Jong-Soo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KONINKLIJKE KPN NV Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Intention to Appoint Frank van der Post to Management Board Management None None 2b Approve Cash and Stock Awards to Van Der Post of EUR 1.19 Million Management For For 3 Other Business (Non-Voting) Management None None KONINKLIJKE KPN NV Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.07 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Appoint Ernst & Young Accountants LLP as External Auditors Re: Financial Year 2016 Management For For 10 Opportunity to Make Recommendations Management None None 11 Proposal to Elect Jolande Sap to Supervisory Board Management For For 12 Proposal to Elect Peter Hartman to Supervisory Board Management For For 13 Announce Vacancies on the Supervisory Board Arising in 2016 Management None None 14 Approve Remuneration of the Supervisory Board Strategy & Organization Committee Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None LORILLARD, INC. Meeting Date:JAN 28, 2015 Record Date:DEC 08, 2014 Meeting Type:SPECIAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MARATHON OIL CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Gregory H. Boyce Management For For 1.1b Elect Director Pierre Brondeau Management For For 1.1c Elect Director Chadwick C. Deaton Management For For 1.1d Elect Director Marcela E. Donadio Management For For 1.1e Elect Director Philip Lader Management For For 1.1f Elect Director Michael E. J. Phelps Management For For 1.1g Elect Director Dennis H. Reilley Management For For 1.1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against 5 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against MEADWESTVACO CORPORATION Meeting Date:JUN 24, 2015 Record Date:MAY 04, 2015 Meeting Type:SPECIAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MEDTRONIC, INC. Meeting Date:AUG 21, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Scott C. Donnelly Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Preetha Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Management For For 7 Reduce Supermajority Vote Requirement for Removal of Directors Management For For 8 Reduce Supermajority Vote Requirement for Amendment of Articles Management For For MEDTRONIC, INC. Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For MERCK & CO., INC. Meeting Date:MAY 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against MURPHY OIL CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:MUR Security ID:626717102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director T. Jay Collins Management For For 1b Elect Director Steven A. Cosse Management For For 1c Elect Director Claiborne P. Deming Management For For 1d Elect Director Lawrence R. Dickerson Management For For 1e Elect Director Roger W. Jenkins Management For For 1f Elect Director James V. Kelley Management For For 1g Elect Director Walentin Mirosh Management For For 1h Elect Director R. Madison Murphy Management For For 1i Elect Director Jeffrey W. Nolan Management For For 1j Elect Director Neal E. Schmale Management For For 1k Elect Director Laura A. Sugg Management For For 1l Elect Director Caroline G. Theus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For NOKIA CORP. Meeting Date:MAY 05, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.14 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Elizabeth Doherty, Jouko Karvinen, Elizabeth Nelson, Risto Siilasmaa, and Kari Stadigh as Directors; Elect Simon Jiang as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 730 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NRG ENERGY, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Spencer Abraham Management For For 1.2 Elect Director Kirbyjon H. Caldwell Management For For 1.3 Elect Director Lawrence S. Coben Management For For 1.4 Elect Director Howard E. Cosgrove Management For For 1.5 Elect Director David Crane Management For For 1.6 Elect Director Terry G. Dallas Management For For 1.7 Elect Director William E. Hantke Management For For 1.8 Elect Director Paul W. Hobby Management For For 1.9 Elect Director Edward R. Muller Management For For 1.10 Elect Director Anne C. Schaumburg Management For For 1.11 Elect Director Evan J. Silverstein Management For For 1.12 Elect Director Thomas H. Weidemeyer Management For For 1.13 Elect Director Walter R. Young Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Werner Geissler Management For For 1.5 Elect Director Jennifer Li Management For For 1.6 Elect Director Jun Makihara Management For For 1.7 Elect Director Sergio Marchionne Management For For 1.8 Elect Director Kalpana Morparia Management For For 1.9 Elect Director Lucio A. Noto Management For For 1.10 Elect Director Frederik Paulsen Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Stephen M. Wolf Management For For 2 Ratify PricewaterhouseCoopers SA as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Against Against REED ELSEVIER PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Erik Engstrom as Director Management For For 7 Re-elect Anthony Habgood as Director Management For For 8 Re-elect Wolfhart Hauser as Director Management For For 9 Re-elect Adrian Hennah as Director Management For For 10 Re-elect Lisa Hook as Director Management For For 11 Re-elect Nick Luff as Director Management For For 12 Re-elect Robert Polet as Director Management For For 13 Re-elect Linda Sanford as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve the Proposed Reed Elsevier NV Resolutions on Amendments to the Corporate Structure Management For For 20 Approve Change of Company Name to RELX plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Han-Joong as Outside Director Management For For 2.1.2 Elect Lee Byung-Gi as Outside Director Management For For 2.2 Elect Kwon Oh-Hyun as Inside Director Management For For 2.3 Elect Kim Han-Joong as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SOCIETE GENERALE Meeting Date:MAY 19, 2015 Record Date:MAY 14, 2015 Meeting Type:ANNUAL Ticker:GLE Security ID:F43638141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Advisory Vote on Compensation of Frederic Oudea, Chairman and CEO Management For For 6 Advisory Vote on Compensation of Severin Cabannes, Jean Francois Sammarcelli and Bernardo Sanchez Incera, Vice CEOs Management For For 7 Advisory Vote on the Aggregate Remuneration Granted in 2014 to Certain Senior Management, Responsible Officers and Risk-Takers Management For For 8 Reelect Frederic Oudea as Director Management For For 9 Reelect Kyra Hazou as Director Management For For 10 Reelect Ana Maria Llopis Rivas as Director Management For For 11 Elect Barbara Dalibard as Director Management For For 12 Elect Gerard Mestrallet as Director Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect DirectorJames R. Balkcom, Jr. Management For For 1b Elect Director Kelly H. Barrett Management For For 1c Elect Director Archie L. Bransford, Jr. Management For For 1d Elect Director Kim M. Childers Management For For 1e Elect Director Ann Q. Curry Management For For 1f Elect Director Joseph W. Evans Management For For 1g Elect Director Virginia A. Hepner Management For For 1h Elect Director John D. Houser Management For For 1i Elect Director William D. McKnight Management For For 1j Elect Director Robert H. McMahon Management For For 1k Elect Director J. Daniel Speight, Jr. Management For For 1l Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Dixon Hughes Goodman LLP as Auditors Management For For STRYKER CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Howard E. Cox, Jr. Management For For 1.1b Elect Director Srikant M. Datar Management For For 1.1c Elect Director Roch Doliveux Management For For 1.1d Elect Director Louise L. Francesconi Management For For 1.1e Elect Director Allan C. Golston Management For For 1.1f Elect Director Kevin A. Lobo Management For For 1.1g Elect Director William U. Parfet Management For For 1.1h Elect Director Andrew K. Silvernail Management For For 1.1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNTRUST BANKS, INC. Meeting Date:APR 28, 2015 Record Date:FEB 19, 2015 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Beall, II Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director David H. Hughes Management For For 1.4 Elect Director M. Douglas Ivester Management For For 1.5 Elect Director Kyle Prechtl Legg Management For For 1.6 Elect Director William A. Linnenbringer Management For For 1.7 Elect Director Donna S. Morea Management For For 1.8 Elect Director David M. Ratcliffe Management For For 1.9 Elect Director William H. Rogers, Jr. Management For For 1.10 Elect Director Frank P. Scruggs, Jr. Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For SYMANTEC CORPORATION Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TALISMAN ENERGY INC. Meeting Date:FEB 18, 2015 Record Date:JAN 09, 2015 Meeting Type:SPECIAL Ticker:TLM Security ID:87425E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Plan of Arrangement Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Dan Propper as Director for a Three Year Term Management For For 1.2 Reelect Ory Slonim as Director for a Three Year Term Management For Against 2.1 Reelect Joseph Nitzani as External Director and Approve Director's Remuneration Management For Against 2.2 Elect Jean-Michel Halfon as External Director and Approve Director's Remuneration Management For For 3.1 Approve Annual Cash Bonus Objectives for CEO and President, for 2014 and Onwards Management For For 3.2 Approve Grant Annual Equity Awards to CEO and President, Starting 2015 Management For For 4 Approve Purchase of D&O Liability Insurance Policie Management For For 5 Reappoint Kesselman & Kesselman as Auditors Management For For 6 Discuss Financial Statements and the Report of the Board for 2013 Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against THE KROGER CO. Meeting Date:JUN 25, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:KR Security ID:501044101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nora A. Aufreiter Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director Susan J. Kropf Management For For 1d Elect Director David B. Lewis Management For For 1e Elect Director W. Rodney McMullen Management For For 1f Elect Director Jorge P. Montoya Management For For 1g Elect Director Clyde R. Moore Management For For 1h Elect Director Susan M. Phillips Management For For 1i Elect Director James A. Runde Management For For 1j Elect Director Ronald L. Sargent Management For For 1k Elect Director Bobby S. Shackouls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Policy Options to Reduce Antibiotic Use in Products Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 28, 2015 Record Date:JAN 30, 2015 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For For 1.2 Elect Director Paul W. Chellgren Management For For 1.3 Elect Director Marjorie Rodgers Cheshire Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Andrew T. Feldstein Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director Donald J. Shepard Management For For 1.11 Elect Director Lorene K. Steffes Management For For 1.12 Elect Director Dennis F. Strigl Management For For 1.13 Elect Director Thomas J. Usher Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THYSSENKRUPP AG Meeting Date:JAN 30, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.11 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014/2015 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7.1 Elect Ingrid Hengster to the Supervisory Board Management For For 7.2 Elect Hans-Peter Keitel to the Supervisory Board Management For For 7.3 Elect Ulrich Lehner to the Supervisory Board Management For For 7.4 Elect Rene Obermann to the Supervisory Board Management For For 7.5 Elect Bernhard Pellens to the Supervisory Board Management For For 7.6 Elect Carola Graefin von Schmettow to the Supervisory Board Management For For 7.7 Elect Carsten Spohr to the Supervisory Board Management For For 7.8 Elect Jens Tischendorf to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For TIME WARNER CABLE INC. Meeting Date:OCT 09, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TIME WARNER INC. Meeting Date:JUN 19, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James L. Barksdale Management For For 1b Elect Director William P. Barr Management For For 1c Elect Director Jeffrey L. Bewkes Management For For 1d Elect Director Stephen F. Bollenbach Management For For 1e Elect Director Robert C. Clark Management For For 1f Elect Director Mathias Dopfner Management For For 1g Elect Director Jessica P. Einhorn Management For For 1h Elect Director Carlos M. Gutierrez Management For For 1i Elect Director Fred Hassan Management For For 1j Elect Director Kenneth J. Novack Management For For 1k Elect Director Paul D. Wachter Management For For 1l Elect Director Deborah C. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Board Oversight of Tobacco Use Depicted in Products Shareholder Against Against 6 Adopt Quantitative GHG Goals for Operations Shareholder Against Against TRANSOCEAN LTD. Meeting Date:SEP 22, 2014 Record Date:SEP 03, 2014 Meeting Type:SPECIAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2 Elect Merrill A. "Pete" Miller, Jr. as Director Management For For TRANSOCEAN LTD. Meeting Date:MAY 15, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2014 Management For For 4 Approve Dividends of USD 0.60 per Share from Capital Contribution Reserves Management For For 5A Elect Glyn A. Barker as Director Management For For 5B Elect Vanessa C.L. Chang as Director Management For For 5C Elect Frederico F. Curado as Director Management For For 5D Elect Chadwick C. Deaton as Director Management For For 5E Elect Vincent J. Intrieri as Director Management For For 5F Elect Martin B. McNamara as Director Management For For 5G Elect Samuel J. Merksamer as Director Management For For 5H Elect Merrill A. 'Pete' Miller, Jr. as Director Management For For 5I Elect Edward R. Muller as Director Management For For 5J Elect Tan Ek Kia as Director Management For For 6 Elect Merrill A. 'Pete' Miller, Jr. as Board Chairman Management For For 7A Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 7B Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 7C Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 7D Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 8 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 9 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2015 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11A Approve Maximum Remuneration of Board of Directors for the Period Between the 2015 and 2016 Annual General Meetings in the Amount of USD 4.12 Million Management For For 11B Approve Maximum Remuneration of the Execution Management Team for Fiscal Year 2016 in the Amount of USD 29.62 Million Management For For 12 Approve Omnibus Stock Plan Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig A. Jacobson Management For For 1.2 Elect Director Laura R. Walker Management For For 2 Amend Certificate of Incorporation Management For For 3 Ratify Auditors Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Management For Against TRIBUNE MEDIA COMPANY Meeting Date:MAY 20, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TRCO Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Kreger Management For For 1.2 Elect Director Peter Liguori Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRIBUNE PUBLISHING COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:TPUB Security ID:896082104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Dibble Management For For 1.2 Elect Director Philip G. Franklin Management For For 1.3 Elect Director John H. Griffin, Jr. Management For For 1.4 Elect Director Eddy W. Hartenstein Management For For 1.5 Elect Director Renetta McCann Management For For 1.6 Elect Director Ellen Taus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For For 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For For 1l Elect Director Tidjane Thiam Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WALGREEN CO. Meeting Date:DEC 29, 2014 Record Date:NOV 17, 2014 Meeting Type:SPECIAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Ginger L. Graham Management For For 1f Elect Director John A. Lederer Management For For 1g Elect Director Dominic P. Murphy Management For For 1h Elect Director Stefano Pessina Management For For 1i Elect Director Barry Rosenstein Management For For 1j Elect Director Leonard D. Schaeffer Management For For 1k Elect Director Nancy M. Schlichting Management For For 1l Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Stock Retention Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect A. Michael Frinquelli as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 2.1 Elect Monica Cramer-Manhem as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Sheila Nicoll as Director for Olympus Reinsurance Company Ltd. Management For For 6.2 Elect Christine Repasy as Director for Olympus Reinsurance Company Ltd. Management For For 6.3 Elect Warren Trace as Director for Olympus Reinsurance Company Ltd. Management For For 7.1 Elect Monica Cramer-Manhem as Director for Star Re Ltd. Management For For 7.2 Elect Christine Repasy as Director for Star Re Ltd. Management For For 7.3 Elect Warren Trace as Director for Star Re Ltd. Management For For 7.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 8.1 Elect Stuart Liddell as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.2 Elect Sheila Nicoll as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.3 Elect Christine Repasy as Director for Alstead Reinsurance (SAC) Ltd. Management For For 8.4 Elect Warren Trace as Director for Alstead Reinsurance (SAC) Ltd. Management For For 9.1 Elect Monica Cramer-Manhem as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.2 Elect Jan Onselius as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.3 Elect Warren Trace as Director for Sirius Bermuda Insurance Company Ltd. Management For For 9.4 Elect Allan L. Waters as Director for Sirius Bermuda Insurance Company Ltd. Management For For 10.1 Elect Michael Dashfield as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.2 Elect Lars Ek as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.3 Elect Goran Thorstensson as Director for White Mountains Re Sirius Capital Ltd. Management For For 10.4 Elect Allan L. Waters as Director for White Mountains Re Sirius Capital Ltd. Management For For 11.1 Elect Christopher Garrod as Director for Split Rock Insurance, Ltd. Management For For 11.2 Elect Sarah Kolar as Director for Split Rock Insurance, Ltd. Management For For 11.3 Elect Sheila Nicoll as Director for Split Rock Insurance, Ltd. Management For For 11.4 Elect John Treacy as Director for Split Rock Insurance, Ltd. Management For For 12.1 Elect Raymond Barrette as Director for Any New non-United States Operating Subsidiary Management For For 12.2 Elect David T. Foy as Director for Any New Non-United States Operating Subsidiary Management For For 12.3 Elect Jennifer L. Pitts as Director for Any New Non-United States Operating Subsidiary Management For For 12.4 Elect Warren Trace as Director for Any New Non-United States Operating Subsidiary Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WHITING PETROLEUM CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Volker Management For For 1.2 Elect Director William N. Hahne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For XEROX CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XL GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:XL Security ID:G98290102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Michael S. McGavick Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Suzanne B. Labarge Management For For 1.7 Elect Director Anne Stevens Management For For 1.8 Elect Director John M. Vereker Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Renew Director's Authority to Issue Shares Management For For 5 Renew Director's Authority to Issue Shares for Cash Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Series Funds By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
